Name of proof of claims where to
                                                  Case 20-10256-KBO          Doc 548   Filed 01/15/21   Page 1 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (UNKNOWN)



****CLAIM NUMBER VOIDED BY AGENT****              Claim Number: 146
                                                  Claim Date: / /
                                                  Debtor: DEBTOR NOT FOUND
                                                  Comments: EXPUNGED


TOTAL                      Claimed:                        $0.00
****CLAIM NUMBER VOIDED BY AGENT****              Claim Number: 313
                                                  Claim Date: / /
                                                  Debtor: DEBTOR NOT FOUND
                                                  Comments: EXPUNGED


TOTAL                      Claimed:                        $0.00




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 1
Name of proof of claims where to
                                                  Case 20-10256-KBO   Doc 548       Filed 01/15/21     Page 2 of 260            Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (UNKNOWN)




                                                                 Summary Page

                Total Number of Filed Claims:              2                                         Claimed Amount     Allowed Amount

                                                                  Administrative:                               $0.00              $0.00
                                                                  Priority:                                     $0.00              $0.00
                                                                  Secured:                                      $0.00              $0.00
                                                                  Unsecured:                                    $0.00              $0.00
                                                                  Total:                                        $0.00              $0.00
Name of proof of claims where to
                                                    Case 20-10256-KBO           Doc 548     Filed 01/15/21   Page 3 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10255)



HAPPY COW CREAMERY INC                               Claim Number: 31
332 MCKELVEY ROAD                                    Claim Date: 03/02/2020
PELZER, SC 29669                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $10,651.25
LENNY BOY LLC                                        Claim Number: 78
ATTN NATHAN VILLAUME                                 Claim Date: 03/24/2020
3000 S TRYON ST                                      Debtor: EF INVESTMENT HOLDINGS, INC.
CHARLOTTE, NC 28217


UNSECURED                   Claimed:                         $6,467.00
AJJ ENTERPRISES INC                                  Claim Number: 79
D/B/A FISH WINDOW CLEANING                           Claim Date: 03/25/2020
PO BOX 22267                                         Debtor: EARTH FARE, INC.
KNOXVILLE, TN 37933


UNSECURED                   Claimed:                         $1,080.00
DEPARTMENT OF TREASURY - IRS                         Claim Number: 80
INTERNAL REVENUE SERVICE                             Claim Date: 03/30/2020
PO BOX 7346                                          Debtor: EF INVESTMENT HOLDINGS, INC.
PHILADELPHIA, PA 19101-7346                          Comments: DOCKET: 538 (12/18/2020)


PRIORITY                    Claimed:                         $5,000.00 UNLIQ
JENKINS, TERRANCE                                    Claim Number: 10031
201 TROWBRIDGE RD                                    Claim Date: 02/22/2020
COLUMBIA, SC 29229                                   Debtor: EF INVESTMENT HOLDINGS, INC.



UNSECURED                   Claimed:                            $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 1
Name of proof of claims where to
                                                    Case 20-10256-KBO          Doc 548      Filed 01/15/21   Page 4 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10255)



WALTERS, JOHN M                                      Claim Number: 10316
2234 SUMMIT RIDGE LP                                 Claim Date: 08/14/2020
MORRISVILLE, NC 27560                                Debtor: EF INVESTMENT HOLDINGS, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

PRIORITY                    Claimed:                        $656.08
TREASURER OF VIRGINIA                                Claim Number: 10326
C/O VA DEPT OF THE TREASURY                          Claim Date: 08/14/2020
ATTN UNCLAIMED PROPERTY DIVISION                     Debtor: EF INVESTMENT HOLDINGS, INC.
PO BOX 2478
RICHMOND, VA 23218-2478

UNSECURED                   Claimed:                          $0.00 UNDET
LIBERTY MUTUAL INSURANCE COMPANY                     Claim Number: 10351
ATTN K POTVIN                                        Claim Date: 08/17/2020
100 LIBERTY WAY                                      Debtor: EF INVESTMENT HOLDINGS, INC.
DOVER, NH 03820


UNSECURED                   Claimed:                          $0.00
OAK HILL CAPITAL MGMT PARTNERS III LP                Claim Number: 10391
ATTN ALLAN KAHN                                      Claim Date: 08/20/2020
65 E 55 ST, 32ND FL                                  Debtor: EF INVESTMENT HOLDINGS, INC.
NEW YORK, NY 10128


SECURED                     Claimed:                 $14,800,000.00 UNLIQ
OAK HILL CAPITAL PARTNERS III LP                     Claim Number: 10395
ATTN ALLAN KAHN                                      Claim Date: 08/20/2020
65 E 55 ST, 32ND FL                                  Debtor: EF INVESTMENT HOLDINGS, INC.
NEW YORK, NY 10128


SECURED                     Claimed:                 $14,800,000.00




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 2
Name of proof of claims where to
                                                    Case 20-10256-KBO          Doc 548      Filed 01/15/21     Page 5 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10255)



OAK HILL CAPITAL MANAGEMENT LLC                      Claim Number: 10405
ATTN ALLAN KAHN                                      Claim Date: 08/20/2020
65 E 55 ST, 32ND FL                                  Debtor: EF INVESTMENT HOLDINGS, INC.
NEW YORK, NY 10128


SECURED                     Claimed:                 $14,800,000.00
DAKIN DAIRY FARMS INC                                Claim Number: 10412
30771 BETTS RD                                       Claim Date: 08/21/2020
MYAKKA CITY, FL 34251                                Debtor: EF INVESTMENT HOLDINGS, INC.



UNSECURED                   Claimed:                        $2,512.73             Scheduled:                 $2,469.85
WINKLEPLECK, ANGEL M                                 Claim Number: 10442
3583 HARRISON LN                                     Claim Date: 08/22/2020
LENOIR CITY, TN 37772                                Debtor: EF INVESTMENT HOLDINGS, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

UNSECURED                   Claimed:                           $0.00 UNDET
MALINOWSKI, MARK                                     Claim Number: 10468
161 ROBERT ST                                        Claim Date: 08/24/2020
TORONTO, ON M5S 2K6                                  Debtor: EF INVESTMENT HOLDINGS, INC.
CANADA


UNSECURED                   Claimed:                           $0.00 UNDET
UNITED NATURAL FOODS INC                             Claim Number: 10486
C/O LANDIS RATH & COBB LLP                           Claim Date: 08/24/2020
ATTN RICHARD S COBB & MATTHEW R PIERCE               Debtor: EF INVESTMENT HOLDINGS, INC.
919 MARKET ST, STE 1800
WILMINGTON, DE 19801

ADMINISTRATIVE              Claimed:                  $5,425,761.47 UNLIQ
UNSECURED                   Claimed:                  $9,846,613.53 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                         Page: 3
Name of proof of claims where to
                                                    Case 20-10256-KBO          Doc 548       Filed 01/15/21   Page 6 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10255)



HAN, JESSICA                                         Claim Number: 10487
11106 HARROWFIELD RD                                 Claim Date: 08/24/2020
CHARLOTTE, NC 28226                                  Debtor: EF INVESTMENT HOLDINGS, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


PRIORITY                    Claimed:                          $0.00 UNDET
KELSI CORNETT, AMY HILE, KAREN BAUER                 Claim Number: 10488
C/O MARY E OLSEN                                     Claim Date: 08/24/2020
PO BOX 3103                                          Debtor: EF INVESTMENT HOLDINGS, INC.
MOBILE, AL 36652                                     Comments: POSSIBLE DUPLICATE OF 20102
                                                     DOCKET: 537 (12/18/2020)

ADMINISTRATIVE              Claimed:                 $10,000,000.00
PRIORITY                    Claimed:                 $10,000,000.00
TOTAL                       Claimed:                 $10,000,000.00
ALBERT'S ORGANICS INC                                Claim Number: 10491
C/O LANDIS RATH & COBB LLP                           Claim Date: 08/24/2020
ATTN RICHARD S COBB & MATTHEW R PIERCE               Debtor: EF INVESTMENT HOLDINGS, INC.
919 MARKET ST, STE 1800                              Comments: POSSIBLE DUPLICATE OF 10485
WILMINGTON, DE 19801                                 DOCKET: 510 (11/10/2020)

ADMINISTRATIVE              Claimed:                  $1,763,142.14 UNLIQ
UNSECURED                   Claimed:                  $3,635,977.88 UNLIQ
SMITH, BRIAN P                                       Claim Number: 20005
4385 ELMHURST LN                                     Claim Date: 08/04/2020
CUMMING, GA 30028                                    Debtor: EF INVESTMENT HOLDINGS, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                          $0.00 UNDET
PETERS, ARIEL A                                      Claim Number: 20072
912 WELBOURNE ST                                     Claim Date: 08/21/2020
JOHNSON CITY, TN 37601                               Debtor: EF INVESTMENT HOLDINGS, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                        $830.89




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 4
Name of proof of claims where to
                                                    Case 20-10256-KBO           Doc 548     Filed 01/15/21   Page 7 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10255)



HAN, JESSICA                                         Claim Number: 20098
11106 HARROWFIELD RD                                 Claim Date: 08/24/2020
CHARLOTTE, NC 28226                                  Debtor: EF INVESTMENT HOLDINGS, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                           $0.00 UNDET
KELSI CORNETT, AMY HILE, KAREN BAUER                 Claim Number: 20100
C/O MARY E OLSEN                                     Claim Date: 08/24/2020
PO BOX 3103                                          Debtor: EF INVESTMENT HOLDINGS, INC.
MOBILE, AL 36652                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                 $10,000,000.00
KELSI CORNETT, AMY HILE, KAREN BAUER                 Claim Number: 20102
C/O MARY E OLSEN                                     Claim Date: 08/24/2020
PO BOX 3103                                          Debtor: EF INVESTMENT HOLDINGS, INC.
MOBILE, AL 36652                                     Comments:
                                                     AMENDS CLAIM #20100

ADMINISTRATIVE              Claimed:                 $10,000,000.00
HILL, BEVERLY T                                      Claim Number: 50010
8832 SW 94TH LN, UNIT E                              Claim Date: 08/13/2020
OCALA, FL 34481                                      Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                        $1,489.92




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 5
Name of proof of claims where to
                                                    Case 20-10256-KBO   Doc 548       Filed 01/15/21     Page 8 of 260             Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10255)




                                                                   Summary Page

                 Total Number of Filed Claims:              24                                         Claimed Amount      Allowed Amount

                                                                    Administrative:                       $37,191,224.42              $0.00
                                                                    Priority:                             $10,005,656.08              $0.00
                                                                    Secured:                              $44,400,000.00              $0.00
                                                                    Unsecured:                            $13,503,302.39              $0.00
                                                                    Total:                               $105,100,182.89              $0.00
Name of proof of claims where to
                                                    Case 20-10256-KBO           Doc 548   Filed 01/15/21   Page 9 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



ALLEN COUNTY TREASURER                               Claim Number: 1
1 E MAIN ST, STE 104                                 Claim Date: 02/10/2020
FORT WAYNE, IN 46802-1888                            Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $52,990.82
N WASSERSTROM & SONS INC                             Claim Number: 2
C/O NCS                                              Claim Date: 02/10/2020
729 MINER RD                                         Debtor: EARTH FARE, INC.
HIGHLAND HEIGHTS, OH 44143                           Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

SECURED                     Claimed:                        $76,227.40
SILK ROAD BAZAAR LLC                                 Claim Number: 3
180 GLENRIDGE AVE                                    Claim Date: 02/11/2020
MONTCLAIR, NJ 07042                                  Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                        $32,910.00
SOUTHEASTERN FREIGHT LINES INC                       Claim Number: 4
PO BOX 1691                                          Claim Date: 02/11/2020
COLUMBIA, SC 29202                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                          $116.38
STAPLES BUSINESS ADVANTAGE                           Claim Number: 5
7 TECHNOLOGY CIR                                     Claim Date: 02/11/2020
COLUMBIA, SC 29203                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $43,644.07




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 1
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21   Page 10 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



BOQUETE MOUNTAIN COFFEE                              Claim Number: 6
1256 RED RIVER RD                                    Claim Date: 02/17/2020
ROCK HILL, SC 29730                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                          $452.22 UNDET
PAYMENT INTEGRITY PARTNERS LLC                       Claim Number: 7
ATTN RICH SCHALABBA                                  Claim Date: 02/17/2020
364 CROMPTON ST                                      Debtor: EARTH FARE, INC.
CHARLOTTE, NC 28273


UNSECURED                   Claimed:                        $71,278.00
TRADE FIXTURES LLC                                   Claim Number: 8
1501 WESTPARK DR, STE 5                              Claim Date: 02/18/2020
LITTLE ROCK, AR 72204                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $48,151.64             Scheduled:           $48,151.64
CHARLESTON WATER SYSTEM                              Claim Number: 9
PO BOX B                                             Claim Date: 02/18/2020
CHARLESTON, SC 29403                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $2,517.53
SUNBELT RENTALS                                      Claim Number: 10
1275 W MOUND ST                                      Claim Date: 02/18/2020
COLUMBUS, OH 43223                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $12,211.30             Scheduled:           $12,211.30




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 2
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 11 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



CITY OF PORTAGE                                      Claim Number: 11
ATTN CHARLES R BEAR                                  Claim Date: 02/18/2020
1662 E CENTRE AVE                                    Debtor: EARTH FARE, INC.
PORTAGE, MI 49002                                    Comments: DOCKET: 538 (12/18/2020)


PRIORITY                    Claimed:                          $400.00
CITY OF PORTAGE                                      Claim Number: 12
ATTN CHARLES R BEAR                                  Claim Date: 02/18/2020
1662 E CENTRE AVE                                    Debtor: EARTH FARE, INC.
PORTAGE, MI 49002


SECURED                     Claimed:                         $1,369.33
CITY OF PORTAGE                                      Claim Number: 13
CHARLES R BEAR                                       Claim Date: 02/18/2020
1662 E CENTRE AVE                                    Debtor: EARTH FARE, INC.
PORTAGE, MI 49002                                    Comments: DOCKET: 538 (12/18/2020)


SECURED                     Claimed:                         $3,187.00
UNSECURED                                                                          Scheduled:               $4,556.33
LYNDA HALL                                           Claim Number: 14
C/O COLLECTOR OF MADISON CO, AL                      Claim Date: 02/19/2020
100 NORTHSIDE SQUARE, RM 116                         Debtor: EARTH FARE, INC.
HUNTSVILLE, AL 35801


PRIORITY                    Claimed:                        $22,960.04
KNOX COUNTY TRUSTEE                                  Claim Number: 15
POST OFFICE BOX 70                                   Claim Date: 02/21/2020
KNOXVILLE, TN 37901                                  Debtor: EARTH FARE, INC.



SECURED                     Claimed:                         $4,263.00
UNSECURED                                                                          Scheduled:               $7,994.00




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 3
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 12 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



KNOX COUNTY TRUSTEE                                  Claim Number: 16
PO BOX 70                                            Claim Date: 02/21/2020
KNOXVILLE, TN 37901                                  Debtor: EARTH FARE, INC.



SECURED                     Claimed:                         $3,731.00
IPRINT TECHNOLOGIES                                  Claim Number: 17
COFACE NORTH AMERICA INSURANCE COMPANY               Claim Date: 02/21/2020
650 COLLEGE ROAD EAST SUITE 2005                     Debtor: EARTH FARE, INC.
PRINCETON, NJ 08540                                  Comments: DOCKET: 531 (12/08/2020)


ADMINISTRATIVE              Claimed:                         $2,721.09
UNSECURED                   Claimed:                         $9,018.77
SMITHFOODS INC                                       Claim Number: 18
PO BOX 87                                            Claim Date: 02/24/2020
1381 DAIRY LANE                                      Debtor: EARTH FARE, INC.
ORRVILLE, OH 44667


UNSECURED                   Claimed:                         $1,294.63
IB MEDIA LLC                                         Claim Number: 19
7420 CLOUDS REST DR                                  Claim Date: 02/24/2020
FORT MILL, SC 29707                                  Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                        $10,000.00
SHOWN & COMPANY INC                                  Claim Number: 20
D/B/A TENNESSEE'S BEST                               Claim Date: 02/24/2020
918 TIPTON STATION RD                                Debtor: EARTH FARE, INC.
KNOXVILLE, TN 37920


UNSECURED                   Claimed:                          $848.00




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 4
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21   Page 13 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



KALO FOODS LLC                                       Claim Number: 21
119 CARLTON PARK DR                                  Claim Date: 02/24/2020
STOKESDALE, NC 27357                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $6,460.64
NUTRACEUTICAL CORPORATION                            Claim Number: 22
1777 SUN PEAK DR                                     Claim Date: 02/24/2020
PARK CITY, UT 84098                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                    $297,440.59                Scheduled:           $263,946.06
NORTHERN INDIANA PUBLIC SERVICE COMPANY              Claim Number: 23
801 E 86TH AVE                                       Claim Date: 02/18/2020
MERRILLVILLE, IN 46410                               Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $2,008.56
DELL MARKETING LP                                    Claim Number: 24
C/O DELL INC                                         Claim Date: 02/18/2020
ONE DELL WAY, RR1, MS 52                             Debtor: EARTH FARE, INC.
ROUND ROCK, TX 78682


ADMINISTRATIVE              Claimed:                           $642.85
PRIORITY                    Claimed:                        $27,676.61
R HIRT COMPANY                                       Claim Number: 25
3000 CHRYSLER DR                                     Claim Date: 02/26/2020
DETROIT, MI 48207                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                          $548.47              Scheduled:               $518.69




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 5
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21   Page 14 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



AMPERSAND                                            Claim Number: 26
F/K/A NATIONAL CABLE COMMUNICATIONS                  Claim Date: 02/26/2020
C/O CCR                                              Debtor: EARTH FARE, INC.
20 BROAD HOLLOW RD, STE 1002
MELVILLE, NY 11747

UNSECURED                   Claimed:                        $38,822.52
PHILLIPS PET SUPPLIES                                Claim Number: 27
3747 HECKTOWN RD                                     Claim Date: 02/27/2020
EASTON, PA 18045                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $35,714.70             Scheduled:            $19,974.22
GEORGIA AIR SOLUTIONS LLC                            Claim Number: 28
144 BROOKWOOD AVE                                    Claim Date: 02/27/2020
JACKSON, GA 30233                                    Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


SECURED                     Claimed:                    $151,738.58
UNSECURED                   Claimed:                     $13,160.12                Scheduled:           $159,192.19
NATURAL PRODUCTS GROUP (SOLGAR)                      Claim Number: 29
C/O THE NATURES BOUNTY CO                            Claim Date: 02/26/2020
2100 SMITHTOWN AVE                                   Debtor: EARTH FARE, INC.
RONKONKOMA, NY 11779                                 Comments: DOCKET: 531 (12/08/2020)


ADMINISTRATIVE              Claimed:                        $15,613.37
UNSECURED                   Claimed:                           $141.44
KLEAN KANTEEN                                        Claim Number: 30
3960 MORROW LANE                                     Claim Date: 03/02/2020
CHICO, CA 95928                                      Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $80,416.69             Scheduled:            $80,258.00




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 6
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21   Page 15 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



HAPPY COW CREAMERY INC                               Claim Number: 31
332 MCKELVEY ROAD                                    Claim Date: 03/02/2020
PELZER, SC 29669                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $10,651.25
CONSUMER ENERGY COMPANY                              Claim Number: 32
ATTN LEGAL DEPT                                      Claim Date: 02/28/2020
ONE ENERGY PLAZA                                     Debtor: EARTH FARE, INC.
JACKSON, MI 49201


UNSECURED                   Claimed:                        $28,414.29
MAPLE VIEW MILK CO LLC                               Claim Number: 33
3109 DAIRYLAND RD                                    Claim Date: 03/03/2020
HILLSBOROUGH, NC 27278                               Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $2,416.20
NATURAL PRODUCTS GROUP (SOLGAR)                      Claim Number: 34
C/O THE NATURE'S BOUNTY CO                           Claim Date: 03/03/2020
2100 SMITHTOWN AVE                                   Debtor: EARTH FARE, INC.
RONKONKOMA, NY 11779


UNSECURED                   Claimed:                        $84,164.32             Scheduled:           $84,891.67
AMERICAN NEWS COMPANY LLC                            Claim Number: 35
ATTN AMI HARRIS                                      Claim Date: 03/04/2020
1955 LAKE PARK DR, STE 400                           Debtor: EARTH FARE, INC.
SMYRNA, GA 30080


UNSECURED                   Claimed:                         $4,661.77




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 7
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 16 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



R & R SOLUTIONS INC                                  Claim Number: 36
PO BOX 368                                           Claim Date: 03/05/2020
CANDLER, NC 28715                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $56,159.58             Scheduled:           $56,159.58
ASSA ABLOY ENTRANCE SYSTEMS                          Claim Number: 37
1900 AIRPORT ROAD                                    Claim Date: 03/05/2020
MONROE, NC 28110                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $6,621.33             Scheduled:               $6,621.23
ADP LLC                                              Claim Number: 38
1851 N RESLER                                        Claim Date: 02/27/2020
EL PASO, TX 79912                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $87,245.33
NATURAL ORGANICS INC                                 Claim Number: 39
C/O RHK RECOVERY GROUP INC                           Claim Date: 02/28/2020
1670 OLD COUNTRY RD, STE 202                         Debtor: EARTH FARE, INC.
PLAINVIEW, NY 11803


UNSECURED                   Claimed:                         $9,140.57
INDY STAR #76657                                     Claim Number: 40
C/O GANNETT CO INC LAW DEPT                          Claim Date: 03/04/2020
ATTN KATHLEEN HENNESSEY                              Debtor: EARTH FARE, INC.
7950 JONES BRANCH DR
MCLEAN, VA 22107

UNSECURED                   Claimed:                         $2,318.52




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 8
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 17 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



FLORIDA TODAY COMMUNICATIONS #259757                 Claim Number: 41
C/O GANNETT CO INC LAW DEPT                          Claim Date: 03/04/2020
ATTN KATHLEEN HENNESSEY                              Debtor: EARTH FARE, INC.
7950 JONES BRANCH DR
MCLEAN, VA 22107

UNSECURED                   Claimed:                        $39,291.48
GREENVILLE NEWS CITIZEN TIMES #133857                Claim Number: 42
C/O GANNETT CO INC LAW DEPT                          Claim Date: 03/04/2020
ATTN KATHLEEN HENNESSEY                              Debtor: EARTH FARE, INC.
7950 JONES BRANCH DR
MCLEAN, VA 22107

UNSECURED                   Claimed:                         $5,120.99
KNOX NEWS #319803                                    Claim Number: 43
C/O GANNETT CO INC LAW DEPT                          Claim Date: 03/04/2020
ATTN KATHLEEN HENNESSEY                              Debtor: EARTH FARE, INC.
7950 JONES BRANCH DR
MCLEEN, VA 22107

UNSECURED                   Claimed:                         $2,937.56
NEW WAVE ENVIRO PRODUCTS INC                         Claim Number: 44
PO BOX 4146                                          Claim Date: 03/06/2020
ENGLEWOOD, CO 80155                                  Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                        $17,403.11
HORIZON FOOD EQUIPMENT INC                           Claim Number: 45
C/O HORIZON BRADCO                                   Claim Date: 03/09/2020
412 WARREN ST                                        Debtor: EARTH FARE, INC.
SCHENECTADY, NY 12305


UNSECURED                   Claimed:                        $72,320.25




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 9
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 18 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



BLUE MOUNTAIN DISTRIBUTORS                           Claim Number: 46
112 MERRI DRIVE                                      Claim Date: 03/09/2020
HENDERSONVILLE, NC 28792                             Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $48,836.07             Scheduled:           $38,154.46
ATMOS ENERGY CORPORATION                             Claim Number: 47
ATTN BANKRUPTCY GROUP                                Claim Date: 03/09/2020
PO BOX 650205                                        Debtor: EARTH FARE, INC.
DALLAS, TX 75265


UNSECURED                   Claimed:                         $1,317.06             Scheduled:               $1,247.73
DUVAL COUNTY TAX COLLECTOR                           Claim Number: 48
C/O W MUMMAW                                         Claim Date: 03/09/2020
117 W DUVAL ST, STE 480                              Debtor: EARTH FARE, INC.
JACKSONVILLE, FL 32202


SECURED                     Claimed:                        $45,892.45 UNLIQ
DUVAL COUNTY TAX COLLECTOR                           Claim Number: 49
C/O W MUMMAW                                         Claim Date: 03/09/2020
117 W DUVAL ST, STE 480                              Debtor: EARTH FARE, INC.
JACKSONVILLE, FL 32202


SECURED                     Claimed:                    $146,165.51 UNLIQ
PBC NUTRITIONALS INC                                 Claim Number: 50
3000 RENE-LEVESQUE BLVD, STE 330                     Claim Date: 03/11/2020
MONTREAL, QC H3E 1T9                                 Debtor: EARTH FARE, INC.
CANADA


UNSECURED                   Claimed:                        $17,432.25




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 10
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21   Page 19 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



PRIVATE BRANDS CONSORTIUM PBC INC                    Claim Number: 51
3000 RENE-LEVESQUE BLVD, STE 330                     Claim Date: 03/11/2020
MONTREAL, QC H3E 1T9                                 Debtor: EARTH FARE, INC.
CANADA                                               Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                         $7,623.08
GWINNETT COUNTY TAX COMMISSIONER                     Claim Number: 52
PO BOX 372                                           Claim Date: 03/06/2020
LAWRENCEVILLE, GA 30046                              Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

PRIORITY                    Claimed:                        $86,082.25
BLUE HILL BY HAND                                    Claim Number: 53
C/O METRIC FORREST STUDIO                            Claim Date: 03/09/2020
1146 E WASHINGTON AVE                                Debtor: EARTH FARE, INC.
MADISON, WI 53703


UNSECURED                   Claimed:                        $73,768.00             Scheduled:           $73,920.50
CNC DOOR COMPANY                                     Claim Number: 54
ATTN ASSA ABLOY                                      Claim Date: 03/09/2020
6600 W WT HARRIS BLVD                                Debtor: EARTH FARE, INC.
CHARLOTTE, NC 28269


UNSECURED                   Claimed:                         $4,219.55
RGIS LLC                                             Claim Number: 55
2000 E TAYLOR RD, STE 200                            Claim Date: 03/10/2020
AUBURN HILLS, MI 48326                               Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $19,500.00




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 11
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21   Page 20 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



MOUNTAIN WELL-BEING                                  Claim Number: 56
3252 NEW LEICESTER HWY, #104                         Claim Date: 03/13/2020
LEICESTER, NC 28748                                  Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                        $23,008.05
ICU EYEWEAR                                          Claim Number: 57
1900 SHELTON DRIVE                                   Claim Date: 03/16/2020
HOLLISTER, CA 95023                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $12,186.25             Scheduled:           $11,364.54
AFB MANUFACTURING LLC                                Claim Number: 58
2450 MERRITT DR                                      Claim Date: 03/16/2020
GARLAND, TX 75041                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $25,819.00
AFB MANUFACTURING LLC                                Claim Number: 59
2450 MERRITT DR                                      Claim Date: 03/16/2020
GARLAND, TX 75041                                    Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                        $25,819.00
HAPPY ENERGY AMAZING LIFE LLC                        Claim Number: 60
1109 S PARK ST, STE 504 #341                         Claim Date: 03/16/2020
CARROLLTON, GA 30117                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $10,356.86




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 12
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21   Page 21 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



RETAIL MARKETING SOLUTIONS LLC                       Claim Number: 61
PO BOX 799                                           Claim Date: 03/16/2020
WILKESBORO, NC 28697                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $17,214.16             Scheduled:           $16,529.22
S-L DISTRIBUTION COMPANY LLC                         Claim Number: 62
1250 YORK ST                                         Claim Date: 03/16/2020
HANOVER, PA 17331                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $33,074.87
UNSECURED                   Claimed:                        $18,471.00
ESTUARY BEANS AND BARLEY LLC                         Claim Number: 63
PO BOX 433                                           Claim Date: 03/13/2020
JOHNS ISLAND, SC 29457                               Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                          $450.00
FEDEX CORPORATE SERVICES INC                         Claim Number: 64
AS ASSIGNEE OF FEDEX EXPRES/GROUND/                  Claim Date: 03/17/2020
FREIGHT/OFFICE                                       Debtor: EARTH FARE, INC.
3965 AIRWAYS BKVD, MODULE G, 3RD FL
MEMPHIS, TN 38116-5017

UNSECURED                   Claimed:                        $14,099.93
EULER HERMES NA INSURANCE CO AGENT OF                Claim Number: 65
BANDWAVE SYSTEMS LLC                                 Claim Date: 03/17/2020
800 RED BROOK BLVD                                   Debtor: EARTH FARE, INC.
OWINGS MILLS, MD 21117


UNSECURED                   Claimed:                        $20,126.75




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 13
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 22 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



EMBARQ FLORIDA INC - NORTH FLORIDA                   Claim Number: 66
C/O CENTURYLINK COMMUNICATIONS LLC                   Claim Date: 03/17/2020
ATTN LEGAL-BKY                                       Debtor: EARTH FARE, INC.
1025 EL DORADO BLVD                                  Comments: EXPUNGED
BROOMFIELD, CO 80021                                 DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                           $17.51
UNITED TELEPHONE SOUTHEAST - TN                      Claim Number: 67
D/B/A CENTURYLINK                                    Claim Date: 03/17/2020
ATTN LEGAL-BKY                                       Debtor: EARTH FARE, INC.
1025 EL DORADO BLVD
BROOMFIELD, CO 80021

UNSECURED                   Claimed:                          $362.17
MARION COUNTY TAX COLLECTOR                          Claim Number: 68
PO BOX 970                                           Claim Date: 03/17/2020
OCALA, FL 34478                                      Debtor: EARTH FARE, INC.



PRIORITY                                                                           Scheduled:           $52,378.83
SECURED                     Claimed:                        $99,686.96 UNLIQ
UNSECURED                   Claimed:                             $3.00 UNLIQ
MERIDIAN WILDLIFE SERVICES LLC                       Claim Number: 69
D/B/A MERIDIAN BIRD REMOVAL                          Claim Date: 03/17/2020
17 N FRANKLIN ST                                     Debtor: EARTH FARE, INC.
CHRISTIANSBURG, VA 24073


UNSECURED                   Claimed:                        $2,500.00              Scheduled:               $2,500.00
NUTRIBIOTIC                                          Claim Number: 70
PO BOX 238                                           Claim Date: 03/19/2020
LAKEPORT, CA 95453                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $6,987.09              Scheduled:               $6,069.78




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 14
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 23 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



KUUMBA MADE INC                                      Claim Number: 71
2045 N FORBES BLVD, STE 103                          Claim Date: 03/02/2020
TUCSON, AZ 85745                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $6,748.11             Scheduled:               $6,351.36
NORTH CAROLINA DEPARTMENT OF REVENUE                 Claim Number: 72
PO BOX 1168                                          Claim Date: 03/12/2020
RALEIGH, NC 27602                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                    $557,120.84
ILLUMINATING COMPANY, THE                            Claim Number: 73
5001 NASA BLVD                                       Claim Date: 03/18/2020
FAIRMONT, WV 26554                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $5,634.98
OHIO EDISON                                          Claim Number: 74
5001 NASA BLVD                                       Claim Date: 03/18/2020
FAIRMONT, WV 26554                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $3,431.70
PACHA SOAP CO                                        Claim Number: 75
405 W 2ND ST                                         Claim Date: 03/23/2020
HASTING, NE 68901                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $44,224.35             Scheduled:           $29,084.73




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 15
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 24 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



RICKEY HUNT SERVICES                                 Claim Number: 76
D/B/A ROTO-ROOTER                                    Claim Date: 03/23/2020
PO BOX 27031                                         Debtor: EARTH FARE, INC.
KNOXVILLE, TN 37927


UNSECURED                   Claimed:                         $1,172.76
CITY OF OCALA                                        Claim Number: 77
201 SE 3RD ST                                        Claim Date: 03/19/2020
OCALA, FL 34470                                      Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $19,291.08
AJJ ENTERPRISES INC                                  Claim Number: 79
D/B/A FISH WINDOW CLEANING                           Claim Date: 03/25/2020
PO BOX 22267                                         Debtor: EARTH FARE, INC.
KNOXVILLE, TN 37933


UNSECURED                   Claimed:                         $1,080.00
BLACKHAWK NETWORK INC                                Claim Number: 81
ATTN ROBERT L GOLISH, ESQ                            Claim Date: 03/30/2020
6220 STONERIDGE MALL RD                              Debtor: EARTH FARE, INC.
PLEASANTON, CA 94588


UNSECURED                   Claimed:                        $91,902.46
RAPID FIRE PROTECTION INC                            Claim Number: 82
1000 MUSKEGON AVE NW                                 Claim Date: 03/24/2020
GRAND RAPIDS, MI 49504                               Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $1,493.72             Scheduled:               $1,493.72




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 16
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 25 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



GREENVILLE WATER                                     Claim Number: 83
PO BOX 687                                           Claim Date: 03/24/2020
GREENVILLE, SC 29602-0687                            Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $1,007.54
SRS REAL ESTATE PARTNERS - SOUTHEAST LLC             Claim Number: 84
C/O DEVIN B PHILLIPS                                 Claim Date: 04/07/2020
5887 GLENRIDGE DR NE, STE 275                        Debtor: EARTH FARE, INC.
ATLANTA, GA 30328


UNSECURED                   Claimed:                    $280,630.72
NORTH CAROLINA DEPARTMENT OF REVENUE                 Claim Number: 85
PO BOX 1168                                          Claim Date: 04/07/2020
RALEIGH, NC 27602                                    Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

PRIORITY                    Claimed:                    $557,120.84
TRUSTWAVE HOLDINGS INC                               Claim Number: 86
70 W MADISON ST, STE 600                             Claim Date: 04/10/2020
CHICAGO, IL 60602                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $7,789.58
MP SUBSIDIARY LLC                                    Claim Number: 87
C/O HOLMES P HARDEN                                  Claim Date: 04/17/2020
301 FAYETTEVILLE ST                                  Debtor: EARTH FARE, INC.
RALEIGH, NC 27601


UNSECURED                   Claimed:                  $1,192,634.89




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 17
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 26 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



LAKES AT WOODMONT APARTMENTS LLC                     Claim Number: 88
C/O HOLMES P HAREDN                                  Claim Date: 04/17/2020
301 FAYETTEVILLE ST                                  Debtor: EARTH FARE, INC.
RALEIGH, NC 27601


UNSECURED                   Claimed:                  $1,570,362.60
GAINESVILLE REGIONAL UTILITIES                       Claim Number: 89
301 SE 4TH AVE, STATION A144                         Claim Date: 04/14/2020
GAINESVILLE, FL 32601                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $15,205.67             Scheduled:           $13,306.08
LEED ELECTRIC INC                                    Claim Number: 90
8325-G ARROWBRIDGE BLVD                              Claim Date: 04/17/2020
CHARLOTTE, NC 28273                                  Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                         $8,803.36             Scheduled:               $7,318.75
LEWIS NURSERY AND FARMS INC                          Claim Number: 91
3500 NC HWY 133                                      Claim Date: 04/17/2020
ROCKY POINT, NC 28457                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $7,561.40             Scheduled:               $4,028.52
BLUE RHINO                                           Claim Number: 92
ONE LIBERTY PLAZA MD 40                              Claim Date: 04/17/2020
LIBERTY, MO 64068                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $8,099.50




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 18
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 27 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



I HEART BEES LLC                                     Claim Number: 93
5615 POYNER RD                                       Claim Date: 04/14/2020
POLK CITY, FL 33868                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $10,358.61
RELATIONSHOP INC                                     Claim Number: 94
ATTN GALEN WALTERS                                   Claim Date: 04/21/2020
33130 MAGNOLIA CIR, STE B                            Debtor: EARTH FARE, INC.
MAGNOLIA, TX 77354


UNSECURED                   Claimed:                    $104,357.39                Scheduled:           $104,357.39
CONTINENTAL VITAMIN COMPANY INC                      Claim Number: 95
4510 S BOYLE AVE                                     Claim Date: 04/24/2020
LOS ANGELES, CA 90058                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $20,853.46             Scheduled:            $20,264.90
RUSSELL MCCALLS INC DBA GOURMET FOODS IN Claim Number: 96
D/B/A GOURMET FOODS INTL                 Claim Date: 04/24/2020
C/O TROUTMAN SANDERS LLP; MATTHEW BROOKS Debtor: EARTH FARE, INC.
600 PEACHTREE ST NE, STE 3000
ATLANTA, GA 30308

ADMINISTRATIVE              Claimed:                    $383,451.08
UNSECURED                   Claimed:                  $2,108,089.84
PLANT DEVAS INC                                      Claim Number: 97
5925 PRIESTLY DR, STE 120                            Claim Date: 04/27/2020
CARLSBAD, CA 92008                                   Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                        $10,697.14             Scheduled:               $6,702.24




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 19
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 28 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



INLAND FREST SEAFOOD CORP OF AMERICA INC             Claim Number: 98
C/O FOX ROTHSCHILD LLP                               Claim Date: 04/27/2020
ATTN JASON C MANFREY, ESQ                            Debtor: EARTH FARE, INC.
2000 MARKET ST, 20TH FL                              Comments: EXPUNGED
PHILADELPHIA, PA 19103                               DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                  $3,054,378.21
UNSECURED                   Claimed:                  $4,682,831.97
GOODLIGHT NATURAL CANDLES                            Claim Number: 99
PO BOX 3593                                          Claim Date: 04/27/2020
307 E COLORADO AVE, STE 201                          Debtor: EARTH FARE, INC.
TELLURIDE, CO 81435


UNSECURED                   Claimed:                         $3,660.80             Scheduled:               $3,529.80
GRIGGS FIXTURE COMPANY LLC, THE                      Claim Number: 100
1220 TIMBERGROVE DR                                  Claim Date: 04/28/2020
KNOXVILLE, TN 37919                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $23,652.00
PANGEA CDS INC                                       Claim Number: 101
C/O DIAMOND MCCARTHY LLP                             Claim Date: 04/30/2020
ATTN K PHELPS                                        Debtor: EARTH FARE, INC.
1999 AVENUE OF THE STARS, STE 110
LOS ANGELES, CA 90067

ADMINISTRATIVE              Claimed:                      $5,170.00 UNLIQ
UNSECURED                   Claimed:                    $210,881.07 UNLIQ
COX INVESTMENTS                                      Claim Number: 102
C/O RICK J BEARFIELD, ESQ                            Claim Date: 04/30/2020
PO BOX 4210 CRS                                      Debtor: EARTH FARE, INC.
JOHNSON CITY, TN 37602


UNSECURED                   Claimed:                    $729,946.50                Scheduled:           $27,337.61




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 20
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 29 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



NEWS & OBSERVER, THE                                 Claim Number: 103
C/O THE MCCLATCHY COMPANY                            Claim Date: 05/01/2020
ATTN JUAN CORNEJO, ASST GENERAL COUNSEL              Debtor: EARTH FARE, INC.
2100 Q ST
SACRAMENTO, CA 95816

UNSECURED                   Claimed:                        $3,058.57 UNLIQ
HERALD, THE                                          Claim Number: 104
C/O THE MCCLATCHY COMPANY                            Claim Date: 05/01/2020
ATTN JUAN CORNEJO, ASST GENERAL COUNSEL              Debtor: EARTH FARE, INC.
2100 Q ST
SACRAMENTO, CA 95816

UNSECURED                   Claimed:                        $26,139.05 UNLIQ
CHARLOTTE OBSERVER, THE                              Claim Number: 105
C/O THE MCCLATCHY COMPANY                            Claim Date: 05/01/2020
ATTN JUAN CORNEJO, ASST GENERAL COUNSEL              Debtor: EARTH FARE, INC.
2100 Q ST
SACRAMENTO, CA 95816

UNSECURED                   Claimed:                        $29,857.88 UNLIQ
STATE, THE                                           Claim Number: 106
C/O THE MCCLATCHY COMPANY                            Claim Date: 05/01/2020
ATTN JUAN CORNEJO, ASST GENERAL COUNSEL              Debtor: EARTH FARE, INC.
2100 Q ST
SACRAMENTO, CA 95816

UNSECURED                   Claimed:                        $3,866.25 UNLIQ
INLAND FRESH SEAFOOD CORP OF AMERICA INC             Claim Number: 107
C/O FOX ROTHSCHILD LLP                               Claim Date: 05/01/2020
ATTN JASON C MANFREY, ESQ                            Debtor: EARTH FARE, INC.
2000 MARKET ST, 20TH FL
PHILADELPHIA, PA 19103

ADMINISTRATIVE              Claimed:                  $3,054,378.21
UNSECURED                   Claimed:                  $4,682,831.97




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 21
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21   Page 30 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



STATE OF FLORIDA - DEPT OF REVENUE                   Claim Number: 108
C/O FREDERICK F RUDZIK, ESQ                          Claim Date: 05/05/2020
PO BOX 6668                                          Debtor: EARTH FARE, INC.
TALLAHASSEE, FL 32314-6668                           Comments: DOCKET: 538 (12/18/2020)


PRIORITY                    Claimed:                    $106,243.43
UNSECURED                   Claimed:                        $446.75
OREGON'S WILD HARVEST                                Claim Number: 109
1601 NE HEMLOCK AVE                                  Claim Date: 05/06/2020
REDMOND, OR 97756                                    Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                        $38,573.54             Scheduled:           $15,298.48
CORMAN USA INC                                       Claim Number: 110
1140 BAY ST, STE 2C                                  Claim Date: 05/11/2020
STATEN ISLAND, NY 10305                              Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                    $199,641.48
NEXSEN PRUET LLC                                     Claim Number: 111
ATTN JULIO E MENDOZA, JR                             Claim Date: 05/05/2020
1230 MAIN ST, STE 700                                Debtor: EARTH FARE, INC.
COLUMBIA, SC 29201


UNSECURED                   Claimed:                        $21,806.90             Scheduled:           $13,202.00
P BROWN COFFEE ROASTING CO LLC                       Claim Number: 112
D/B/A PERC COFFEE ROASTERS                           Claim Date: 05/15/2020
1802 E BROAD ST                                      Debtor: EARTH FARE, INC.
SAVANNAH, GA 31401


ADMINISTRATIVE              Claimed:                         $2,072.53
UNSECURED                   Claimed:                        $21,735.94




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 22
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 31 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



BRIERDALE SHOPPING CENTER LLC                        Claim Number: 113
C/O RAYBURN COOPER & DURHAM                          Claim Date: 05/15/2020
ATTN MATTHEW L TOMSIC                                Debtor: EARTH FARE, INC.
227 W TRADE ST, STE 1200                             Comments: EXPUNGED
CHARLOTTE, NC 28202                                  DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                    $370,860.62
MDC COASTAL 12 LLC                                   Claim Number: 114
C/O BALLARD SPAHR LLP                                Claim Date: 05/18/2020
ATTN CRAIG S GANZ, ESQ                               Debtor: EARTH FARE, INC.
1 E WASHINGTON ST, STE 2300
PHOENIX, AZ 85004

UNSECURED                   Claimed:                  $1,324,388.03
NC DEPARTMENT OF STATE TREASURER                     Claim Number: 115
3200 ATLANTIC AVE                                    Claim Date: 05/15/2020
RALEIGH, NC 27604                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $6,180.78 UNLIQ
16000 PINES RETAIL INVESTMENTS LLC                   Claim Number: 116
C/O DANIEL N GONZALEZ, ESQ                           Claim Date: 05/19/2020
200 S BISCAYNE BLVD, STE 3200                        Debtor: EARTH FARE, INC.
MIAMI, FL 33131


UNSECURED                   Claimed:                    $315,437.31
16000 PINES RETAIL INVESTMENTS LLC                   Claim Number: 117
C/O DANIEL N GONZALEZ, ESQ                           Claim Date: 05/19/2020
200 S BISCAYNE BLVD, STE 3200                        Debtor: EARTH FARE, INC.
MIAMI, FL 33131


UNSECURED                   Claimed:                  $2,029,386.97




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 23
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 32 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



SHUTTS & BOWEN LLP                                   Claim Number: 118
ATTN SUE ROTHMAN                                     Claim Date: 05/20/2020
300 S ORANGE AVE, STE 1600                           Debtor: EARTH FARE, INC.
ORLANDO, FL 32801


UNSECURED                   Claimed:                        $10,195.02
IMAGINE! PRINT SOLUTIONS                             Claim Number: 119
ATTN TIM BETTENGA                                    Claim Date: 05/26/2020
1000 VALLEY PARK DR                                  Debtor: EARTH FARE, INC.
SHAKOPEE, MN 55379


UNSECURED                   Claimed:                         $2,527.64
PITNEY BOWES INC                                     Claim Number: 120
27 WATERVIEW DR, 3RD FL                              Claim Date: 05/21/2020
SHELTON, CT 06484                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $1,589.05
BRIERDALE SHOPPING CENTER LLC                        Claim Number: 121
C/O RAYBURN COOPER & DURHAM                          Claim Date: 06/05/2020
ATTN MATTHEW L TOMSIC                                Debtor: EARTH FARE, INC.
227 W TRADE ST, STE 1200                             Comments:
CHARLOTTE, NC 28202                                  AMENDS CLAIM #113

UNSECURED                   Claimed:                    $380,860.62
STANLEY CONVERGENT SECURITY SOLUTIONS                Claim Number: 122
8350 SUNLIGHT DR                                     Claim Date: 06/04/2020
FISHERS, IN 46037                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $64,279.88




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 24
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 33 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



SOUTH CAROLINA DEPARTMENT OF REVENUE                 Claim Number: 123
PO BOX 12265                                         Claim Date: 06/12/2020
COLUMBIA, SC 29211                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $41.78
UNSECURED                   Claimed:                          $529.54
OHIO BUREAU OF WORKERS' COMPENSATION                 Claim Number: 124
PO BOX 15567                                         Claim Date: 06/18/2020
COLUMBUS, OH 43215-0567                              Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $65,785.55 UNLIQ
MARION COUNTY TREASURER                              Claim Number: 125
ATTN BANKRUPTCY                                      Claim Date: 06/22/2020
200 E WASHINGTON ST, STE 1041                        Debtor: EARTH FARE, INC.
INDIANAPOLIS, IN 46204


PRIORITY                    Claimed:                        $39,913.00 UNLIQ
OHIO BUREAU OF WORKERS' COMPENSATION                 Claim Number: 126
PO BOX 15567                                         Claim Date: 06/22/2020
COLUMBUS, OH 43215-0567                              Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

PRIORITY                    Claimed:                        $65,785.55 UNLIQ
MANATEE COUNTY TAX COLLECTOR                         Claim Number: 127
1001 3RD AVE W, STE 240                              Claim Date: 06/30/2020
BRADENTON, FL 34205                                  Debtor: EARTH FARE, INC.



SECURED                     Claimed:                        $33,000.36 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 25
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 34 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



BRIGHT RIDGE                                         Claim Number: 128
PO BOX 1636                                          Claim Date: 06/30/2020
JOHNSON CITY, TN 37605                               Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $17,895.83
LOCKNET LLC                                          Claim Number: 129
800 JOHN C WATTS DR                                  Claim Date: 07/07/2020
NICHOLASVILLE, KY 40356                              Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $2,831.16             Scheduled:                $875.60
CLARKE COUNTY TAX COMMISSIONER'S OFFICE              Claim Number: 130
PO BOX 1768                                          Claim Date: 07/08/2020
ATHENS, GA 30603                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $16,386.61
WINDWARD PRINT STAR INC                              Claim Number: 131
D/B/A ADPLEX                                         Claim Date: 07/20/2020
ATTN KEN SCHWERTNER                                  Debtor: EARTH FARE, INC.
2981 MAPLE BRANCH DR
HIGH POINT, NC 27265

UNSECURED                   Claimed:                    $137,274.89
IHEART MEDIA INC                                     Claim Number: 132
20880 STONE OAK PKWY                                 Claim Date: 07/20/2020
SAN ANTONIO, TX 78258                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $16,048.00             Scheduled:               $2,848.00




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 26
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 35 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



PUBLIC SERVICE COMPANY OF NORTH CAROLINA             Claim Number: 133
D/B/A DOMINION ENERGY NORTH CAROLINA                 Claim Date: 07/20/2020
220 OPERATION WAY, MAIL CODE C222                    Debtor: EARTH FARE, INC.
CAYCE, SC 29033


UNSECURED                   Claimed:                        $14,923.96
IRWIN NATURALS                                       Claim Number: 134
5310 BEETHOVEN ST                                    Claim Date: 07/21/2020
LOS ANGELES, CA 90066                                Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                         $9,272.38
UNSECURED                   Claimed:                        $76,544.14
IRWIN NATURALS                                       Claim Number: 135
5310 BEETHOVEN ST                                    Claim Date: 07/21/2020
LOS ANGELES, CA 90066                                Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                         $9,272.38
L & B APIARIES LLC                                   Claim Number: 136
5602 BLESOE DR                                       Claim Date: 07/22/2020
GREENSBORO, NC 27410                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $4,076.33
JONES, PAULINE WENDY                                 Claim Number: 137
3846 NIGHTHAWK DR                                    Claim Date: 08/06/2020
PALM HARBOR, FL 34684                                Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                             $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 27
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 36 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



JONES, PAULINE WENDY                                 Claim Number: 138
3846 NIGHTHAWK DR                                    Claim Date: 08/06/2020
PALM HARBOR, FL 34684                                Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

UNSECURED                   Claimed:                           $0.00 UNDET
WINDWARD PRINT STAR INC                              Claim Number: 139
D/B/A ADPLEX INC                                     Claim Date: 08/06/2020
C/O IMGS                                             Debtor: EARTH FARE, INC.
PO BOX 3324                                          Comments: POSSIBLE DUPLICATE OF 131
GREENSBORO, NC 27402                                 DOCKET: 537 (12/18/2020)

UNSECURED                   Claimed:                    $137,274.89
SOUTHEAST PET                                        Claim Number: 140
7775 THE BLUFFS, STE H                               Claim Date: 08/06/2020
AUSTELL, GA 30168                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $4,066.07              Scheduled:               $4,117.17
WOOLLEY, KAREN S                                     Claim Number: 141
289 LEE RD 45                                        Claim Date: 08/06/2020
OPELIKA, AL 36804                                    Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


PRIORITY                    Claimed:                        $1,094.00
HICKORY HILL MILK LLC                                Claim Number: 142
7 HICKORY HILL LN                                    Claim Date: 08/07/2020
EDGEFIELD, SC 29824                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $7,060.25              Scheduled:               $6,580.25




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 28
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 37 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



THOMAS, KENNETH                                      Claim Number: 143
3937 WINDCHIME LN                                    Claim Date: 08/07/2020
LAKELAND, FL 33811                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $300.60              Scheduled:                $300.60
SCHNEIDER, JOHN D JR                                 Claim Number: 144
5112 TIVOLI RUN                                      Claim Date: 08/07/2020
LAKEWOOD RANCH, FL 34211                             Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


PRIORITY                    Claimed:                         $1,065.65
NATARIO, DEVON K                                     Claim Number: 145
1647 RIVER BIRCH AVE                                 Claim Date: 08/07/2020
OVIEDO, FL 32765                                     Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

PRIORITY                    Claimed:                        $26,838.65
SPLIT CREEK FARM LLC                                 Claim Number: 147
3806 CENTERVILLE RD                                  Claim Date: 08/07/2020
ANDERSON, SC 29625                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $1,980.46             Scheduled:               $1,980.46
VILLARREAL, ANNETTE K                                Claim Number: 148
2050 SHADY POND DR                                   Claim Date: 08/07/2020
LAKE WYLIE, SC 29710                                 Debtor: EARTH FARE, INC.



PRIORITY                                                                           Scheduled:               $1,250.00
UNSECURED                   Claimed:                         $1,250.00




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 29
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21   Page 38 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



ALLEN, SARAH M                                       Claim Number: 149
653 DEVON RD                                         Claim Date: 08/07/2020
GROVETOWN, GA 30813                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                          $427.00              Scheduled:               $437.00
TAHERI, FARYAL                                       Claim Number: 150
4140 PINE GLADES RD                                  Claim Date: 08/07/2020
WEST PALM BEACH, FL 33406                            Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


ADMINISTRATIVE              Claimed:                           $55.00
PRIORITY                                                                           Scheduled:                $55.00
ITW FOOD EQUIPMENT GROUP LLC                         Claim Number: 151
C/O HOBART SERVICE                                   Claim Date: 08/07/2020
701 S RIDGE AVE                                      Debtor: EARTH FARE, INC.
TROY, OH 45374


UNSECURED                   Claimed:                        $19,254.53
RC BIGELOW INC                                       Claim Number: 152
ATTN JONATHAN SCOTT                                  Claim Date: 08/07/2020
201 BLACKROCK TPKE                                   Debtor: EARTH FARE, INC.
FAIRFIELD, CT 06825


UNSECURED                   Claimed:                        $16,161.72
TAHERI, FARYAL                                       Claim Number: 153
4140 PINE GLADES RD                                  Claim Date: 08/07/2020
WEST PALM BEACH, FL 33406                            Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $55.00




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 30
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21   Page 39 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



ALLEN, SARAH M                                       Claim Number: 154
653 DEVON RD                                         Claim Date: 08/07/2020
GROVETOWN, GA 30813                                  Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                         $437.00
SPENCER, ELENA T                                     Claim Number: 155
3247 53RD TER N                                      Claim Date: 08/10/2020
SAINT PETERSBURG, FL 33714                           Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $0.00 UNDET
FORCELLEDO, RITA                                     Claim Number: 156
127 WALNUT CREEK RD                                  Claim Date: 08/10/2020
SUMMERVILLE, SC 29483                                Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                         $105.12               Scheduled:               $105.12
ROANOKE GAS COMPANY                                  Claim Number: 157
519 KIMBALL AVE NE                                   Claim Date: 08/10/2020
ROANOKE, VA 24016                                    Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


SECURED                     Claimed:                        $1,632.14
FIORITA, ANTHONY M                                   Claim Number: 158
1037 WYLIE SPRINGS CIR, APT 102                      Claim Date: 08/10/2020
CLOVER, SC 29710                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $591.60               Scheduled:               $591.60




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 31
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21   Page 40 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



EISELE'S HONEY LLC                                   Claim Number: 159
8146 ZIONSVILLE RD                                   Claim Date: 08/10/2020
INDIANAPOLIS, IN 46268                               Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $11,881.62             Scheduled:           $18,418.50
LENNERTZ, LYDIA M                                    Claim Number: 160
12340 WHISPER LAKE DR                                Claim Date: 08/10/2020
BRADENTON, FL 34211                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $146.25              Scheduled:               $146.25
ROCKY TOP CLEANING                                   Claim Number: 161
2325 NORMAN SHOAF RD                                 Claim Date: 08/10/2020
WINSTON SALEM, NC 27107                              Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                          $335.34              Scheduled:               $335.34
RAPID ROOTER SEWER & DRAIN SERVICE INC               Claim Number: 162
ATTN DONNA JOHNSON                                   Claim Date: 08/10/2020
22 SUNNY HILLS DR                                    Debtor: EARTH FARE, INC.
ATHENS, GA 30601


UNSECURED                   Claimed:                          $350.00
IB MEDIA LLC                                         Claim Number: 163
7420 CLOUDS REST DR                                  Claim Date: 08/10/2020
FORT MILL, SC 29707                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $10,000.00             Scheduled:           $10,000.00




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 32
Name of proof of claims where to
                                                   Case 20-10256-KBO              Doc 548        Filed 01/15/21    Page 41 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



EDP LLC                                              Claim Number: 164
PO BOX 3604                                          Claim Date: 08/10/2020
JOHNSON CITY, TN 37602                               Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                          $205.00                  Scheduled:                  $205.00
WAYBRIGHT, JARON                                     Claim Number: 165
PO BOX 111                                           Claim Date: 08/10/2020
PROSPECT, TN 38477                                   Debtor: EARTH FARE, INC.
                                                     Comments:
                                                     Claim Out of Balance

PRIORITY                    Claimed:                         $1,598.80                 Scheduled:                 $1,598.80
BEE CITY                                             Claim Number: 166
ATTN SCOTT BIERING                                   Claim Date: 08/10/2020
1066 HOLLY RIDGE LN                                  Debtor: EARTH FARE, INC.
COTTAGEVILLE, SC 29435                               Comments: DOCKET: 531 (12/08/2020)


ADMINISTRATIVE              Claimed:                        $13,739.25
UNSECURED                   Claimed:                         $1,048.00                 Scheduled:             $13,739.25
SANDLE, MARY                                         Claim Number: 167
113 LOCHAVEN DR, APT 102                             Claim Date: 08/10/2020
CHARLESTON, SC 29414                                 Debtor: EARTH FARE, INC.
                                                     Comments:
                                                     Claim Out of Balance Claim out of balance

PRIORITY                    Claimed:                         $3,600.00                 Scheduled:                  $250.20
TOTAL                       Claimed:                           $250.20
KELLY PLUMBING CONTRACTORS INC                       Claim Number: 168
4504 TECHNOLOGY DR                                   Claim Date: 08/10/2020
WILMINGTON, NC 28405                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                          $125.99                  Scheduled:                  $125.99




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 33
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 42 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



BERRY'S BLOOMS                                       Claim Number: 169
ATTN ROBERTY BERRY                                   Claim Date: 08/10/2020
2060 GRANGER RD                                      Debtor: EARTH FARE, INC.
MEDINA, OH 44256


UNSECURED                   Claimed:                         $4,633.50             Scheduled:               $4,633.50
JACOB, CHRISTINE E                                   Claim Number: 170
308 CLEARPORT DR                                     Claim Date: 08/10/2020
CARY, NC 27519                                       Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $383.36              Scheduled:                $383.36
HARDY, KENNETH G                                     Claim Number: 171
25696 BUFFALO RD                                     Claim Date: 08/10/2020
EAST ROCHESTER, OH 44625                             Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $739.86              Scheduled:                $739.86
G A S DISTRIBUTORS                                   Claim Number: 172
70 BOBWHITE HILL                                     Claim Date: 08/10/2020
LEICESTER, NC 28748                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $24,292.00             Scheduled:           $24,292.00
BEE WELL HONEY FARM & SUPPLY INC                     Claim Number: 173
C/O BEE WELL 1-6NEY FARM                             Claim Date: 08/10/2020
PO BOX 732                                           Debtor: EARTH FARE, INC.
PIEKEN, SC 29671


UNSECURED                   Claimed:                         $2,794.00             Scheduled:               $2,794.00




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 34
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 43 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



TOWN OF FLETCHER                                     Claim Number: 174
300 OLD CANE CREEK RD                                Claim Date: 08/10/2020
FLETCHER, NC 28732                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $23,327.41             Scheduled:               $1,400.00 UNLIQ
SECURED                     Claimed:                             $0.00
SIMPSON-BARNES, SHARLEY                              Claim Number: 175
6036 BRADFORD ST                                     Claim Date: 08/10/2020
PORTAGE, MI 49024                                    Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

PRIORITY                                                                           Scheduled:                $305.52
UNSECURED                   Claimed:                         $2,016.00
HOODZ OF ORLANDO                                     Claim Number: 176
910 BELLE AVE, STE 1160                              Claim Date: 08/10/2020
WINTER SPRINGS, FL 32708                             Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                          $985.00              Scheduled:                $985.00
SWANSON, ERIC                                        Claim Number: 177
25 TURNPIKE RDG                                      Claim Date: 08/10/2020
CANDLER, NC 28715                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $120.00              Scheduled:                $120.00
SWANSON, JAMES ERIC                                  Claim Number: 178
25 TURNPIKE RDG                                      Claim Date: 08/10/2020
CANDLER, NC 28715                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $4,225.74             Scheduled:               $4,225.74




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 35
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21   Page 44 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



GONZALEZ, OSCAR W                                    Claim Number: 179
36 GATEWOOD RD                                       Claim Date: 08/10/2020
ASHEVILLE, NC 28806                                  Debtor: EARTH FARE, INC.



PRIORITY                                                                           Scheduled:               $854.84
UNSECURED                   Claimed:                         $854.84
SEA OF GLASS INC                                     Claim Number: 180
D/B/A FISH WINDOW CLEANING                           Claim Date: 08/10/2020
PO BOX 111                                           Debtor: EARTH FARE, INC.
OSHTEMO, MI 49077


UNSECURED                   Claimed:                         $975.00
MELVILLE, BRENDA J                                   Claim Number: 181
16852 LOVERS LN                                      Claim Date: 08/10/2020
THREE RIVERS, MI 49093                               Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


PRIORITY                    Claimed:                        $1,825.65              Scheduled:               $609.76
CAROLINA WATER CONSULTANTS LLC                       Claim Number: 182
ATTN KALA WOLFIE                                     Claim Date: 08/10/2020
PO BOX 1469                                          Debtor: EARTH FARE, INC.
ARDEN, NC 28704


UNSECURED                   Claimed:                         $249.85
SIGNATURE SAUCES                                     Claim Number: 183
7169 E PLEASANT VALLEY RD                            Claim Date: 08/10/2020
INDEPENDENCE, OH 44131                               Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $189.00




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 36
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 45 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



PIERCE, JOSEPH T                                     Claim Number: 184
171 VALLEYVIEW RD                                    Claim Date: 08/10/2020
THOMASVILLE, NC 27360                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $3,000.00
SCHAAF, RODNEY                                       Claim Number: 185
4296 BABYLON AVE SW                                  Claim Date: 08/10/2020
MASSILLON, OH 44646                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


PRIORITY                    Claimed:                         $4,548.56
BUTTERFIELD, RAYE                                    Claim Number: 186
101 BURNHAM                                          Claim Date: 08/10/2020
WILLIAMSBURG, VA 23188                               Debtor: EARTH FARE, INC.



PRIORITY                                                                           Scheduled:                $248.86
UNSECURED                   Claimed:                          $248.86
SPECIALTY FOODS SOUTH LLC                            Claim Number: 187
PO BOX 30279                                         Claim Date: 08/10/2020
CHARLESTON, SC 29417                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $1,680.75             Scheduled:               $1,680.75
PEIRCE, JULIE                                        Claim Number: 188
11270 RANCH CREEK TER, #111                          Claim Date: 08/10/2020
BRADENTON, FL 34211                                  Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

PRIORITY                    Claimed:                        $13,650.00




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 37
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 46 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



MATHIES, MARGARET E                                  Claim Number: 189
7005 DOMINION LN                                     Claim Date: 08/10/2020
LAKEWOOD RANCH, FL 34202                             Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


PRIORITY                    Claimed:                         $862.52               Scheduled:                $440.42
CLOISTER HONEY                                       Claim Number: 190
3818 WARRINGTON DR                                   Claim Date: 08/10/2020
CHARLOTTE, NC 28211                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $240.50               Scheduled:                $240.50
MCGAHAN, DENNIS                                      Claim Number: 191
11146 S 34TH ST                                      Claim Date: 08/10/2020
VICKSBURG, MI 49097                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $2,461.60              Scheduled:               $2,461.60
COOPER, DAVID A                                      Claim Number: 192
9277 CASSADINE CT                                    Claim Date: 08/10/2020
LELAND, NC 28451                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $294.58               Scheduled:                $294.58
HARRELL, KIMBERLY D                                  Claim Number: 193
322 RIERSON RD                                       Claim Date: 08/10/2020
KERNERSVILLE, NC 27284                               Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $855.20               Scheduled:                $855.20




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 38
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21   Page 47 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



TAHERI, NAJAM                                        Claim Number: 194
4140 PINE GLADES RD                                  Claim Date: 08/10/2020
WEST PALM BEACH, FL 33406                            Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                         $55.00
SECURED                     Claimed:                          $0.00
BATTLE-AXE COFFEE CO                                 Claim Number: 195
ATTN BETSY VALINE                                    Claim Date: 08/10/2020
1221 KIRBY HOLLOW RD                                 Debtor: EARTH FARE, INC.
DORSET, VT 05251                                     Comments: POSSIBLE DUPLICATE OF 50003


UNSECURED                   Claimed:                        $330.00                Scheduled:               $330.00
JANEIRO, AVA                                         Claim Number: 196
239 WALCOTT DR                                       Claim Date: 08/10/2020
LYMAN, SC 29365                                      Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


PRIORITY                                                                           Scheduled:               $213.21
UNSECURED                   Claimed:                        $213.21
SHINGLER, SHARON                                     Claim Number: 197
4114 KELLYBROOK DR                                   Claim Date: 08/10/2020
CONCORD, NC 28025                                    Debtor: EARTH FARE, INC.



PRIORITY                                                                           Scheduled:                $14.98
UNSECURED                   Claimed:                         $14.98
SHINGLER, SHARON                                     Claim Number: 198
4114 KELLYBROOK DR                                   Claim Date: 08/10/2020
CONCORD, NC 28025                                    Debtor: EARTH FARE, INC.



PRIORITY                                                                           Scheduled:               $769.23
UNSECURED                   Claimed:                        $769.23




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 39
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 48 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



NORTHERN AIR HEAT & REFRIGERATION INC                Claim Number: 199
3230 59TH DR E, #106                                 Claim Date: 08/10/2020
BRADENTON, FL 34203                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 531 (12/08/2020)


UNSECURED                   Claimed:                        $1,529.41              Scheduled:               $1,529.41
MCCOLLUM WATER CONDITIONING INC                      Claim Number: 200
ATTN ANDY MURRAY                                     Claim Date: 08/10/2020
PO BOX 570                                           Debtor: EARTH FARE, INC.
BLOUNTVILLE, TN 37617


UNSECURED                   Claimed:                         $412.97               Scheduled:               $3,372.43
MCCOLLUM WATER CONDITIONING INC                      Claim Number: 201
ATTN ANDY MURRAY                                     Claim Date: 08/10/2020
PO BOX 570                                           Debtor: EARTH FARE, INC.
BLOUNTVILLE, TN 37617


UNSECURED                   Claimed:                         $122.36
MCCOLLUM WATER CONDITIONING INC                      Claim Number: 202
ATTN ANDY MURRAY                                     Claim Date: 08/10/2020
PO BOX 570                                           Debtor: EARTH FARE, INC.
BLOUNTVILLE, TN 37617


UNSECURED                   Claimed:                         $611.80
MCCOLLUM WATER CONDITIONING INC                      Claim Number: 203
ATTN ANDY MURRAY                                     Claim Date: 08/10/2020
PO BOX 570                                           Debtor: EARTH FARE, INC.
BLOUNTVILLE, TN 37617


UNSECURED                   Claimed:                          $76.48




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 40
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 49 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



MCCOLLUM WATER CONDITIONING INC                      Claim Number: 204
ATTN ANDY MURRAY                                     Claim Date: 08/10/2020
PO BOX 570                                           Debtor: EARTH FARE, INC.
BLOUNTVILLE, TN 37617


UNSECURED                   Claimed:                        $1,894.40
MCCOLLUM WATER CONDITIONING INC                      Claim Number: 205
ATTN ANDY MURRAY                                     Claim Date: 08/10/2020
PO BOX 570                                           Debtor: EARTH FARE, INC.
BLOUNTVILLE, TN 37617


UNSECURED                   Claimed:                         $520.04
MCCOLLUM WATER CONDITIONING INC                      Claim Number: 206
ATTN ANDY MURRAY                                     Claim Date: 08/10/2020
PO BOX 570                                           Debtor: EARTH FARE, INC.
BLOUNTVILLE, TN 37617


UNSECURED                   Claimed:                         $305.90
BARON'S SPECIALTY FOODS INC                          Claim Number: 207
6680 ALHAMBRA AVE, #406                              Claim Date: 08/10/2020
MARTINEZ, CA 94553                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $7,654.91              Scheduled:               $4,273.76
ALL-LINES LEASING                                    Claim Number: 208
DIV OF FIRST WESTERN BANK & TRUST                    Claim Date: 08/10/2020
ATTN DOUG BUCK                                       Debtor: EARTH FARE, INC.
100 PRAIRIE CENTER DR                                Comments:
EDEN PRAIRIE, MN 55344                               AMENDS CLAIM #10040

UNSECURED                   Claimed:                    $178,844.61




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 41
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 50 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



METRIC FORREST STUDIO LLC                            Claim Number: 209
1146 E WASHINGTON AVE                                Claim Date: 08/10/2020
MADISON, WI 53703                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $73,768.00
ONE VILLAGE COFFEE LLC                               Claim Number: 210
ATTN JULIA MAASS                                     Claim Date: 08/10/2020
18 CASSEL RD, STE 1                                  Debtor: EARTH FARE, INC.
SOUDERTON, PA 18964                                  Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                         $7,981.82             Scheduled:               $5,638.20
M&J WINES AND MICROBREW                              Claim Number: 211
26355 FALL RD                                        Claim Date: 08/10/2020
ELBERTA, AL 36530                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                          $299.00
GATOR ARGATE GAINESVILLE LLC                         Claim Number: 212
ATTN MARC SHANDLER ESQ, GENERAL COUNSEL              Claim Date: 08/06/2020
7850 NW 146TH ST, 4TH FL                             Debtor: EARTH FARE, INC.
MIAMI LAKES, FL 33016


UNSECURED                   Claimed:                    $120,389.37
TAYLOR ENGLISH & DUMA LLP                            Claim Number: 213
1600 PARKWOOD CIR, STE 400                           Claim Date: 08/11/2020
ATLANTA, GA 30339                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $4,504.50             Scheduled:               $4,504.50




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 42
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 51 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



AMMON, KELLY                                         Claim Number: 214
18645 DETROIT AVE, #614                              Claim Date: 08/11/2020
LAKEWOOD, OH 44107                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $217.98               Scheduled:                $217.98
BRIGHT, PRINCE                                       Claim Number: 215
1731 W AVALON CIR, #F                                Claim Date: 08/11/2020
CHARLESTON, SC 29407                                 Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $1,814.40              Scheduled:               $1,814.40
WALL, MIEKE                                          Claim Number: 216
15137 TAYLOR RIDGE LN                                Claim Date: 08/11/2020
CHARLOTTE, NC 28273                                  Debtor: EARTH FARE, INC.



PRIORITY                                                                           Scheduled:                 $85.50
UNSECURED                   Claimed:                          $85.50
MCELROY, NATHANIEL                                   Claim Number: 217
111 ASTERIA ST                                       Claim Date: 08/11/2020
GREENVILLE, SC 29607                                 Debtor: EARTH FARE, INC.



PRIORITY                                                                           Scheduled:                $194.67
UNSECURED                   Claimed:                         $194.67
TRUE SHINE WINDOW WASHERS INC                        Claim Number: 218
5600 ST ELMO AVE                                     Claim Date: 08/11/2020
CHATTANOOGA, TN 37409                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $229.60               Scheduled:                $326.00




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 43
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 52 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



SUMMERVILLE COMMUNICATIONS                           Claim Number: 219
134 COLUMBUS ST                                      Claim Date: 08/11/2020
CHARLESTON, SC 29403                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $9,035.00             Scheduled:               $9,035.00
POST AND COURIER, THE                                Claim Number: 220
134 COLUMBUS ST                                      Claim Date: 08/11/2020
CHARLESTON, SC 29403                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $9,052.92             Scheduled:               $9,864.32
BEE CITY                                             Claim Number: 221
ATTN SCOTT BIERING                                   Claim Date: 08/11/2020
1066 HOLLY RIDGE LN                                  Debtor: EARTH FARE, INC.
COTTAGEVILLE, SC 29435                               Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                        $14,787.25
HAW CREEK HONEY                                      Claim Number: 222
ATTN GREG ROGERS                                     Claim Date: 08/11/2020
15 GRAHAM RD                                         Debtor: EARTH FARE, INC.
ASHERVILLE, NC 28805


UNSECURED                   Claimed:                         $7,671.00             Scheduled:               $7,671.00
HERBS ETC INC                                        Claim Number: 223
1340 RUFINA CIRCLE                                   Claim Date: 08/11/2020
SANTA FE, NM 87507                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $13,653.80             Scheduled:           $13,991.97




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 44
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21   Page 53 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



YOUNG ELECTRIC CO INC                                Claim Number: 224
C/O CAMERON HILL, ESQ                                Claim Date: 08/11/2020
633 CHESTNUT ST, STE 1900                            Debtor: EARTH FARE, INC.
CHATTANOOGA, TN 37450


UNSECURED                   Claimed:                        $28,742.95
ANSTAR LLC                                           Claim Number: 225
D/B/A VERDURA BRAND                                  Claim Date: 08/11/2020
22191 POWERLINE RD, 28C                              Debtor: EARTH FARE, INC.
BOCA RATON, FL 33433


UNSECURED                   Claimed:                         $1,847.28             Scheduled:               $538.80
GATOR ARGATE GAINESVILLE LLC                         Claim Number: 226
ATTN MARC SHANDLER, ESQ                              Claim Date: 08/11/2020
7850 NW 146TH ST, 4TH FLOOR                          Debtor: EARTH FARE, INC.
MIAMI LAKES, FL 33016                                Comments: WITHDRAWN
                                                     DOCKET: 463 (08/14/2020)

UNSECURED                   Claimed:                    $120,389.37
CAFFEY DISTRIBUTING COMPANY INC                      Claim Number: 227
8749 W MARKET ST                                     Claim Date: 08/12/2020
GREENSBORO, NC 27409                                 Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                          $833.33
CAROLINA REFRIGERATION SERVICES INC                  Claim Number: 228
PO BOX 2013                                          Claim Date: 08/12/2020
LEXINGTON, SC 29071                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                    $126,615.16                Scheduled:           $99,973.39




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 45
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 54 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



FISHER, JAMES F                                      Claim Number: 229
1222 STEWART AVE SE                                  Claim Date: 08/12/2020
ROANOKE, VA 24013                                    Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                        $1,271.20              Scheduled:               $1,271.20
WILSON, KEVIN T                                      Claim Number: 230
6701 MALLARDS COVE RD, APT 43D                       Claim Date: 08/10/2020
JUPITER, FL 33458                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $1,236.00
REESE, JASON R                                       Claim Number: 231
1719 BIRCHTON AVE                                    Claim Date: 08/13/2020
PORTAGE, MI 49024                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $660.00               Scheduled:                $660.00
ANASTASSIOU, ANDREW G                                Claim Number: 232
346 CESSNA AVE                                       Claim Date: 08/13/2020
CHARLESTON, SC 29407                                 Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $1,891.20              Scheduled:               $1,891.20
MELATTA INC                                          Claim Number: 233
1504 MAX HOOKS RD, STE I                             Claim Date: 08/13/2020
GROVELAND, FL 34736                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


PRIORITY                    Claimed:                         $279.76




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 46
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 55 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



HALL, PAULA                                          Claim Number: 234
285 TANT RD                                          Claim Date: 08/13/2020
ZEBULON, NC 27597                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                          $67.75               Scheduled:                 $67.75
REPUBLIC NATIONAL DISTRIBUTING COMPANY               Claim Number: 235
14038 WASHINGTON HWY                                 Claim Date: 08/13/2020
ASHLAND, VA 23005                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $1,312.44
MERGEL, RAYMOND                                      Claim Number: 236
9231 CRABTREE LN                                     Claim Date: 08/13/2020
PORT RICHEY, FL 34668                                Debtor: EARTH FARE, INC.



PRIORITY                                                                           Scheduled:               $1,296.00
UNSECURED                   Claimed:                        $1,296.00
EMERY, DONNA M                                       Claim Number: 237
398 BROOKWOOD DR                                     Claim Date: 08/13/2020
ELLENTON, FL 34222                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $208.00               Scheduled:                $208.00
HAIMBAUGH, JAMES S                                   Claim Number: 238
7969 SOMERSET DR                                     Claim Date: 08/13/2020
LARGO, FL 33773                                      Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

PRIORITY                    Claimed:                         $325.00




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 47
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 56 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



VARNER, STEVEN                                       Claim Number: 239
382 HWY 70 W                                         Claim Date: 08/13/2020
LENOIR CITY, TN 37771                                Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $1,993.20             Scheduled:               $1,993.20
NOONBURG, MARIA J                                    Claim Number: 240
2494 ETIWAN AVE, L1                                  Claim Date: 08/13/2020
CHARLESTON, SC 29414                                 Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $663.96              Scheduled:                $663.96
HOLLY GROVE FARMS INC                                Claim Number: 241
440 SELAH CH RD                                      Claim Date: 08/13/2020
GOLDSBORO, NC 27530                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                          $621.00              Scheduled:                $621.00
MASSTAR SIGNS INC                                    Claim Number: 242
ATTN STEVE MASSENGALE                                Claim Date: 08/13/2020
11801 ANDERSON RD                                    Debtor: EARTH FARE, INC.
GREENVILLE, SC 29611


UNSECURED                   Claimed:                        $17,239.94             Scheduled:           $17,239.94
HILL, BEVERLY T                                      Claim Number: 243
8832 SW 94TH LN, UNIT E                              Claim Date: 08/13/2020
OCALA, FL 34481                                      Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                         $1,489.92
PRIORITY                    Claimed:                         $1,489.92             Scheduled:                $900.00
SECURED                     Claimed:                             $0.00
TOTAL                       Claimed:                         $1,489.92




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 48
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 57 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



GRIER, DOUGLAS L                                     Claim Number: 244
13877 BARBADOS DR                                    Claim Date: 08/14/2020
SEMINOLE, FL 33776                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $668.33               Scheduled:                $668.33
SCHUMACHER, COLLEEN L                                Claim Number: 245
674 SCOTT PL NW                                      Claim Date: 08/14/2020
MASSILLON, OH 44647                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $590.40               Scheduled:                $590.40
SLATON, SANDRA KAY                                   Claim Number: 246
172 COUNTRY WALK DR                                  Claim Date: 08/14/2020
POWELL, TN 37849                                     Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


PRIORITY                    Claimed:                        $1,967.99              Scheduled:               $1,322.88
BISHOP, MIRELVIS                                     Claim Number: 247
20 OAKCREST DR                                       Claim Date: 08/14/2020
ASHEVILLE, NC 28806                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                        $1,687.14              Scheduled:               $1,687.14
JULIAN, AMANDA LEIGH                                 Claim Number: 248
101 FOXHALL RD                                       Claim Date: 08/14/2020
MILLS RIVER, NC 28759                                Debtor: EARTH FARE, INC.



PRIORITY                                                                           Scheduled:                $548.08
UNSECURED                   Claimed:                         $548.08




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 49
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 58 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



MAISE, LONNIE CRAIG                                  Claim Number: 249
4125 OLD LEWIS FARM RD                               Claim Date: 08/14/2020
RALEIGH, NC 27604                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $1,325.57              Scheduled:               $1,325.57
GARCIA, LYNNE                                        Claim Number: 250
306 N EAST AVE, E 105                                Claim Date: 08/14/2020
TALLMADGE, OH 44278                                  Debtor: EARTH FARE, INC.



PRIORITY                                                                           Scheduled:               $1,285.44
UNSECURED                   Claimed:                        $1,285.44
SHEEHAN, DOUG                                        Claim Number: 251
59 TRAMMELL AVE                                      Claim Date: 08/14/2020
CANTON, NC 28716                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $320.00
UNSECURED                                                                          Scheduled:                $320.00
DRAKE, PATRICIA L                                    Claim Number: 252
2870 LANCASTER RD                                    Claim Date: 08/14/2020
MELBOURNE, FL 32935                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $212.50               Scheduled:                $212.50
BITTENBENDER, LISA A                                 Claim Number: 253
5209 BENTGRASS WAY                                   Claim Date: 08/14/2020
BRADENTON, FL 34211                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $877.44               Scheduled:                $877.44




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 50
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 59 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



CARTER, HENRY                                        Claim Number: 254
4100 TIPPERARY PL                                    Claim Date: 08/14/2020
CHARLOTTE, NC 28215                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


PRIORITY                                                                           Scheduled:                $187.46
SECURED                     Claimed:                          $187.46
TICKIWOO FARM LLC                                    Claim Number: 255
ATTN PAULA TAPNER                                    Claim Date: 08/14/2020
945 COUNTY RD, 116                                   Debtor: EARTH FARE, INC.
ATHENS, TN 37308


UNSECURED                   Claimed:                         $1,102.50             Scheduled:               $1,102.50
HENDERSON COUNTY TAX COLLECTOR                       Claim Number: 256
200 N GROVE ST, STE 66                               Claim Date: 08/14/2020
HENDERSONVILLE, NC 28792                             Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $37,677.58             Scheduled:           $19,500.00 UNLIQ
WATAUGA COUNTY                                       Claim Number: 257
ATTN TAX OFFICE                                      Claim Date: 08/14/2020
814 W KING ST, STE 21                                Debtor: EARTH FARE, INC.
BOONE, NC 28607


PRIORITY                    Claimed:                         $5,774.25
DINGUS, JAMES                                        Claim Number: 258
2056 BERKLEY HALL WAY, APT 203                       Claim Date: 08/14/2020
FORT MILL, SC 29708                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $325.00              Scheduled:                $325.00




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 51
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 60 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



PURE INTENTIONS COFFEE                               Claim Number: 259
2215 N TRYON ST, STE A                               Claim Date: 08/14/2020
CHARLOTTE, NC 28206                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $1,885.59              Scheduled:               $1,597.95
SHORT, DAVID G                                       Claim Number: 260
11220 MCGHEE RD                                      Claim Date: 08/14/2020
APISON, TN 37302                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $784.00               Scheduled:                $784.00
MORIN, LINDA L                                       Claim Number: 261
12739 WESTMORELAND RD                                Claim Date: 08/14/2020
HUNTERSVILLE, NC 28078                               Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $1,113.00              Scheduled:               $1,113.00
FIORINI, GIOVANNI P                                  Claim Number: 262
1950 QUAIL RIDGE CT, 1004                            Claim Date: 08/14/2020
COCOA, FL 32926                                      Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $342.00               Scheduled:                $342.00
SWEETWATER VALLEY FARM INC                           Claim Number: 263
17988 W LEE HWY                                      Claim Date: 08/14/2020
PHILADELPHIA, TN 37846                               Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $822.05               Scheduled:               $1,656.90




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 52
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21   Page 61 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



RICKEY HUNT SERVICES                                 Claim Number: 264
D/B/A ROTO ROOTER                                    Claim Date: 08/17/2020
PO BOX 27031                                         Debtor: EARTH FARE, INC.
KNOXVILLE, TN 37927                                  Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                        $1,172.76
PASCO COUNTY TAX COLLECTOR                           Claim Number: 265
PO BOX 276                                           Claim Date: 08/17/2020
DADE CITY, FL 33526                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $369.00 UNLIQ
HAYWOOD, LINDA C                                     Claim Number: 266
4956 WINDMILL MANOR AVE                              Claim Date: 08/17/2020
BRADENTON, FL 34203                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


PRIORITY                    Claimed:                         $427.84
DOLL, SANDRA L                                       Claim Number: 267
514 SABLE PALM N                                     Claim Date: 08/17/2020
ELLENTON, FL 34222                                   Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


PRIORITY                    Claimed:                         $455.63               Scheduled:               $292.50
CARTER, ROSEMARY M                                   Claim Number: 268
8015 GOLDENRAIN WAY                                  Claim Date: 08/17/2020
RALEIGH, NC 27612                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $339.31               Scheduled:               $339.31




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 53
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 62 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



HOWARD, STEVEN R                                     Claim Number: 269
PO BOX 1006                                          Claim Date: 08/17/2020
CANDLER, NC 28715-1006                               Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $3,179.30             Scheduled:               $3,179.30
HOWARD, JENNIFER L                                   Claim Number: 270
15 WINDWOOD DR                                       Claim Date: 08/17/2020
CANDLER, NC 28715                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $580.00              Scheduled:                $580.00
RODRIGUEZ, LEYLA                                     Claim Number: 271
1293 WILD GOOSE TRL                                  Claim Date: 08/17/2020
SUMMERVILLE, SC 29483                                Debtor: EARTH FARE, INC.



PRIORITY                                                                           Scheduled:                $480.00
UNSECURED                   Claimed:                          $480.00
LENOIR CITY UTILITIES BOARD                          Claim Number: 272
PO BOX 449                                           Claim Date: 08/17/2020
LENOIR CITY, TX 37771                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $13,944.49             Scheduled:               $8,217.93
BISHOP AND SONS PLUMBING AND PIPING INC              Claim Number: 273
PO BOX 12266                                         Claim Date: 08/17/2020
CHARLESTON, SC 29422-2266                            Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                          $150.00              Scheduled:                $150.00




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 54
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21   Page 63 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



SNIPE, HENRIETTA                                     Claim Number: 274
722 LONGFELLOW RD                                    Claim Date: 08/17/2020
CHARLESTON, SC 29407                                 Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


PRIORITY                    Claimed:                        $210.00
COLE, CAROL J                                        Claim Number: 275
30433 IVERSON DR                                     Claim Date: 08/17/2020
WESLEY CHAPEL, FL 33543                              Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $70.00                Scheduled:                $70.00
NOWAK, JILLIAN                                       Claim Number: 276
2387 MANCHESTER LANE                                 Claim Date: 08/17/2020
AVON, OH 44011                                       Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $90.00                Scheduled:                $90.00
COOPER, JAMES A                                      Claim Number: 277
151 BROAD ST                                         Claim Date: 08/17/2020
CHARLESTON, SC 29401                                 Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $334.72                Scheduled:               $334.72
HEALTHFORCE SUPERFOODS INC                           Claim Number: 278
PO BOX 27740                                         Claim Date: 08/17/2020
LAS VEGAS, NV 89126                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $313.63                Scheduled:               $312.63




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 55
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 64 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



FULLER QUALITY SERVICES INC                          Claim Number: 279
PO BOX 1281                                          Claim Date: 08/17/2020
FORTSON, GA 31808                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $800.00               Scheduled:                $800.00
GEORGIA CROWN DISTRIBUTING CO                        Claim Number: 280
100 GEORGIA CROWN DR                                 Claim Date: 08/17/2020
MCDONOUGH, GA 30253                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $552.12               Scheduled:                 $29.22
SUSAN SCHMIDT                                        Claim Number: 281
D/B/A SCHMIDT FAMILY FARMS                           Claim Date: 08/17/2020
4282 STATE RD                                        Debtor: EARTH FARE, INC.
MEDINA, OH 44256                                     Comments: POSSIBLE DUPLICATE OF 10023


UNSECURED                   Claimed:                        $1,879.68
HESTER, HAROLD G                                     Claim Number: 282
PO BOX 160                                           Claim Date: 08/17/2020
FLAT ROCK, NC 28731                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $4,668.93              Scheduled:               $4,668.93
SIMON, ELLEN S                                       Claim Number: 283
11410 56TH ST CIR E                                  Claim Date: 08/17/2020
PARRISH, FL 34219                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $484.00               Scheduled:                $484.00




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 56
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 65 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



CABABRUS COUNTY TAX COLLECTIONS                      Claim Number: 284
ATTN CABARRUS COUNTY TAX COLLECTORS                  Claim Date: 08/17/2020
PO BOX 707                                           Debtor: EARTH FARE, INC.
CONCORD, NC 28026


PRIORITY                    Claimed:                        $45,793.03
UNSECURED                                                                          Scheduled:           $23,470.38
GEORGE SCOTT & ASSOCIATES INC                        Claim Number: 285
2104 CROWN VIEW DR                                   Claim Date: 08/17/2020
CHARLOTTE, NC 28227                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $1,200.00             Scheduled:               $1,200.00
BURRILL, PAMELA A                                    Claim Number: 286
24906 HYDE PARK BLVD                                 Claim Date: 08/17/2020
LAND O LAKES, FL 34639                               Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $90.00              Scheduled:                 $90.00
GREENSTEIN, MARCIA                                   Claim Number: 287
15 OREGON AVE, APT A                                 Claim Date: 08/17/2020
ASHEVILLE, NC 28806                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $1,779.41             Scheduled:               $1,779.41
VACUUM PLUMBING SYSTEMS LLC                          Claim Number: 288
C/O VPS LLC                                          Claim Date: 08/17/2020
3504-361 HWY 153                                     Debtor: EARTH FARE, INC.
GREENVILLE, SC 29611


UNSECURED                   Claimed:                         $3,622.51             Scheduled:               $3,622.51




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 57
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21   Page 66 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



WAGENHEIM, LESLIE S                                  Claim Number: 289
9333 BILL REED RD                                    Claim Date: 08/17/2020
OOLTEWAH, TN 37363                                   Debtor: EARTH FARE, INC.



PRIORITY                                                                           Scheduled:               $187.14
UNSECURED                   Claimed:                        $187.14
SHULTZ, PAUL RAY                                     Claim Number: 290
4412 PACKARD AVE NW                                  Claim Date: 08/17/2020
CANTON, OH 44709                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $630.42                Scheduled:               $630.42
PROSMAN, ERIN A                                      Claim Number: 291
7112 56TH TERRACE E                                  Claim Date: 08/17/2020
PALMETTO, FL 34221                                   Debtor: EARTH FARE, INC.



PRIORITY                                                                           Scheduled:               $709.67
UNSECURED                   Claimed:                        $709.67
JOHNSON, BILLY L                                     Claim Number: 292
332 B PLEASANT CIRCLE                                Claim Date: 08/17/2020
OPELIKA, AL 36801                                    Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

PRIORITY                    Claimed:                        $400.00
SECURED                     Claimed:                          $0.00
COOK, DEBRA L                                        Claim Number: 293
1700 NE 115TH AVE, LOT #23                           Claim Date: 08/17/2020
SILVER SPRINGS, FL 34488                             Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


PRIORITY                                                                           Scheduled:               $520.08
UNSECURED                   Claimed:                          $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 58
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21   Page 67 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



PLUNKET, JANET HOPE                                  Claim Number: 294
1311 CORTON DR, APT J                                Claim Date: 08/17/2020
CHARLOTTE, NC 28203                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


PRIORITY                    Claimed:                         $1,035.64             Scheduled:               $376.07
O'ROURKE, ROXANNE W                                  Claim Number: 295
900 ELM HALL CIR                                     Claim Date: 08/17/2020
SUMMERVILLE, SC 29483                                Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

PRIORITY                                                                           Scheduled:               $101.97
UNSECURED                   Claimed:                            $0.00 UNDET
LEIBY, PAULETTE R                                    Claim Number: 296
6139 98TH WAY N                                      Claim Date: 08/17/2020
SAINT PETERSBURG, FL 33708                           Debtor: EARTH FARE, INC.



PRIORITY                                                                           Scheduled:                $98.40
UNSECURED                   Claimed:                           $98.40
SUNWARRIOR                                           Claim Number: 297
2250 N CORAL CANYON BLVD, #100                       Claim Date: 08/17/2020
WASHINGTON, UT 84780                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $14,304.72             Scheduled:           $12,041.61
THOMPSON, CHANELL                                    Claim Number: 298
1190 CHESTER AVE                                     Claim Date: 08/17/2020
AKRON, OH 44314                                      Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $412.00              Scheduled:               $412.00




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 59
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21   Page 68 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



THOMPSON, OGARTH                                     Claim Number: 299
1190 CHESTER AVE                                     Claim Date: 08/07/2020
AKRON, OH 44314                                      Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $51.60                Scheduled:                $51.60
MORALES, SONIA                                       Claim Number: 300
6221 FLAYFISH CT                                     Claim Date: 08/17/2020
LAKEWOOD RANCH, FL 34202                             Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


PRIORITY                    Claimed:                        $939.95                Scheduled:               $618.75
PEPIN, MICHELLE                                      Claim Number: 301
C/O OLSEN LAW FIRM PA                                Claim Date: 08/13/2020
1030 SE 17TH ST                                      Debtor: EARTH FARE, INC.
OCALA, FL 34471                                      Comments: POSSIBLE DUPLICATE OF 314


UNSECURED                   Claimed:                    $750,000.00
AUCOIN, FRANCIS                                      Claim Number: 302
4126 SYLVANIA CT S                                   Claim Date: 08/18/2020
HEPHZIBAH, GA 30815                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $653.91                Scheduled:               $653.91
SIMPSON, CLAIRE                                      Claim Number: 303
489 LAKE HENRY CIR                                   Claim Date: 08/18/2020
WINTERHAVEN, FL 33881                                Debtor: EARTH FARE, INC.



PRIORITY                                                                           Scheduled:               $238.04
UNSECURED                   Claimed:                        $238.04




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 60
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 69 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



CHASE SERVICE LLC                                    Claim Number: 304
6113 AIRWAYS BLVD                                    Claim Date: 08/18/2020
CHATTANOOGA, TN 37421                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $1,814.09              Scheduled:               $1,814.09
REZARCH, BRITTNEY N                                  Claim Number: 305
75 VALLEY VIEW DR                                    Claim Date: 08/18/2020
DUNLAP, TN 37327                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $354.00               Scheduled:                $354.00
ESSENTIAL JOURNEYS LLC                               Claim Number: 306
ATTN KIMBERLY MASTERS                                Claim Date: 08/18/2020
77 VERMONT AVE                                       Debtor: EARTH FARE, INC.
ASHEVILLE, NC 28806


PRIORITY                    Claimed:                         $175.14
UNSECURED                                                                          Scheduled:                $175.14
CUNLIFFE, CHARLES DEAN                               Claim Number: 307
27 SHREWSBURY RD                                     Claim Date: 08/18/2020
CHARLESTON, SC 29407                                 Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $1,228.80              Scheduled:               $1,228.80
MITCHELL, MAZALINE                                   Claim Number: 308
3711D MARSHFIELD RD                                  Claim Date: 08/18/2020
JOHNS ISLAND, SC 29455                               Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $997.20               Scheduled:                $997.20




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 61
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 70 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



CAREY, MAILE                                         Claim Number: 309
7406 ROOK ST                                         Claim Date: 08/18/2020
AUSTIN, TX 78745                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $906.40               Scheduled:                $906.40
PRECISION PLUMBING                                   Claim Number: 310
PO BOX 2230                                          Claim Date: 08/18/2020
MATTHEWS, NC 28106                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $4,950.44              Scheduled:               $4,251.07
FRANS CHOCOLATES                                     Claim Number: 311
ATTN ACCOUNTING                                      Claim Date: 08/18/2020
5900 AIRPORT WAY S                                   Debtor: EARTH FARE, INC.
SEATTLE, WA 98108


UNSECURED                   Claimed:                        $4,213.26              Scheduled:               $3,793.80
LOWE, TERRY                                          Claim Number: 312
1000 SADDLE DR                                       Claim Date: 08/18/2020
YORK, SC 29745                                       Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $1,181.62 UNLIQ        Scheduled:               $1,181.62
PEPIN, MICHELLE                                      Claim Number: 314
C/O OLSEN LAW FIRM PA                                Claim Date: 08/14/2020
1030 SE 17TH ST                                      Debtor: EARTH FARE, INC.
OCALA, FL 34471                                      Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                    $750,000.00




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 62
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 71 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



WHITE REALTY AND SERVICE CORPORATION                 Claim Number: 315
D/B/A CERTIFIED COMMERCIAL SERV & EQUIP              Claim Date: 08/19/2020
PO BOX 10028                                         Debtor: EARTH FARE, INC.
KNOXVILLE, TN 37939


UNSECURED                   Claimed:                        $54,140.00
SCHNEIDER, DAVID R                                   Claim Number: 316
5314 IDUMEA RD                                       Claim Date: 08/19/2020
CORRYTON, TN 37721                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $962.82
COWART AWARDS INC                                    Claim Number: 317
ATTN CHERYL TAYLOR                                   Claim Date: 08/19/2020
PO BOX 16417                                         Debtor: EARTH FARE, INC.
GREENVILLE, SC 29606


UNSECURED                   Claimed:                         $3,691.62             Scheduled:               $3,399.90
LYONS, CHRIS                                         Claim Number: 318
163 KATE ST, APT 25                                  Claim Date: 08/19/2020
JOHNSON CITY, TN 37615                               Debtor: EARTH FARE, INC.



PRIORITY                                                                           Scheduled:               $1,040.66
UNSECURED                   Claimed:                         $1,040.66
SKELLEY, RACHEL                                      Claim Number: 319
220 KENT M                                           Claim Date: 08/19/2020
WEST PALM BEACH, FL 33417                            Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $305.91              Scheduled:                $305.91




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 63
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21   Page 72 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



EMBARQ FLORIDA INC-NORTH FLORIDA                     Claim Number: 320
C/O CENTURYLINK COMMUNICATIONS LLC                   Claim Date: 08/19/2020
ATTN LEGAL BKY                                       Debtor: EARTH FARE, INC.
1025 EL DORADO BLVD                                  Comments:
BROOMFIELD, CO 80021                                 AMENDS CLAIM #66

UNSECURED                   Claimed:                          $125.00
ASSET ENTERPRISES INC                                Claim Number: 321
3431 N INDUSTRIAL DR                                 Claim Date: 08/19/2020
SIMPSONVILLE, SC 29681                               Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $36,509.09             Scheduled:           $36,506.09
JOHNSTONE, PAULETTE M                                Claim Number: 322
17626 GAWTHROP DR, #301                              Claim Date: 08/19/2020
BRADENTON, FL 34211                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


PRIORITY                    Claimed:                         $1,080.62
ECHEVARRIA, LINDA ANN                                Claim Number: 323
1100 SEAGATE AVE, #135                               Claim Date: 08/19/2020
NEPTUNE BEACH, FL 32266                              Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $208.80              Scheduled:               $208.80
FAZAL AHMED SARWARI, GUL GHUTI                       Claim Number: 324
537 SHADY PINE WAY, APT C2                           Claim Date: 08/19/2020
GREENACRES, FL 33415                                 Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                           $44.00              Scheduled:                $44.00




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 64
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 73 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



ALQIWANI, SALEM ALI O                                Claim Number: 325
1522 NORTHSHORE WOODS DR                             Claim Date: 08/19/2020
KNOXVILLE, TN 32919                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $612.42               Scheduled:                $612.42
BARAKA                                               Claim Number: 326
PO BOX 101                                           Claim Date: 08/19/2020
SEBASTOPOL, CA 95473                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $2,216.46              Scheduled:               $2,178.78
SIX RIVERS MEDIA LLC                                 Claim Number: 327
701 LYNN GARDEN DR                                   Claim Date: 08/19/2020
KINGSPORT, TN 37660                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $0.00 UNDET
SIX RIVERS MEDIA LLC                                 Claim Number: 328
701 LYNN GARDEN DR                                   Claim Date: 08/19/2020
KINGSPORT, TN 37660                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $4,105.83              Scheduled:               $4,105.83
SIX RIVERS MEDIA LLC                                 Claim Number: 329
701 LYNN GARDEN DR                                   Claim Date: 08/19/2020
KINGSPORT, TN 37660                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $6,561.47              Scheduled:               $6,561.47




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 65
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 74 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



D'ADDANO, MICHELLE                                   Claim Number: 330
7801 MAPLEWOOD DR, UNIT 915                          Claim Date: 08/20/2020
WEST MELBOURNE, FL 32904                             Debtor: EARTH FARE, INC.
                                                     Comments: POSSIBLE DUPLICATE OF 50022


PRIORITY                    Claimed:                         $113.30               Scheduled:                $113.30
SMITH, KAITLYN A                                     Claim Number: 331
508 BRIARFIELD DR                                    Claim Date: 08/20/2020
FORT WAYNE, IN 46825                                 Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $454.05               Scheduled:                $454.05
SHOAF, ELIZABETH ARLENE                              Claim Number: 332
2268 TYRO RD                                         Claim Date: 08/20/2020
LEXINGTON, NC 27295                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $232.76               Scheduled:                $232.76
BLUE RIDGE APIARIES                                  Claim Number: 333
3465 LITTLE GUNPOWDER CREEK DR                       Claim Date: 08/20/2020
HUDSON, NC 28638                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $3,667.20              Scheduled:               $3,667.20
LIMELIGHT COFFEE ROASTERS                            Claim Number: 334
5143 E 65TH ST                                       Claim Date: 08/20/2020
INDIANAPOLIS, IN 46220                               Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $387.50               Scheduled:                $387.50




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 66
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 75 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



FELIX, RODOLFO R                                     Claim Number: 335
323 DAWSON LN NW                                     Claim Date: 08/20/2020
NEW PHILADELPHIA, OH 44663                           Debtor: EARTH FARE, INC.



PRIORITY                                                                           Scheduled:               $1,442.40
UNSECURED                   Claimed:                        $1,442.40
ABEL, KATHRYN M                                      Claim Number: 336
2943 OAK CREST AVE SW                                Claim Date: 08/20/2020
ROANOKE, VA 24015                                    Debtor: EARTH FARE, INC.



PRIORITY                                                                           Scheduled:                $679.80
UNSECURED                   Claimed:                         $679.80
EMERY, ELIZABETH L                                   Claim Number: 337
12021 KIRTON AVE                                     Claim Date: 08/20/2020
CLEVELAND, OH 44135                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $185.06               Scheduled:                $222.48
SOUTH CAROLINA DEPARTMENT OF REVENUE                 Claim Number: 338
PO BOX 12265                                         Claim Date: 08/20/2020
COLUMBIA, SC 29211                                   Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                    $124,207.21
PETERSON, DANIEL F                                   Claim Number: 339
9 RIDGE AVE                                          Claim Date: 08/20/2020
ASHEVILLE, NC 28803                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $1,752.30              Scheduled:               $1,752.30




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 67
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 76 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



ELLYSON, PEGGY J                                     Claim Number: 340
1633 K JESSAMINE RD                                  Claim Date: 08/20/2020
CHARLESTON, SC 29407                                 Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $565.74               Scheduled:                $565.74
CV SCIENCES INC                                      Claim Number: 341
ATTN THOMAS GIESEY                                   Claim Date: 08/20/2020
10070 BARNES CANYON RD                               Debtor: EARTH FARE, INC.
SAN DIEGO, CA 92121


UNSECURED                   Claimed:                    $164,735.56                Scheduled:           $145,800.62
DAVIS, BRENDA MITCHELL                               Claim Number: 342
3711 E MARSHFIELD RD                                 Claim Date: 08/20/2020
JOHN'S ISLAND, SC 29455                              Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $0.00 UNDET
NAGY, PATRICIA L                                     Claim Number: 343
5769 DAILEY RD                                       Claim Date: 08/20/2020
NEW FRANKLIN, OH 44319                               Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $432.60               Scheduled:                $432.60
UNSECURED                   Claimed:                         $500.00
IMLADRIS FOODS LLC                                   Claim Number: 344
45 LITTLE POND RD                                    Claim Date: 08/20/2020
FAIRVIEW, NC 28730                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $1,735.20              Scheduled:               $1,613.77




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 68
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 77 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



HARTZLER FAMILY DAIRY INC                            Claim Number: 345
C/O TAGGART LAW FIRM LPA                             Claim Date: 08/20/2020
140 W LIBERTY ST                                     Debtor: EARTH FARE, INC.
WOOSTER, OH 44691


UNSECURED                   Claimed:                        $7,537.01              Scheduled:               $6,472.88
BOTHA, BONNIE G                                      Claim Number: 346
7353 122ND WAY                                       Claim Date: 08/21/2020
SEMINOLE, FL 33772                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $498.75               Scheduled:                $498.75
UNSECURED                   Claimed:                         $288.56
MCKINNEY, MICHAEL                                    Claim Number: 347
2117 GLENWOOD AVE                                    Claim Date: 08/21/2020
KNOXVILLE, TN 37917                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $156.51
SULLIVAN, CHRISTOPHER LEN                            Claim Number: 348
5619 NEUBERT SPRINGS RD                              Claim Date: 08/21/2020
KNOXVILLE, TN 37920                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $565.39               Scheduled:                $565.39
BENJAMIN, JONATHAN W                                 Claim Number: 349
427 BLUE RIDGE DR, APT C44                           Claim Date: 08/21/2020
MARTINEZ, GA 30907                                   Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                        $1,595.43




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 69
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 78 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



PUGH, TYRONE                                         Claim Number: 350
135 DRAYTON HALL DR                                  Claim Date: 08/21/2020
WEST COLUMBIA, SC 29172                              Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $420.00
UNSECURED                                                                          Scheduled:                $420.00
WADE, DARRIUS                                        Claim Number: 351
520 S BULL ST                                        Claim Date: 08/21/2020
COLUMBIA, SC 29205                                   Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

PRIORITY                    Claimed:                         $105.00
SIMONELLI, JAMES A                                   Claim Number: 352
207 RADFORD PL                                       Claim Date: 08/21/2020
KNOXVILLE, TN 37917                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $792.96               Scheduled:                $792.96
HONEYCUTT, JILLIAN R                                 Claim Number: 353
627 CRAWFORD AVE                                     Claim Date: 08/21/2020
BARBERTON, OH 44203                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $1,344.15              Scheduled:               $1,344.15
FLANNERY, LINDA M                                    Claim Number: 354
4126 ELMORE RD                                       Claim Date: 08/21/2020
FAIRVIEW PARK, OH 44126                              Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $1,543.95              Scheduled:               $1,543.95




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 70
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 79 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



ESTUARY BEANS AND BARLEY                             Claim Number: 355
PO BOX 433                                           Claim Date: 08/21/2020
JOHNS ISLAND, SC 29457                               Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                          $550.00              Scheduled:                $550.00
PENNYCUP CO                                          Claim Number: 356
362 DEPOT ST, STE 202                                Claim Date: 08/21/2020
ASHEVILLE, NC 28801                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $4,851.30             Scheduled:               $4,057.20
FRENCH COMPANY LLC                                   Claim Number: 357
8289 DARROW RD                                       Claim Date: 08/21/2020
TWINSBURG, OH 44087                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $12,607.20             Scheduled:           $12,607.20
ORLOWSKI, BARBARA ANN                                Claim Number: 358
1054 MICKLE RD                                       Claim Date: 08/21/2020
BLYTHEWOOD, SC 29016                                 Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $2,261.27             Scheduled:               $2,261.27
DOUGLAS, RAFAEL                                      Claim Number: 359
603 STONEBURY CIR                                    Claim Date: 08/21/2020
BLYTHEWOOD, SC 29016                                 Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $315.00




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 71
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 80 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



CARSON, RACHAEL E ROOPE                              Claim Number: 360
32599 AXLEY CHAPEL RD                                Claim Date: 08/21/2020
GREENBACK, TN 37742                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $286.00               Scheduled:                $286.00
CARSON, SHOSHANA S                                   Claim Number: 361
32599 AXLEY CHAPEL RD                                Claim Date: 08/21/2020
GREENBACK, TN 37742                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $1,550.87              Scheduled:               $1,550.87
MILLER, MICHELLE D                                   Claim Number: 362
11125 PARK BLVD, 104-139                             Claim Date: 08/21/2020
SEMINOLE, FL 33772                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $675.00               Scheduled:                $675.00
TRADE LABELS INC                                     Claim Number: 363
28 COTTRELL ST                                       Claim Date: 08/21/2020
MYSTIC, CT 06355                                     Debtor: EARTH FARE, INC.



PRIORITY                                                                           Scheduled:                 $120.48
UNSECURED                   Claimed:                        $2,895.40              Scheduled:               $2,207.65
JAMES C CANNELL COFFEES INC                          Claim Number: 364
21 PATTERSON BROOK ROAD, E                           Claim Date: 08/21/2020
WEST WAREHAM, MA 02576                               Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $3,150.74              Scheduled:               $4,381.00




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 72
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 81 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



SOUTHERN STATES COMMERCIAL FOOD                      Claim Number: 365
SERVICE PROVIDER                                     Claim Date: 08/21/2020
5820 N CHURCH ST, STE PM B231                        Debtor: EARTH FARE, INC.
GREENSBORO, NC 27455


UNSECURED                   Claimed:                        $93,754.60
RUPUBLIC OF TEA, THE                                 Claim Number: 366
11051 N MOCKINGBIRD RD, STE A                        Claim Date: 08/21/2020
NASHVILLE, IL 62263                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 531 (12/08/2020)


ADMINISTRATIVE              Claimed:                        $14,356.58
UNSECURED                   Claimed:                        $35,803.58             Scheduled:           $48,612.42
ANDERSEN, LINDA CHRISTINA                            Claim Number: 367
202B GOVERNOR'S VIEW RD                              Claim Date: 08/24/2020
ASHEVILLE, NC 28805                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                         $2,169.44             Scheduled:               $2,169.44
COMMON GROUND ENVIRONMENTAL INC                      Claim Number: 368
PO BOX 1044                                          Claim Date: 08/24/2020
LAKELAND, FL 33802                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $1,077.50             Scheduled:               $1,077.50
SCHUBERT, KARINA                                     Claim Number: 369
RODENSLEINER STR 29                                  Claim Date: 08/24/2020
REICHELSHEIM, 64385                                  Debtor: EARTH FARE, INC.
GERMANY


UNSECURED                   Claimed:                            $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 73
Name of proof of claims where to
                                                   Case 20-10256-KBO              Doc 548        Filed 01/15/21    Page 82 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



NAPOLITANO, MARYANN                                  Claim Number: 370
1131 WOODHAVEN BLVD                                  Claim Date: 08/24/2020
AKRON, OH 44333                                      Debtor: EARTH FARE, INC.



PRIORITY                                                                               Scheduled:                 $1,562.21
UNSECURED                   Claimed:                        $1,562.21
BENUCCI, KAREN LEE                                   Claim Number: 371
3807 72ND AVE E                                      Claim Date: 08/24/2020
SARASOTA, FL 34243                                   Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)
                                                     Claim Out of Balance Claim out of balance

ADMINISTRATIVE              Claimed:                         $292.50
PRIORITY                    Claimed:                         $292.50                   Scheduled:                  $292.50
TOTAL                       Claimed:                         $292.50
COIA, MARK J                                         Claim Number: 372
6635 37TH ST E                                       Claim Date: 08/24/2020
SARASOTA, FL 34243                                   Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


PRIORITY                    Claimed:                        $3,744.11                  Scheduled:                 $1,683.00
DAVIS, TERRY DWAYNE                                  Claim Number: 373
10882 111TH ST N                                     Claim Date: 08/24/2020
LARGO, FL 33778                                      Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $1,241.79                  Scheduled:                 $1,241.79
TWO ROOSTERS LLC                                     Claim Number: 374
PO BOX 4488                                          Claim Date: 08/24/2020
ROANOKE, VA 24015                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $336.00                   Scheduled:                  $336.00




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 74
Name of proof of claims where to
                                                   Case 20-10256-KBO              Doc 548        Filed 01/15/21    Page 83 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



WATSON, REMEDIOS C                                   Claim Number: 375
5940 HERON'S LANDING DR                              Claim Date: 08/24/2020
ROCKLEDGE, FL 32955                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)
                                                     Claim Out of Balance Claim out of balance

ADMINISTRATIVE              Claimed:                         $147.29
PRIORITY                    Claimed:                         $147.29                   Scheduled:                  $147.29
TOTAL                       Claimed:                         $147.29
CLARK, ANGELA R                                      Claim Number: 376
1480 ROWLES DR                                       Claim Date: 08/24/2020
AKRON, OH 44313                                      Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $196.96                   Scheduled:                  $196.96
SAWNEE EMC                                           Claim Number: 377
543 ATLANTA HWY                                      Claim Date: 08/24/2020
CUMMING, GA 30040                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $2,722.29
CITY OF ROCK HILL                                    Claim Number: 378
155 JOHNSON ST                                       Claim Date: 08/24/2020
ROCK HILL, SC 29730                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $9,688.95
HI-TECH MARKETING INC                                Claim Number: 379
332 E SUNSET AVE                                     Claim Date: 08/24/2020
PENSACOLA, FL 32507                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $1,321.88                  Scheduled:                 $1,321.88




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 75
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 84 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



BREUNIG, DALE                                        Claim Number: 380
1219 LOGGERS RD                                      Claim Date: 08/24/2020
GOODVIEW, VA 24095                                   Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


PRIORITY                                                                           Scheduled:               $2,132.83
UNSECURED                   Claimed:                        $3,200.00
TOWN OF HUNTERSVILLE                                 Claim Number: 381
PO BOX 664                                           Claim Date: 08/24/2020
HUNTERSVILLE, NC 28070                               Debtor: EARTH FARE, INC.



SECURED                     Claimed:                        $4,735.70
FOUT, REBEKA F                                       Claim Number: 382
14025 MARIELLEN RD SW                                Claim Date: 08/24/2020
HUNTSVILLE, AL 35803                                 Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

UNSECURED                   Claimed:                         $202.50
ADS SECURITY                                         Claim Number: 383
3001 ARMORY DR, STE 100                              Claim Date: 08/24/2020
NASHVILLE, TN 37204                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $3,588.86
MOON VALLEY ORGANICS                                 Claim Number: 384
3288 VALLEY HWY                                      Claim Date: 08/24/2020
DEMING, WA 98244                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $9,789.51              Scheduled:               $9,271.43




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 76
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 85 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



FLEMING, LINDA M                                     Claim Number: 385
8878 118TH ST                                        Claim Date: 08/24/2020
SEMINOLE, FL 33772                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $129.78               Scheduled:                $129.78
IMES, LEAH C                                         Claim Number: 386
4260 AMERICANA DR, APT 123                           Claim Date: 08/24/2020
CUYAHOGA FALLS, OH 44224                             Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $770.00               Scheduled:                $770.00
SWANSON, KEVIN D                                     Claim Number: 387
2902 OAK CREST AVE SW                                Claim Date: 08/24/2020
ROANOKE, VA 24015                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $1,241.92              Scheduled:               $1,241.92
LEWIS, LONNIE B                                      Claim Number: 388
PO BOX 39314                                         Claim Date: 08/24/2020
GREENSBORO, NC 27438                                 Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $172.05               Scheduled:                $172.05
MACTAVIOUS, NAHEAM                                   Claim Number: 389
713 SPRINGSAX RD                                     Claim Date: 08/24/2020
TALLAHASSEE, FL 32305                                Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


PRIORITY                                                                           Scheduled:                $678.80
SECURED                     Claimed:                         $678.80




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 77
Name of proof of claims where to
                                                   Case 20-10256-KBO              Doc 548        Filed 01/15/21    Page 86 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



MANATEE COUNTY UTILITIES DEPARTMENT                  Claim Number: 390
PO BOX 25010                                         Claim Date: 08/24/2020
BRADENTON, FL 34206-5010                             Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $2,734.85                  Scheduled:                 $1,036.01
STEVENSON, MICHAEL A                                 Claim Number: 391
508 SURREY RD                                        Claim Date: 08/24/2020
KNOXVILLE, TN 37915                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)
                                                     Claim Out of Balance Claim out of balance

PRIORITY                    Claimed:                        $1,438.00                  Scheduled:                  $245.99
TOTAL                       Claimed:                          $245.99
WILLIAMS, KEVIN                                      Claim Number: 392
1700 JEKYLL LN                                       Claim Date: 08/24/2020
WAXHAW, NC 28173                                     Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


PRIORITY                                                                               Scheduled:                 $1,843.38
UNSECURED                   Claimed:                        $1,843.38
WILLIAMS, KEVIN                                      Claim Number: 393
1700 JEKYLL LN                                       Claim Date: 08/24/2020
WAXHAW, NC 28173                                     Debtor: EARTH FARE, INC.



PRIORITY                                                                               Scheduled:                   $17.34
UNSECURED                   Claimed:                          $17.34
SCHALLER, MICHELE M                                  Claim Number: 394
4005 BELAIR RD                                       Claim Date: 08/24/2020
AUGUSTA, GA 30909                                    Debtor: EARTH FARE, INC.
                                                     Comments: POSSIBLE DUPLICATE OF 50030


PRIORITY                    Claimed:                        $1,913.52                  Scheduled:                 $1,913.52




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 78
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 87 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



BECKWITH, MAURICE                                    Claim Number: 395
18 CLOVER HILL PL                                    Claim Date: 08/24/2020
DURHAM, NC 27712                                     Debtor: EARTH FARE, INC.
                                                     Comments: POSSIBLE DUPLICATE OF 50031


PRIORITY                    Claimed:                          $216.30              Scheduled:                $216.30
WARNER, SEAN G                                       Claim Number: 396
11740 ASHWICK PL                                     Claim Date: 08/24/2020
ALPHARETTA, GA 30005                                 Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                          $861.79
PRIORITY                    Claimed:                          $861.79              Scheduled:                $861.79
HAYS ENTERPRISES INC                                 Claim Number: 397
1901 BAILEY RD SW                                    Claim Date: 08/24/2020
LORDSTOWN, OH 44481                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $13,850.59             Scheduled:           $13,850.59
WEATHER CONTROL INC                                  Claim Number: 398
3905 WHEELER AVE                                     Claim Date: 08/24/2020
ALEXANDRIA, VA 22304                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $3,400.10             Scheduled:               $3,400.10
JAVA TRADING CO LLC                                  Claim Number: 399
C/O LANE POWELL PC                                   Claim Date: 08/24/2020
ATTN DANIEL KITTLE & WILL BRUNNQUELL                 Debtor: EARTH FARE, INC.
1420 5TH AVE, STE 4200
SEATTLE, WA 98101

UNSECURED                   Claimed:                    $130,403.11




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 79
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 88 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



STASHER INC                                          Claim Number: 400
1310 63RD ST                                         Claim Date: 08/24/2020
EMERYVILLE, CA 94608                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $40,736.04             Scheduled:           $41,515.66
BOTANICAL INTERESTS INC                              Claim Number: 401
660 COMPTON ST                                       Claim Date: 08/24/2020
BROOMFIELD, CO 80020                                 Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 531 (12/08/2020)


ADMINISTRATIVE              Claimed:                        $72,249.19
UNSECURED                   Claimed:                         $4,557.60             Scheduled:           $36,144.59
CARMICHAEL, JOHN ROBERT                              Claim Number: 402
452 HARLEY PERRY RD                                  Claim Date: 08/24/2020
ZIONVILLE, NC 28698                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


PRIORITY                    Claimed:                         $8,917.45             Scheduled:               $2,900.55
HALDEMAN, JENNIE L                                   Claim Number: 403
PO BOX 20552                                         Claim Date: 08/24/2020
BRADENTON, FL 34204-0552                             Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

UNSECURED                   Claimed:                          $197.01
BRADLEY, NESHUN                                      Claim Number: 404
4903 MASTIN LAKE RD                                  Claim Date: 08/24/2020
HUNTSVILLE, AL 35810                                 Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                             $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 80
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 89 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



LOMONACO, MICHAEL                                    Claim Number: 405
10933 117 ST N                                       Claim Date: 08/24/2020
LARGO, FL 33778                                      Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $1,025.60              Scheduled:               $1,025.60
HALDEMAN, DAN E                                      Claim Number: 406
PO BOX 20552                                         Claim Date: 08/24/2020
BRADENTON, FL 34204-0552                             Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

UNSECURED                   Claimed:                         $314.60
JACKSON, CLIFFORD RAY JR                             Claim Number: 407
2807 GARDEN CITY BLVD SE, APT 205                    Claim Date: 08/25/2020
ROANOKE, VA 24014                                    Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                         $437.50
KUUMBA MADE INC                                      Claim Number: 408
2045 N FORBES BLVD, STE 103                          Claim Date: 08/25/2020
TUCSON, AZ 85745                                     Debtor: EARTH FARE, INC.
                                                     Comments: POSSIBLE DUPLICATE OF 71
                                                     DOCKET: 537 (12/18/2020)

UNSECURED                   Claimed:                        $6,748.11
SMITH, HEATHER M                                     Claim Number: 409
12807 ATKINS CIR, DR #308                            Claim Date: 08/25/2020
CHARLOTTE, NC 28277                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


PRIORITY                    Claimed:                        $2,580.38




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 81
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21   Page 90 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



HALLUM, CODY                                         Claim Number: 410
2149 DUGAN ST                                        Claim Date: 08/25/2020
CHATTANOOGA, TN 37412                                Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                          $759.62
ALACHUA COUNTY TAX COLLECTOR                         Claim Number: 411
C/O JOHN POWER, TAX COLLECTOR                        Claim Date: 08/18/2020
ATTN MISTY BLACKFORD                                 Debtor: EARTH FARE, INC.
5830 NW 34TH BLVD                                    Comments: POSSIBLY AMENDED BY 10548
GAINESVILLE, FL 32653                                DOCKET: 537 (12/18/2020)

PRIORITY                                                                           Scheduled:           $31,799.24
SECURED                     Claimed:                        $73,994.69 UNLIQ
STEIN'S HONEY                                        Claim Number: 412
5345 W COLLINS RD                                    Claim Date: 08/26/2020
COLLINS, OH 44826                                    Debtor: EARTH FARE, INC.
                                                     Comments: POSSIBLE DUPLICATE OF 10004
                                                     DOCKET: 537 (12/18/2020)

UNSECURED                   Claimed:                        $10,257.00
PIRATES PEAK LLC                                     Claim Number: 413
7541 BRETT FOREST DR                                 Claim Date: 08/26/2020
JACKSONVILLE, FL 32222                               Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $17,344.04             Scheduled:           $17,344.04
JAMISON, FRANKLYN                                    Claim Number: 414
3256 CAUSEY RD                                       Claim Date: 08/26/2020
AUSTELL, GA 30106                                    Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

UNSECURED                   Claimed:                            $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 82
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21   Page 91 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



TAYLOR, DAVID MICHAEL                                Claim Number: 415
1185 W MOUNTAIN VIEW RD, APT 1525                    Claim Date: 08/26/2020
JOHNSON CITY, TN 37604                               Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $5,463.63
MICKLE, ERIC                                         Claim Number: 416
11017 SEVEN COVES DR                                 Claim Date: 08/27/2020
TEGA CAY, SC 29708                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $238.04
MILLIGAN, ISAAC L                                    Claim Number: 417
4534 CORBETT ST                                      Claim Date: 08/27/2020
COLUMBIA, SC 29209                                   Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

SECURED                     Claimed:                           $0.00 UNDET
HOODZ OF FT WAYNE                                    Claim Number: 418
C/O HOODZ OF CENTRAL & NORTHEAST IL                  Claim Date: 08/28/2020
7750 ZIONSVILLE RD, STE 350                          Debtor: EARTH FARE, INC.
INDIANPOLIS, IN 46268


UNSECURED                   Claimed:                         $800.00               Scheduled:               $800.00
GARVEY, JEANNE                                       Claim Number: 419
4077 W 223RD ST                                      Claim Date: 08/28/2020
FAIRVIEW PARK, OH 44126                              Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                           $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 83
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21   Page 92 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



CONDE, CRISTINA ISABELA                              Claim Number: 420
PO BOX 5259                                          Claim Date: 08/28/2020
MOORESVILLE, NC 28117                                Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $1,314.90
HARPER, JOSEPH                                       Claim Number: 421
PO BOX 1424                                          Claim Date: 08/28/2020
ETOWAH, NC 28729                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $1,207.80
OSBOURNE, KEVIN                                      Claim Number: 422
4077 W 223RD ST                                      Claim Date: 08/28/2020
FAIRVIEW PARK, OH 44126                              Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


UNSECURED                   Claimed:                           $0.00 UNDET
MAPLE VIEW MILK CO LLC                               Claim Number: 423
3109 DAIRYLAND RD                                    Claim Date: 08/28/2020
HILLSBOROUGH, NC 27278                               Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $2,953.70
MILLS FARM - ALICE MILLS                             Claim Number: 424
150 HARVE MATHIS RD                                  Claim Date: 08/31/2020
ATHENS, GA 30601                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $630.00               Scheduled:               $180.00




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 84
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 93 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



GERLACH, DAVID ROBERT                                Claim Number: 425
2725 BRANIGIN CREEK BLVD                             Claim Date: 08/31/2020
FRANKLIN, IN 46131                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $1,079.77
TEBEAU, LAUREN M                                     Claim Number: 426
1436 DAHLIA RD                                       Claim Date: 08/31/2020
COLUMBIA, SC 29205                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $636.60
RGIS LLC                                             Claim Number: 427
2000 E TAYLOR RD                                     Claim Date: 09/01/2020
AUBURN HILLS, MI 48326                               Debtor: EARTH FARE, INC.
                                                     Comments: POSSIBLE DUPLICATE OF 55
                                                     DOCKET: 537 (12/18/2020)

UNSECURED                   Claimed:                        $19,500.00
BYNE BLUEBERRY FARM                                  Claim Number: 428
537 JONES AVE                                        Claim Date: 09/02/2020
WAYNESBORO, GA 30830                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                          $122.80 UNDET
SHERLIN, GEORGE T JR                                 Claim Number: 429
1114 BANCROFT RD                                     Claim Date: 09/03/2020
MCDONALD, TN 37353                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $676.23




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 85
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 94 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



RANDALL, THOMAS L                                    Claim Number: 430
2245 IRONSTONE DR W                                  Claim Date: 09/04/2020
JACKSON, FL 32246                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                          $454.40
WINEBOW                                              Claim Number: 431
12305 N LAKERIDGE PWKY                               Claim Date: 09/08/2020
ASHLAND, VA 23005                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $1,780.91
NATURAL FACTORS                                      Claim Number: 432
14224 167TH AVE SE                                   Claim Date: 09/08/2020
MONROE, WA 98272                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $67,189.17
FARSIDE FARMS                                        Claim Number: 433
1022 OLD HWY 20                                      Claim Date: 09/09/2020
ALEXANDER, NC 28701                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $2,664.00
LOCK, JACOB                                          Claim Number: 434
9625 NATHANIEL LN                                    Claim Date: 09/14/2020
LAND O LAKES, FL 34638                               Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $115.50




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 86
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21   Page 95 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



CITY OF ROCK HILL                                    Claim Number: 435
155 JOHNSTON ST                                      Claim Date: 09/14/2020
ROCK HILL, SC 29730                                  Debtor: EARTH FARE, INC.
                                                     Comments: POSSIBLE DUPLICATE OF 378
                                                     DOCKET: 537 (12/18/2020)

UNSECURED                   Claimed:                        $9,688.95
MENDEZ, LIDENIA SALMERON                             Claim Number: 436
210 JOHNSTON BLVD, LOT 20                            Claim Date: 09/14/2020
ASHEVILLE, NC 28806                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


ADMINISTRATIVE              Claimed:                         $550.40
REVENUE COMMISSIONER OF LEE COUNTY AL                Claim Number: 437
C/O OLINE W PRICE ACTA, REV COMMISSIONER             Claim Date: 09/14/2020
PO BOX 2413                                          Debtor: EARTH FARE, INC.
OPELIKA, AL 36803                                    Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

PRIORITY                    Claimed:                        $8,597.52
TOTAL                       Claimed:                        $8,579.52
REVENUE COMMISSIONER OF LEE COUNTY AL                Claim Number: 438
C/O OLINE W PRICE ACTA, REV COMMISSIONER             Claim Date: 09/14/2020
PO BOX 2413                                          Debtor: EARTH FARE, INC.
OPELIKA, AL 36803                                    Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

PRIORITY                    Claimed:                        $9,594.72
BARANOSKI, WENDY M                                   Claim Number: 439
2412 DUCK POND CIR, APT D                            Claim Date: 09/18/2020
MORRISVILLE, NC 27560                                Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                           $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 87
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21   Page 96 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



HARVEST MOON DISTRIBUTORS LLC                        Claim Number: 440
3451 PARKWAY CENTER CT                               Claim Date: 09/21/2020
ORLANDO, FL 32808                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                          $273.00
WASHINGTON GAS                                       Claim Number: 441
ATTN BANKRUPTCY DEPT                                 Claim Date: 09/15/2020
6801 INDUSTRIAL RD                                   Debtor: EARTH FARE, INC.
SPRINFIELD, VA 22151                                 Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                         $6,033.88
MIDAS SPRING WATER BOTTLING CO                       Claim Number: 442
ATTN MARY KUNKEL CONTROLLER                          Claim Date: 09/25/2020
416 ARMOUR ST                                        Debtor: EARTH FARE, INC.
DAVIDSON, NC 28036                                   Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

SECURED                     Claimed:                        $17,205.00
ROCHESTER, DANIELLE                                  Claim Number: 443
9014 63RD AVE E                                      Claim Date: 09/28/2020
BRADENTON, FL 34202                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $168.75              Scheduled:               $168.75
KELLER, NORA                                         Claim Number: 444
12040 LORENZA LN                                     Claim Date: 09/28/2020
ORLANDO, FL 32827                                    Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

PRIORITY                    Claimed:                         $1,500.00




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 88
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21    Page 97 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



LUMINA HEALTH PRODUCTS INC                           Claim Number: 445
2301 PORTER LAKE DR                                  Claim Date: 09/28/2020
SARASOTA, FL 34240                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $3,199.80             Scheduled:               $3,199.80
HEYWOOD, MONICA R                                    Claim Number: 446
22972 MAPLE RIDGE RD, #103                           Claim Date: 09/29/2020
NORTH OLMSTED, OH 44070                              Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $259.00
LANZA, STEPHEN                                       Claim Number: 447
35 CROSSCREEK DR, APT 08                             Claim Date: 10/02/2020
CHARLESTON, SC 29412                                 Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $248.04
GOLDENROD APIARIES                                   Claim Number: 448
7012 MATCHETT RD                                     Claim Date: 10/05/2020
ORLANDO, FL 32809                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $10,179.16
ZERO ZONE INC                                        Claim Number: 449
ATTN KENNETH SPIREWKA                                Claim Date: 10/06/2020
110 N OAKRIDGE DR                                    Debtor: EARTH FARE, INC.
NORTH PRAIRIE, WI 53153


UNSECURED                   Claimed:                    $576,503.55




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 89
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 98 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



SADOWSKA, ZOFIA                                      Claim Number: 450
107 LITTLEFORD LN                                    Claim Date: 10/08/2020
CARY, NC 27519                                       Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

PRIORITY                    Claimed:                          $725.12
TAYLOR, MARVIN C                                     Claim Number: 451
4016 TREHURST CT                                     Claim Date: 10/22/2020
CHARLOTTE, NC 28269                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $559.80
FLORES, ZENAIDA M                                    Claim Number: 452
284 BEAVERDAM RD                                     Claim Date: 11/20/2020
ASHEVILLE, NC 28804                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


UNSECURED                   Claimed:                          $316.48
CARROLL DISTRIBUTING COMPANY                         Claim Number: 453
1553 CHAD CARROLL WAY                                Claim Date: 11/23/2020
MELBOURNE, FL 32940                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                          $521.00
RICHLAND COUNTY TREASURY                             Claim Number: 454
PO BOX 11947                                         Claim Date: 12/15/2020
COLUMBIA, SC 29211                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $40,400.83




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 90
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21   Page 99 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



RICHLAND COUNTY TREASURY                             Claim Number: 455
PO BOX 11947                                         Claim Date: 12/17/2020
COLUMBIA, SC 29211                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $40,400.83
LUCKY LEAF GARDENS, LLC                              Claim Number: 10000
LUCKY LEAF GARDENS                                   Claim Date: 02/07/2020
PO BOX 987                                           Debtor: EARTH FARE, INC.
HARRISBURG, NC 28075


UNSECURED                   Claimed:                          $352.80              Scheduled:               $273.60
WINHOLT EQUIPMENT                                    Claim Number: 10001
ATTN: REBECCA BOSQUES                                Claim Date: 02/07/2020
20 CROSSWAYS PARK N.                                 Debtor: EARTH FARE, INC.
SUITE# 205                                           Comments: DOCKET: 531 (12/08/2020)
WOODBURY, NY 11797

ADMINISTRATIVE              Claimed:                        $18,919.37
UNSECURED                   Claimed:                        $40,684.65
SPLIT CREEK FARM, LLC                                Claim Number: 10002
3806 CENTERVILLE RD.                                 Claim Date: 02/08/2020
ANDERSON, SC 29625                                   Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                         $1,980.46
FORSYTH COUNTY TAX COMMISSIONER                      Claim Number: 10003
1092 TRIBBLE GAP RD                                  Claim Date: 02/10/2020
CUMMING, GA 30040                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $31,192.30




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 91
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21     Page 100 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



STEIN'S HONEY                                        Claim Number: 10004
5345 WEST COLLINS ROAD                               Claim Date: 02/11/2020
COLLINS, OH 44826                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $10,257.00             Scheduled:               $10,257.00
CHATTANOOGA PUBLISHING COMPANY                       Claim Number: 10005
400 E. 11TH STREET                                   Claim Date: 02/11/2020
CHATTANOOGA, TN 37401                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $12,648.44
M PRICE DISTRIBUTING COMPANY                         Claim Number: 10006
ONE BUDWEISER ST                                     Claim Date: 02/11/2020
HAMPTON, VA 23661                                    Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                          $879.43
CITY BEVERAGES, LLC                                  Claim Number: 10007
ATTN: DAVID GONZALEZ                                 Claim Date: 02/13/2020
PO BOX 620006                                        Debtor: EARTH FARE, INC.
ORLANDO, FL 32862


UNSECURED                   Claimed:                          $566.87
SPECTRUM                                             Claim Number: 10008
1600 DUBLIN RD                                       Claim Date: 02/13/2020
COLUMBUS, OH 43215                                   Debtor: EARTH FARE, INC.
                                                     Comments: POSSIBLY AMENDED BY 10010
                                                     DOCKET: 537 (12/18/2020)

UNSECURED                   Claimed:                            $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                         Page: 92
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 101 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



SPECTRUM                                             Claim Number: 10009
1600 DUBLIN RD                                       Claim Date: 02/13/2020
COLUMBUS, OH 43215                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $9,461.47
SPECTRUM                                             Claim Number: 10010
1600 DUBLIN RD                                       Claim Date: 02/13/2020
COLUMBUS, OH 43215                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $1,135.17
SPECTRUM                                             Claim Number: 10011
1600 DUBLIN RD                                       Claim Date: 02/13/2020
COLUMBUS, OH 43215                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $4,952.27
SPECTRUM                                             Claim Number: 10012
1600 DUBLIN RD                                       Claim Date: 02/13/2020
COLUMBUS, OH 43215                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $1,547.90
SPECTRUM                                             Claim Number: 10013
1600 DUBLIN RD                                       Claim Date: 02/13/2020
COLUMBUS, OH 43215                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $4,287.83




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 93
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21     Page 102 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



SPECTRUM                                             Claim Number: 10014
1600 DUBLIN RD                                       Claim Date: 02/13/2020
COLUMBUS, OH 43215                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $3,820.91
CITY OF CHATTANOOGA                                  Claim Number: 10015
101 E 11TH ST ROOM 100                               Claim Date: 02/13/2020
CHATTANOOGA, TN 37402                                Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $10,516.28             Scheduled:              $10,516.28
SPECTRUM                                             Claim Number: 10016
1600 DUBLIN RD                                       Claim Date: 02/13/2020
COLUMBUS, OH 43215                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $1,742.64
SPECTRUM                                             Claim Number: 10017
1600 DUBLIN RD                                       Claim Date: 02/13/2020
COLUMBUS, OH 43215                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                          $959.35
HOODZ OF TAMPA BAY                                   Claim Number: 10018
106 86TH AVENUE                                      Claim Date: 02/13/2020
TREASURE ISLAND, FL 33706                            Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $6,275.00             Scheduled:               $6,275.00




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 94
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 103 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



SKYVIEW NATURALS PBC DBA SUNSOIL                     Claim Number: 10019
WENDY LAPINE KENNY                                   Claim Date: 02/14/2020
180 BATTERY STREET, SUITE 250                        Debtor: EARTH FARE, INC.
BURLINGTON, VT 05401


UNSECURED                   Claimed:                        $70,493.31
HARVEST MOON DISTRIBUTORS LLC                        Claim Number: 10020
3451 PARKWAY CENTER COURT                            Claim Date: 02/17/2020
ORLANDO, FL 32808                                    Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                          $573.00
J.R. CARLSON LABORATORIES INC.                       Claim Number: 10021
600 W UNIVERSITY DR                                  Claim Date: 02/17/2020
ARLINGTON HEIGHTS, IL 60004                          Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 531 (12/08/2020)


ADMINISTRATIVE              Claimed:                         $1,393.95
UNSECURED                   Claimed:                         $6,284.68
ACOSTA, INC.                                         Claim Number: 10022
6600 CORPORATE CENTER PARKWAY                        Claim Date: 02/18/2020
JACKSONVILLE, FL 32216                               Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                    $112,500.00
SUSAN SCHMIDT DBA SCHMIDT FAMILY FARMS               Claim Number: 10023
4282 STATE ROAD                                      Claim Date: 02/18/2020
MEDINA, OH 44256                                     Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                         $1,879.68




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 95
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21   Page 104 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



DR. HAUSCHKA SKIN CARE, INC.                         Claim Number: 10024
79 MAIN STREET                                       Claim Date: 02/18/2020
HATFIELD, MA 01038                                   Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 531 (12/08/2020)


UNSECURED                   Claimed:                         $4,809.00
DAYTON POWER AND LIGHT COMPANY                       Claim Number: 10025
ATTN: BANKRUPTCY                                     Claim Date: 02/19/2020
1065 WOODMAN DRIVE                                   Debtor: EARTH FARE, INC.
DAYTON, OH 45432


UNSECURED                   Claimed:                         $1,158.94
GARDEN OF LIFE, LLC                                  Claim Number: 10026
ACCOUNTS RECEIVABLE MANAGER                          Claim Date: 02/19/2020
4200 NORTHCORP PARKWAY, SUITE 200                    Debtor: EARTH FARE, INC.
PALM BEACH GARDENS, FL 33410


UNSECURED                   Claimed:                    $309,576.74
ONE VILLAGE COFFEE, LLC.                             Claim Number: 10027
18 CASSEL RD, STE 1                                  Claim Date: 02/19/2020
SOUDERTON, PA 18964                                  Debtor: EARTH FARE, INC.
                                                     Comments: POSSIBLE DUPLICATE OF 210


UNSECURED                   Claimed:                         $7,981.82
YOU, M.D. LLC                                        Claim Number: 10028
ANGELA C. HIND, M.D.                                 Claim Date: 02/19/2020
15 RANKIN AVENUE                                     Debtor: EARTH FARE, INC.
#103                                                 Comments: DOCKET: 511 (11/10/2020)
ASHEVILLE, NC 28801

PRIORITY                    Claimed:                        $13,170.00
UNSECURED                   Claimed:                        $20,000.00




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 96
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21    Page 105 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



BANDWAVE SYSTEMS, LLC                                Claim Number: 10029
438 HIGH STREET                                      Claim Date: 02/20/2020
BURLINGTON, NJ 08016                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $584.14
CAFFEY DISTRIBUTING COMPANY, INC.                    Claim Number: 10030
8749 WEST MARKET STREET                              Claim Date: 02/20/2020
GREENSBORO, NC 27409                                 Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 531 (12/08/2020)


ADMINISTRATIVE              Claimed:                         $773.00
UNSECURED                   Claimed:                          $60.00
EQUAL EXCHANGE                                       Claim Number: 10032
50 UNITED DRIVE                                      Claim Date: 02/24/2020
WEST BRIGEWATER, MA 02379                            Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $7,741.03
BREIT MF EP II LLC                                   Claim Number: 10033
SHOPCORE PROPERTIES                                  Claim Date: 02/24/2020
ATTN WILLIAM MCDONALD                                Debtor: EARTH FARE, INC.
10920 VIA FRONTERA, SUITE 220
SAN DIEGO, CA 92127

UNSECURED                   Claimed:                  $1,208,536.46
SANDERS DESIGN CO LLC                                Claim Number: 10034
5771 TOMAL LN                                        Claim Date: 02/24/2020
JURUPA VALLEY, CA 92509                              Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $4,800.00              Scheduled:              $4,800.00




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 97
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21     Page 106 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



VILLAGES DAILY SUN, THE                              Claim Number: 10035
1100 MAIN STREET                                     Claim Date: 02/25/2020
THE VILLAGES, FL 32159                               Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $27,322.00
ENTERCOM COMMUNICATIONS CORP                         Claim Number: 10036
335 NEW COMMERCE BLVD                                Claim Date: 02/25/2020
WILKES-BARRE, PA 18706                               Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $6,675.00             Scheduled:                $6,425.00
PALM BEACH COUNTY TAX COLLECTOR                      Claim Number: 10037
ATTN LEGAL SERVICES DEPARTMENT                       Claim Date: 02/25/2020
PO BOX 3715                                          Debtor: EARTH FARE, INC.
WEST PALM BEACH, FL 33402-3715                       Comments: POSSIBLY AMENDED BY 20061
                                                     DOCKET: 510 (11/10/2020)

SECURED                     Claimed:                        $38,439.69
EMPIRE EQUIPMENT CO LLC                              Claim Number: 10038
ATTN SHANNON WHITENTON                               Claim Date: 02/25/2020
407 JEFFREYS LN                                      Debtor: EARTH FARE, INC.
GOLDSBORO, NC 27530


UNSECURED                   Claimed:                        $30,739.48
ROCKWELL FARMS INC                                   Claim Number: 10039
332 ROCKWELL FARMS RD                                Claim Date: 02/25/2020
ROCKWELL, NC 28138                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $10,029.60             Scheduled:               $10,004.40




Epiq Bankruptcy Solutions, LLC                                                                                                         Page: 98
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21    Page 107 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



FIRST WESTERN BANK & TRUST                           Claim Number: 10040
C/O MCCARTER & ENGLISH LLP                           Claim Date: 02/25/2020
ATTN WILLIAM F TAYLOR JR, ESQ                        Debtor: EARTH FARE, INC.
405 N KING ST, 8TH FL                                Comments: EXPUNGED
WILMINGTON, DE 19801                                 DOCKET: 530 (12/08/2020)

SECURED                     Claimed:                    $351,717.68
UNSECURED                   Claimed:                      $9,435.14
PANGEA ORGANICS, INC.                                Claim Number: 10041
MARY KATE MCKENNA                                    Claim Date: 02/25/2020
UNIT E4, BOX 838                                     Debtor: EARTH FARE, INC.
2525 ARAPAHOE AVE, UNIT E4, BOX 838
BOULDER, CO 80302

UNSECURED                   Claimed:                        $4,872.40              Scheduled:              $4,482.40
STORES CONSULTING GROUP, THE                         Claim Number: 10042
ATTN RICK MARINO                                     Claim Date: 02/26/2020
1929 ROMBACH GROUP                                   Debtor: EARTH FARE, INC.
WILMINGTON, OH 45177


UNSECURED                   Claimed:                    $727,461.02 UNLIQ
CAVALIER DISTRIBUTING, LLC                           Claim Number: 10043
CAVALIER DISTRIBUTING                                Claim Date: 02/26/2020
4651 LAKE FOREST DRIVE                               Debtor: EARTH FARE, INC.
CINCINNATI, OH 45242


UNSECURED                   Claimed:                        $1,831.00
JADECO INC                                           Claim Number: 10044
PO BOX 948                                           Claim Date: 02/26/2020
MANGO, FL 33550                                      Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                    $231,270.38                Scheduled:          $231,271.38




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 99
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 108 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



NP/I&G EASTCHASE PROPERTY OWNER LLC                  Claim Number: 10045
C/O J DAVID FOLDS, BAKER DONELSON                    Claim Date: 02/26/2020
901 K STREET NW, STE 900                             Debtor: EARTH FARE, INC.
WASHINGTON, DC 20001


UNSECURED                   Claimed:                    $667,506.74                Scheduled:          $165,310.00
YORK ELECTRIC COOPERATIVE INC                        Claim Number: 10046
1385 E ALEXANDER LOVE HWY                            Claim Date: 02/27/2020
YORK, SC 29745                                       Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $0.00 UNDET
MAMMOTH CREAMERIES LLC                               Claim Number: 10047
3417 INDIGO WATERS DR                                Claim Date: 02/27/2020
AUSITN, TX 78732                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $19,207.32
DYNAMITE ROASTING COMPANY, LLC                       Claim Number: 10048
PO BOX 331                                           Claim Date: 02/27/2020
BLACK MOUNTAIN, NC 28711                             Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $14,394.81
N WASSERSTROM & SONS INC                             Claim Number: 10049
C/O NCS                                              Claim Date: 02/27/2020
729 MINER ROAD                                       Debtor: EARTH FARE, INC.
HIGHLAND HEIGHTS, OH 44143


SECURED                     Claimed:                        $76,227.40
UNSECURED                   Claimed:                        $63,782.18




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 100
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 109 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



AXIOM IMPRESSIONS, LLC                               Claim Number: 10050
3200 E HEARTLAND DR                                  Claim Date: 02/28/2020
LIBERTY, MO 64068                                    Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                        $93,353.97
UNSECURED                   Claimed:                        $90,890.10
CITY OF WILLIAMSBURG FINANCE DEPARTMENT              Claim Number: 10051
401 LAFAYETTE ST                                     Claim Date: 02/28/2020
WILLIAMSBURG, VA 23185                               Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $19,364.00
NEW CHAPTER, INC                                     Claim Number: 10052
JOANNE SCOTT                                         Claim Date: 02/28/2020
90 TECHNOLOGY DRIVE                                  Debtor: EARTH FARE, INC.
BRATTLEBORO, VT 05301


ADMINISTRATIVE              Claimed:                         $9,530.70
UNSECURED                   Claimed:                        $57,577.58
NOTES & QUERIES INC                                  Claim Number: 10053
ATTN SHERRIE STUMP                                   Claim Date: 02/28/2020
1405 TANGIER DR, STE C                               Debtor: EARTH FARE, INC.
BALTIMORE, MD 21220


ADMINISTRATIVE              Claimed:                        $11,444.05
UNSECURED                   Claimed:                        $71,261.64
PREMIUM BEVERAGE SUPPLY LTD                          Claim Number: 10054
3701 LACON ROAD                                      Claim Date: 02/28/2020
HILLIARD, OH 43026                                   Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                          $674.09




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 101
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21     Page 110 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



MAROMA USA LLC                                       Claim Number: 10055
360 NE 80TH ST                                       Claim Date: 02/28/2020
MIAMI, FL 33138                                      Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                        $16,570.80
MAROMA USA LLC                                       Claim Number: 10056
360 NE 80TH ST                                       Claim Date: 02/28/2020
MIAMI, FL 33138                                      Debtor: EARTH FARE, INC.
                                                     Comments:
                                                     AMENDS CLAIM# 10055

UNSECURED                   Claimed:                        $16,570.80             Scheduled:              $15,309.25
THORNLEY SERVICE DBA ROTO ROOTER                     Claim Number: 10057
3630 OLD CHARLESTON HIGHWAY                          Claim Date: 03/10/2020
APT 502                                              Debtor: EARTH FARE, INC.
JOHNS ISLAND, SC 29455


UNSECURED                   Claimed:                          $258.50
SUNBEAM CANDLES, INC.                                Claim Number: 10058
1514 MECKLENBURG RD                                  Claim Date: 03/10/2020
ITHACA, NY 14850                                     Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                         $6,891.00
SUNBEAM CANDLES, INC.                                Claim Number: 10059
1514 MECKLENBURG RD                                  Claim Date: 03/10/2020
ITHACA, NY 14850                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $3,723.51




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 102
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21     Page 111 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



UNITREX LTD                                          Claim Number: 10060
5060 TAYLOR RD                                       Claim Date: 03/11/2020
BEDFORD HEIGHTS, OH 44128                            Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $19,359.00             Scheduled:              $19,482.60
EURO PHARMA INC                                      Claim Number: 10061
ATTORNEY MICHELE M MCKINNON                          Claim Date: 03/11/2020
231 S ADAMS ST                                       Debtor: EARTH FARE, INC.
GREEN BAY, WI 54301


ADMINISTRATIVE              Claimed:                        $19,403.80
UNSECURED                   Claimed:                        $36,462.83             Scheduled:              $47,821.55
MOUNTAIN WELL-BEING                                  Claim Number: 10062
3252 NEW LEICESTER HWY.                              Claim Date: 03/11/2020
SUITE 104                                            Debtor: EARTH FARE, INC.
LEICESTER, NC 28748                                  Comments: DOCKET: 531 (12/08/2020)


ADMINISTRATIVE              Claimed:                         $3,557.76 UNLIQ
UNSECURED                   Claimed:                        $18,609.64 UNLIQ       Scheduled:              $22,318.78
APG-EAST LLC                                         Claim Number: 10063
ATTN: JACESON M. COOK                                Claim Date: 03/12/2020
PO BOX 1815                                          Debtor: EARTH FARE, INC.
BOONE, NC 28607


UNSECURED                   Claimed:                         $8,767.20
CANNON MARKETING INC.                                Claim Number: 10064
4684 HWY. 70 WEST                                    Claim Date: 03/12/2020
KINSTON, NC 28504                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $4,481.87             Scheduled:               $4,481.87




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 103
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21    Page 112 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



GOLDEN VALLEY NATURAL, LLC                           Claim Number: 10065
815 E 1400 N                                         Claim Date: 03/12/2020
SHELLEY, ID 83274                                    Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 531 (12/08/2020)


UNSECURED                   Claimed:                        $18,090.26
CELLCO PARTNERSHIP DBA VERIZON WIRELESS              Claim Number: 10066
WILLIAM M VERMETTE                                   Claim Date: 03/17/2020
22001 LOUDOUN COUNTY PKWY                            Debtor: EARTH FARE, INC.
ASHBURN, VA 20147


UNSECURED                   Claimed:                         $1,148.36
GREAT BAY DISTRIBUTORS, INC                          Claim Number: 10067
2750 EAGLE AVE N                                     Claim Date: 03/17/2020
ST PETERSBURG, FL 33760                              Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                          $961.35
HOOVER MALL LIMITED, L.L.C.                          Claim Number: 10068
C/O BROOKFIELD PROPERTY REIT, INC.                   Claim Date: 03/18/2020
350 N. ORLEANS ST., SUITE 300                        Debtor: EARTH FARE, INC.
CHICAGO, IL 60654-1607


UNSECURED                   Claimed:                    $694,354.06                Scheduled:          $200,450.40
WISHGARDEN HERBS, INC.                               Claim Number: 10069
321 S. TAYLOR AVE., SUITE 100                        Claim Date: 03/19/2020
LOUISVILLE, CO 80027                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $3,709.50             Scheduled:              $3,444.00




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 104
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21    Page 113 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



FLIPP CORPORATION                                    Claim Number: 10070
350-3250 BLOOR ST. WEST                              Claim Date: 03/19/2020
BLOOR ISLINGTON PLACE, EAST TOWER                    Debtor: EARTH FARE, INC.
TORONTO, ON M8X 2X9
CANADA

UNSECURED                   Claimed:                        $34,746.87
INFINITE ENERGY, INC                                 Claim Number: 10071
C/O LEGAL DEPT                                       Claim Date: 03/20/2020
7001 SW 24TH AVE                                     Debtor: EARTH FARE, INC.
GAINESVILLE, FL 32607


UNSECURED                   Claimed:                         $9,093.53             Scheduled:              $3,477.28
KUHLFRANKLIN LLC                                     Claim Number: 10072
579 N HIGHLAND AVE NE                                Claim Date: 03/20/2020
ATLANTA, GA 30307                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $6,623.75
SYMPHONY NATURAL HEALTH, INC.                        Claim Number: 10073
2550 S. DECKER LAKE BLVD, UNIT 28                    Claim Date: 03/23/2020
WEST VALLEY CITY, UT 84119                           Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $5,493.58
DORIS MALOY, LEON COUNTY TAX COLLECTOR               Claim Number: 10074
ATTN: TIA STANLEY                                    Claim Date: 03/23/2020
P.O. BOX 1835                                        Debtor: EARTH FARE, INC.
TALLAHASSEE, FL 32302-1835


SECURED                     Claimed:                        $16,698.19




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 105
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 114 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



JAY ROBB ENTERPRISES                                 Claim Number: 10075
11231 US HWY 1                                       Claim Date: 03/23/2020
SUITE 350                                            Debtor: EARTH FARE, INC.
NORTH PALM BEACH, FL 33408


UNSECURED                   Claimed:                         $3,790.24
4505 MEATS INC.                                      Claim Number: 10076
548 MARKET ST                                        Claim Date: 03/23/2020
#15676                                               Debtor: EARTH FARE, INC.
SAN FRANCISCO, CA 94104-5401                         Comments: POSSIBLE DUPLICATE OF 10526
                                                     DOCKET: 537 (12/18/2020)

UNSECURED                   Claimed:                        $16,447.88 UNLIQ
BEVERAGE DISTRIBUTORS INC                            Claim Number: 10077
3800 KING AVE                                        Claim Date: 03/24/2020
CLEVELAND, OH 44114                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                          $277.37
GENERAL MILLS                                        Claim Number: 10078
CONNIE LAHN, C/O BARNES & THORNBURG LLP              Claim Date: 03/25/2020
225 SOUTH SIXTH STREET, SUITE 2800                   Debtor: EARTH FARE, INC.
MINNEAPOLIS, MN 55402


UNSECURED                   Claimed:                        $12,461.26
SOLON SQUARE, LLC                                    Claim Number: 10079
C/O WILLIAM E. SCHONBERG, ESQ.                       Claim Date: 03/25/2020
200 PUBLIC SQUARE, SUITE 2300                        Debtor: EARTH FARE, INC.
CLEVELAND, OH 44114


UNSECURED                   Claimed:                  $7,070,580.96                Scheduled:          $146,208.95




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 106
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21     Page 115 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



SUNBEAN CANDLES, INC.                                Claim Number: 10080
1514 MECKLENBURG RD                                  Claim Date: 03/25/2020
ITHACA, NY 14850                                     Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 531 (12/08/2020)
                                                     AMENDS CLAIM #10058

ADMINISTRATIVE              Claimed:                         $6,146.40
UNSECURED                   Claimed:                           $744.60             Scheduled:              $10,142.30
OHIO DEPARTMENT OF TAXATION                          Claim Number: 10081
P.O. BOX 530                                         Claim Date: 03/26/2020
COLUMBUS, OH 43216                                   Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

PRIORITY                    Claimed:                        $20,263.00
B&B DISTRIBUTORS, INC                                Claim Number: 10082
1600 PORTER ROAD                                     Claim Date: 03/26/2020
ROCK HILL, SC 29730                                  Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                          $881.48
MADIX, INC.                                          Claim Number: 10083
500 AIRPORT RD                                       Claim Date: 03/26/2020
TERRELL, TX 75160                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                    $144,898.28
BUZZN BEE INC.                                       Claim Number: 10084
1341 SE DIXIE HWY                                    Claim Date: 04/01/2020
STUART, FL 34994                                     Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                          $119.76




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 107
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 116 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



MOOD MEDIA NORTH AMERICA                             Claim Number: 10085
2100 S IH 35 FRONTAGE RD #200                        Claim Date: 04/01/2020
AUSTIN, TX 78704                                     Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                        $45,493.31
PALLADIUM DEVELOPMENT V LLC                          Claim Number: 10086
ATTN JOHN H CAPITANO                                 Claim Date: 04/07/2020
301 S COLLEGE ST, STE 2600                           Debtor: EARTH FARE, INC.
CHARLOTTE, NC 28202


UNSECURED                   Claimed:                  $1,715,748.01                Scheduled:          $192,393.95
MAPLEBEAR INC.                                       Claim Number: 10087
50 BEALE ST, 6TH FL                                  Claim Date: 04/08/2020
SAN FRANCISCO, CA 94105                              Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                    $258,826.74
DE LAGE LANDEN FINANCIAL SERVICES                    Claim Number: 10088
1111 OLD EAGLE SCHOOL RD                             Claim Date: 04/09/2020
WAYNE, PA 19087                                      Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $35,868.00 UNLIQ
MUZAK LLC                                            Claim Number: 10089
2100 S IH 35 FRONTAGE RD, #200                       Claim Date: 04/13/2020
AUSTIN, TX 78704                                     Debtor: EARTH FARE, INC.
                                                     Comments:
                                                     AMENDS CLAIM #10085

UNSECURED                   Claimed:                    $572,277.71




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 108
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21     Page 117 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



RELIANCE VITAMIN COMPANY INC                         Claim Number: 10090
C/O LANCIANO & ASSOCIATES LLC                        Claim Date: 04/13/2020
ATTN LARRY E HARDCASTLE II, ESQ                      Debtor: EARTH FARE, INC.
2 ROUTE 31 NORTH                                     Comments: DOCKET: 531 (12/08/2020)
PENNINGTON, NJ 08534

ADMINISTRATIVE              Claimed:                         $7,913.74
UNSECURED                   Claimed:                        $32,433.16
HUBERT COMPANY                                       Claim Number: 10091
C/O QUARLES & BRADY LLP                              Claim Date: 04/14/2020
ATTN LAUREN BESLOW                                   Debtor: EARTH FARE, INC.
300 N LASALLE ST, STE 4000                           Comments: DOCKET: 531 (12/08/2020)
CHICAGO, IL 60654

ADMINISTRATIVE              Claimed:                      $4,176.10
UNSECURED                   Claimed:                    $197,672.74                Scheduled:          $198,836.87
DICKENS, BROOKE                                      Claim Number: 10092
422 FALL CREEK CIRCLE                                Claim Date: 04/14/2020
GOODLETTSVILLE, TN 37072                             Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $1,350.00
UNSECURED                   Claimed:                            $36.00
VITALITY WORKS                                       Claim Number: 10093
8500 BLUEWATER RD NW                                 Claim Date: 04/15/2020
ALBUQUERQUE, NM 87121                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $56,279.07             Scheduled:              $45,796.01
SOUTH WINDERMERE ASSOCIATES                          Claim Number: 10094
ATTN JAMES GOULD                                     Claim Date: 04/15/2020
715 BOYLSTON ST, 6TH FL                              Debtor: EARTH FARE, INC.
BOSTON, MA 02116


ADMINISTRATIVE              Claimed:                      $7,819.31
UNSECURED                   Claimed:                  $1,171,765.66




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 109
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21     Page 118 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



ENZYMEDICA INC                                       Claim Number: 10095
ATTN ERIN RICHEY                                     Claim Date: 04/15/2020
771 COMMERCE DR                                      Debtor: EARTH FARE, INC.
VENICE, FL 34292


UNSECURED                   Claimed:                        $60,287.41             Scheduled:              $59,905.12
GAIA HERBS INC                                       Claim Number: 10096
ATTN LEGAL DEPARTMENT                                Claim Date: 04/20/2020
184 BUTLER FARM RD                                   Debtor: EARTH FARE, INC.
MILLS RIVER, NC 28759


UNSECURED                   Claimed:                    $173,964.14                Scheduled:          $168,777.31
EULER HERMES/INLAND FRESH SEAFOOD CORP               Claim Number: 10097
800 RED BROOK BLVD                                   Claim Date: 04/21/2020
OWINGS MILLS, MD 21117                               Debtor: EARTH FARE, INC.
                                                     Comments: WITHDRAWN
                                                     DOCKET: 481 (09/16/2020)

UNSECURED                   Claimed:                  $6,232,886.42
EULER HERMES, AGENT FOR CHARLOTTE'S WEB              Claim Number: 10098
800 RED BROOK BLVD                                   Claim Date: 04/21/2020
OWINGS MILLS, MD 21117                               Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                    $674,468.75
INDIANAPOLIS POWER AND LIGHT COMPANY                 Claim Number: 10099
2102 N ILLINOIS ST                                   Claim Date: 04/22/2020
INDIANAPOLIS, IN 46202                               Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $8,277.17             Scheduled:               $5,480.08




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 110
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21     Page 119 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



SOUTHERN FUELWOOD INC                                Claim Number: 10100
28826 W NEWBERRY RD                                  Claim Date: 04/22/2020
NEWBERRY, FL 32669                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $3,570.00              Scheduled:               $3,570.00
COMMERCIAL REFRIGERATION SYSTEMS INC                 Claim Number: 10101
831 RAILROAD ST, UNIT 4                              Claim Date: 04/24/2020
PORT ORANGE, FL 32129                                Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


PRIORITY                    Claimed:                        $3,017.50
UNSECURED                   Claimed:                        $4,060.15
HAMILTON TC LLC                                      Claim Number: 10102
ATTN SIMON PROPERTY GROUP-BANKRUPTCY                 Claim Date: 04/29/2020
225 WEST WASHINGTON ST                               Debtor: EARTH FARE, INC.
INDIANAPOLIS, IN 46204                               Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                     $35,256.69
UNSECURED                   Claimed:                    $582,113.72
CH FOREST PARK PARTNERS                              Claim Number: 10103
C/O CHERYL G RICE, ESQ                               Claim Date: 04/29/2020
900 S GAY ST, STE 1400                               Debtor: EARTH FARE, INC.
KNOXVILLE, TN 37902


UNSECURED                   Claimed:                    $334,654.05
HOLROB-SCHAFFLER PARTNERSHIP I                       Claim Number: 10104
C/O CHERYL G RICE, ESQ                               Claim Date: 04/29/2020
900 S GAY ST, STE 1400                               Debtor: EARTH FARE, INC.
KNOXVILLE, TN 37902


UNSECURED                   Claimed:                    $556,919.83                Scheduled:              $42,821.01




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 111
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21     Page 120 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



FRANGIOSA FARMS                                      Claim Number: 10105
PO BOX 4322                                          Claim Date: 05/04/2020
PARKER, CO 80134                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $55,129.24
JOHNSON CONTROLS SECURITY SOLUTIONS LLC              Claim Number: 10106
10405 CROSSPOINT BLVD                                Claim Date: 05/05/2020
INDIANAPOLIS, IN 46256                               Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $7,493.57
PELHAM @ 85 HOLDING COMPANY LLC                      Claim Number: 10107
C/O JEFF ROSE                                        Claim Date: 05/06/2020
400 E STONE AVE                                      Debtor: EARTH FARE, INC.
GREENVILLE, SC 29601


UNSECURED                   Claimed:                  $1,060,399.75
PIEDMONT NATURAL GAS                                 Claim Number: 10108
4339 S TRYON ST                                      Claim Date: 05/06/2020
CHARLOTTE, NC 28217                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $12,096.08             Scheduled:              $12,167.76
PRIVATE BRANDS CONSORTIUM PBC INC                    Claim Number: 10109
3000 RENE-LEVESQUE BLVD, STE 330                     Claim Date: 05/06/2020
MONTREAL, QC H3E1T9                                  Debtor: EARTH FARE, INC.
CANADA                                               Comments:
                                                     AMENDS CLAIM #51

UNSECURED                   Claimed:                        $95,143.88




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 112
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21     Page 121 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



NORDIC NATURALS INC                                  Claim Number: 10110
111 JENNINGS DR                                      Claim Date: 05/08/2020
WATSONVILLE, CA 95076                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                    $197,302.07                Scheduled:          $149,370.98
HAMILTON COUNTY TRUSTEE                              Claim Number: 10111
625 GEORGIA AVE, RM 210                              Claim Date: 05/12/2020
CHATTANOOGA, TN 37402                                Debtor: EARTH FARE, INC.



PRIORITY                                                                           Scheduled:              $12,771.02
SECURED                     Claimed:                        $8,210.38
HAMILTON COUNTY TRUSTEE                              Claim Number: 10112
625 GEORGIA AVE, RM 210                              Claim Date: 05/12/2020
CHATTANOOGA, TN 37402                                Debtor: EARTH FARE, INC.



SECURED                     Claimed:                        $4,560.64
HRP RENAISSANCE MARKET LLC                           Claim Number: 10113
C/O ELLIS & WINTERS LLP                              Claim Date: 05/15/2020
ATTN CAMERON T KIRBY                                 Debtor: EARTH FARE, INC.
PO BOX 33550
RALEIGH, NC 27636

UNSECURED                   Claimed:                  $1,149,864.96                Scheduled:          $150,933.51
CRESCENT CCRE LUCERNE VENTURE LLC                    Claim Number: 10114
C/O TROUTMAN SANDERS LLP                             Claim Date: 05/18/2020
ATTN AMY PRITCHARD WILLIAMS                          Debtor: EARTH FARE, INC.
301 S COLLEGE ST, STE 3400
CHARLOTTE, NC 28202

UNSECURED                   Claimed:                    $907,832.07




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 113
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21     Page 122 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



SEMINOLE MALL LP                                     Claim Number: 10115
C/O WICK PHILLIPS GOULD & MARTIN LLP                 Claim Date: 05/18/2020
ATTN JASON RUDD                                      Debtor: EARTH FARE, INC.
3131 MCKINNEY AVE, STE 100
DALLAS, TX 75204

UNSECURED                   Claimed:                    $801,818.80                Scheduled:              $72,266.25
FRONTIER COMMUNICATIONS                              Claim Number: 10116
ATTN BANKRUPTCY DEPT                                 Claim Date: 05/18/2020
19 JOHN ST                                           Debtor: EARTH FARE, INC.
MIDDLETOWN, NY 10940


UNSECURED                   Claimed:                        $283.16
NADG/BLACKFIN PARTNERS (LAKE NONA) LP                Claim Number: 10117
C/O WICK PHILLIPS GOULD & MARTIN LLP                 Claim Date: 05/18/2020
ATTN JASON RUDD                                      Debtor: EARTH FARE, INC.
3131 MCKINNEY AVE, STE 100
DALLAS, TX 75204

UNSECURED                   Claimed:                    $692,217.83
FERNCROFT MORRISON LLC                               Claim Number: 10118
C/O DAVID M KLAUDER, ESQ                             Claim Date: 05/19/2020
1204 N KING ST                                       Debtor: EARTH FARE, INC.
WILMINGTON, DE 19801


UNSECURED                   Claimed:                    $547,173.12                Scheduled:              $45,597.76
WINDSTREAM                                           Claim Number: 10119
1450 N CENTER POINT RD                               Claim Date: 05/19/2020
HIAWATHA, IA 52233                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $178.75




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 114
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21     Page 123 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



HICKORY NUT GAP MEATS LLC                            Claim Number: 10120
PO BOX 324                                           Claim Date: 05/20/2020
ASHEVILLE, NC 28802                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $15,833.31
FASTENERS FOR RETAIL INC                             Claim Number: 10121
8181 DARROW RD                                       Claim Date: 05/20/2020
TWINSBURG, OH 44087                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $78,609.80
FROSTEMP MECHANICAL INC                              Claim Number: 10122
PO BOX 909                                           Claim Date: 05/20/2020
CLEMMONS, NC 27012-0909                              Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $62,454.76             Scheduled:              $62,454.76
WEST VOLUSIA INVESTORS LLC                           Claim Number: 10123
C/O BALCH & BINGHAM LLP                              Claim Date: 05/20/2020
ATTN JEREMY L RETHERFORD                             Debtor: EARTH FARE, INC.
1901 6TH AVE N, STE 1500
BIRMINGHAM, AL 35203

UNSECURED                   Claimed:                    $471,942.00
SCHWABE NORTH AMERICA INC                            Claim Number: 10124
D/B/A NATURE'S WAY                                   Claim Date: 05/21/2020
ATTN LINDA CHARLES                                   Debtor: EARTH FARE, INC.
825 CHALLENGER DR
GREEN BAY, WI 54311

UNSECURED                   Claimed:                        $83,002.30




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 115
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21    Page 124 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



EPB OF CHATTANOOGA                                   Claim Number: 10125
ATTN LEGAL SERVICES DIVISION                         Claim Date: 05/21/2020
PO BOX 182255                                        Debtor: EARTH FARE, INC.
CHATTANOOGA, TN 37422-7255


UNSECURED                   Claimed:                        $19,813.50             Scheduled:              $7,971.83
VITAL PROTEINS LLC                                   Claim Number: 10126
C/O COFACE NORTH AMERICA INS COMPANY                 Claim Date: 05/27/2020
650 COLLEGE RD E, STE 2005                           Debtor: EARTH FARE, INC.
PRINCETON, NJ 08540


UNSECURED                   Claimed:                        $74,653.84
SOUTHERN GLAZER'S DISTRIBUTORS OF OHIO               Claim Number: 10127
14911 QUORUM DR, STE 150                             Claim Date: 05/28/2020
DALLAS, TX 75254                                     Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                          $411.55
SOUTHERN GLAZER'S WINE AND SPIRITS OF IN             Claim Number: 10128
14911 QUORUM DR, STE 150                             Claim Date: 05/28/2020
DALLAS, TX 75254                                     Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                          $390.00
SOUTHERN GLAZER'S WINE AND SPIRITS OF FL             Claim Number: 10129
14911 QUORUM DR, STE 150                             Claim Date: 06/01/2020
DALLAS, TX 75254                                     Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                         $4,906.62




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 116
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21     Page 125 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



GATEWAY ARTHUR INC                                   Claim Number: 10130
C/O MIRICK O'CONNELL                                 Claim Date: 06/04/2020
ATTN PAUL W CAREY, ESQ                               Debtor: EARTH FARE, INC.
100 FRONT ST
WORCESTER, MA 01608

ADMINISTRATIVE              Claimed:                          $0.00 UNLIQ
UNSECURED                   Claimed:                  $1,145,063.73 UNLIQ          Scheduled:              $82,323.50
CURTIS, DEBORAH J                                    Claim Number: 10131
C/O WEAVER BENNETT & BLAND PA                        Claim Date: 06/05/2020
196 N TRADE ST                                       Debtor: EARTH FARE, INC.
MATTHEWS, NC 28105


UNSECURED                   Claimed:                    $100,000.00
REFRESCO BEVERAGES US INC                            Claim Number: 10132
8112 WOODLAND CENTER BLVD                            Claim Date: 06/11/2020
TAMPA, FL 33614                                      Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $35,112.00
PEACHTREE PARKWAY PROPERTIES LLC                     Claim Number: 10133
C/O DLA PIPER LLP (US)                               Claim Date: 06/12/2020
ATTN ANDREW B ZOLLINGER, ESQ                         Debtor: EARTH FARE, INC.
1900 N PEARL ST, STE 2200
DALLAS, TX 75201

UNSECURED                   Claimed:                    $849,383.30                Scheduled:          $138,036.80
GREEN LINE MEDIA INC                                 Claim Number: 10134
PO BOX 144                                           Claim Date: 06/19/2020
ASHEVILLE, NC 28802                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $3,825.00




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 117
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21     Page 126 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



STEVE H LLC AND BOB J LLC                            Claim Number: 10135
C/O ELIZABETH T DECHANT, ESQ                         Claim Date: 06/29/2020
PO BOX 7647                                          Debtor: EARTH FARE, INC.
ASHEVILLE, NC 28802


UNSECURED                   Claimed:                    $326,389.00                Scheduled:              $25,032.50
JONES, ELIZABETH & KEVIN                             Claim Number: 10136
C/O MICHAEL J JOYCE, ESQ                             Claim Date: 07/06/2020
1225 KING ST, STE 800                                Debtor: EARTH FARE, INC.
WILMINGTON, DE 19801


UNSECURED                   Claimed:                            $0.00 UNDET
KUB-KNOXVILLE UTILITIES BOARD                        Claim Number: 10137
PO BOX 59017                                         Claim Date: 07/08/2020
KNOXVILLE, TN 37950-9017                             Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $8,331.85
GRASS ADVANTAGE INC                                  Claim Number: 10138
ATTN BRIAN BEHNCKE                                   Claim Date: 07/09/2020
3500 LACEY RD                                        Debtor: EARTH FARE, INC.
DOWNERS GROVE, IL 60515


UNSECURED                   Claimed:                          $586.49
MIDDLEBY ADVANTAGE LLC                               Claim Number: 10139
C/O SEYFARTH SHAW LLP                                Claim Date: 07/15/2020
ATTN JAMES B SOWKA                                   Debtor: EARTH FARE, INC.
233 S WACKER DR, STE 8000
CHICAGO, IL 60606

UNSECURED                   Claimed:                        $60,753.77             Scheduled:              $60,753.77




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 118
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21     Page 127 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



ALABAMA POWER COMPANY                                Claim Number: 10140
C/O BALCH & BINGHAM                                  Claim Date: 07/16/2020
ATTN JEREMY L RETHERFORD                             Debtor: EARTH FARE, INC.
1901 6TH AVE N, STE 1500
BIRMINGHAM, AL 35203

UNSECURED                   Claimed:                        $20,582.46
IRC WESTGATE LLC                                     Claim Number: 10141
C/O CONNOLLY GALLAGHER LLP                           Claim Date: 07/17/2020
ATTN KELLY M CONLAN, ESQ                             Debtor: EARTH FARE, INC.
1201 N MARKET ST, 20TH FL
WILMINGTON, DE 19801

UNSECURED                   Claimed:                    $364,712.80
RECS FLINT'S CROSSING, LLC                           Claim Number: 10142
CHRISTIAN & SMALL LLP                                Claim Date: 07/22/2020
ATTN: DANIEL D. SPARKS, ESQ.                         Debtor: EARTH FARE, INC.
505 NORTH 20TH STREET, SUITE 1800
BIRMINGHAM, AL 35203

UNSECURED                   Claimed:                    $336,848.25                Scheduled:              $56,446.70
VECTREN ENERGY DELIVERY                              Claim Number: 10143
ONE VECTREN SQ                                       Claim Date: 07/23/2020
EVANSVILLE, IN 47708                                 Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 531 (12/08/2020)


UNSECURED                   Claimed:                         $4,745.78
WASTE MANAGEMENT NATIONAL SERVICES INC               Claim Number: 10144
C/O BANKRUPTCY DEPARTMENT                            Claim Date: 07/30/2020
ATTN JACQUOLYN MILLS                                 Debtor: EARTH FARE, INC.
1001 FANNIN ST
HOUSTON, TX 77002

UNSECURED                   Claimed:                    $179,938.30




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 119
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21    Page 128 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



PIEDMONT GRAPHICS INC                                Claim Number: 10145
PO BOX 4509                                          Claim Date: 07/31/2020
GREENSBORO, NC 27404                                 Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                     $86,052.68
UNSECURED                   Claimed:                    $387,769.90
MORTON, LAURIE                                       Claim Number: 10146
1914 PRISCILLA LANE                                  Claim Date: 08/02/2020
HUNTSVILLE, AL 35806                                 Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                         $681.95
EMULSION INC                                         Claim Number: 10147
D/B/A JOHNNY & CHARLOTTE                             Claim Date: 08/03/2020
73 EUCLID BLVD                                       Debtor: EARTH FARE, INC.
ASHEVILLE, NC 28806


UNSECURED                   Claimed:                        $4,292.89              Scheduled:              $4,292.89
SOSTRE, KEVIN X, JR                                  Claim Number: 10148
126 ALDENE AVE                                       Claim Date: 08/03/2020
GOOSE CREEK, SC 29445                                Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $649.44 UNDET
BARNES, CHRISTIAN M                                  Claim Number: 10149
903 1/2 CHARLOTTE AVE                                Claim Date: 08/03/2020
ROCK HILL, SC 29730                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 120
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 129 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



FLANIGAN, THOMAS D                                   Claim Number: 10150
15309 DEHAVILLAND DR                                 Claim Date: 08/03/2020
CHARLOTTE, NC 28278                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $350.20
GAROFALO, MARIE M                                    Claim Number: 10151
208 17TH ST SE                                       Claim Date: 08/03/2020
ROANOKE, VA 24013                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $111.70
GREER, GLEN A JR                                     Claim Number: 10152
02 REGENCY SQUARE                                    Claim Date: 08/03/2020
JOHNSON CITY, TN 37601                               Debtor: EARTH FARE, INC.



PRIORITY                                                                           Scheduled:              $617.40
UNSECURED                   Claimed:                        $617.40
DIPCHANSINGH, RENISON                                Claim Number: 10153
2738 ROOSEVELT BLVD, APT 1202                        Claim Date: 08/03/2020
CLEARWATER, FL 33760                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $828.92
CUNDIFF, TRACY I                                     Claim Number: 10154
6420 98TH ST E                                       Claim Date: 08/04/2020
BRADENTON, FL 34202                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                        $402.83




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 121
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21     Page 130 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



CUNDIFF, TRACY I                                     Claim Number: 10155
6420 98TH ST E                                       Claim Date: 08/04/2020
BRADENTON, FL 34202                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                          $735.36
ORR, WHITNEY L                                       Claim Number: 10156
139 LEDBETTER RD                                     Claim Date: 08/04/2020
ARDEN, NC 28704                                      Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $2,926.09
WALLS, SHEDERIAN D                                   Claim Number: 10157
PO BOX 37805                                         Claim Date: 08/04/2020
ROCK HILL, SC 29732                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $0.00 UNDET
MILLER, JEFFERY C                                    Claim Number: 10158
11630 79TH AVE N                                     Claim Date: 08/04/2020
SEMINOLE, FL 33772                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $203.15
SILK ROAD BAZAAR LLC                                 Claim Number: 10159
180 GLENRIDGE AVE                                    Claim Date: 08/04/2020
MONTCLAIR, NJ 07042                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $31,602.80             Scheduled:              $31,602.80




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 122
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21    Page 131 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



SAMI'S PITA BAKERY INC                               Claim Number: 10160
2399 E BUSCH BLVD                                    Claim Date: 08/04/2020
TAMPA, FL 33612                                      Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $8,994.97             Scheduled:              $8,994.97
MAGNOTTA, SIERRA G                                   Claim Number: 10161
107 COLLEGE STATION RD, D106                         Claim Date: 08/04/2020
ATHENS, GA 30605                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $48.00
MAGNOTTA, SIERRA G                                   Claim Number: 10162
107 COLLEGE STATION RD, D106                         Claim Date: 08/04/2020
ATHENS, GA 30605-2656                                Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                            $0.00 UNDET
GUILFORD COUNTY                                      Claim Number: 10163
PO BOX 3138                                          Claim Date: 08/04/2020
GREENSBORO, NC 27402                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $52,440.50
PYE BARKER FIRE & SAFETY LLC                         Claim Number: 10164
PO BOX 69                                            Claim Date: 08/04/2020
ROSWELL, GA 30009                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $65,527.53




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 123
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 132 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



MORTON, LAURIE A                                     Claim Number: 10165
1914 PRISCILLA LN NW                                 Claim Date: 08/04/2020
HUNTSVILLE, AL 35806                                 Debtor: EARTH FARE, INC.
                                                     Comments:
                                                     AMENDS ClAIM 10146

PRIORITY                                                                           Scheduled:              $676.64
UNSECURED                   Claimed:                         $676.64
SMITH, BRIAN P                                       Claim Number: 10166
4385 ELMHURST LN                                     Claim Date: 08/04/2020
CUMMING, GA 30028                                    Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $0.00 UNDET
PRIORITY                    Claimed:                           $0.00 UNDET
GILL, SEAN B                                         Claim Number: 10167
1214 SHACKLETON RD                                   Claim Date: 08/04/2020
JACKSONVILLE, FL 32211                               Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $1,202.88
BOOZER, GARY L                                       Claim Number: 10168
103 JALA LAKE DR                                     Claim Date: 08/04/2020
EASLEY, SC 29642                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $2,941.87
MALONE, LUCY N                                       Claim Number: 10169
2918 COLCHESTER RD                                   Claim Date: 08/04/2020
COCOA, FL 32926                                      Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $787.50




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 124
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 133 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



FREDERICK, MICHAEL                                   Claim Number: 10170
909 MICRO WAY                                        Claim Date: 08/05/2020
KNOXVILLE, TN 37912                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $744.90
WOLFE, ASHLEY                                        Claim Number: 10171
50 FARIS CIR                                         Claim Date: 08/05/2020
GREENVILLE, SC 29605                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $2,005.20
WOLFE, ASHLEY                                        Claim Number: 10172
50 FARIS CIR                                         Claim Date: 08/05/2020
GREENVILLE, SC 29605                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                          $28.37
COASTAL COFFEE ROASTERS INC                          Claim Number: 10173
108 E 3RD N ST, STE A                                Claim Date: 08/05/2020
SUMMERVILLE, SC 29483                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $255.00               Scheduled:              $255.00
LINK, KRISTEN M                                      Claim Number: 10174
9478 SAN MIGUEL DR, APT C                            Claim Date: 08/05/2020
INDIANAPOLIS, IN 46250                               Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $210.00




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 125
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 134 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



DEAN, WILEY                                          Claim Number: 10175
4053 ALLWOOD DR                                      Claim Date: 08/05/2020
CHARLOTTE, NC 28217                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $0.00 UNDET
HAGER, WILLIAM C                                     Claim Number: 10176
5935 BURLINGTON AVE N                                Claim Date: 08/05/2020
SAINT PETERSBURG, FL 33710                           Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                             $0.00 UNDET
FORSYTH OWNER 3 LP                                   Claim Number: 10177
C/O HARTMAN SIMONS & WOOD LLP                        Claim Date: 08/05/2020
ATTN KRISTEN A YADLOSKY, ESQ                         Debtor: EARTH FARE, INC.
6400 POWERS FERRY RD NW, STE 400                     Comments: DOCKET: 538 (12/18/2020)
ATLANTA, GA 30339

ADMINISTRATIVE              Claimed:                     $12,714.60
UNSECURED                   Claimed:                    $512,545.74                Scheduled:          $114,871.56
THRESHOLD ENTERPRISES LTD                            Claim Number: 10178
PO BOX 775191                                        Claim Date: 08/05/2020
CHICAGO, IL 60677-5191                               Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $21,995.50
KINCANNON, HANNAH L                                  Claim Number: 10179
13146 ODYSSEY LAKE WAY                               Claim Date: 08/05/2020
ORLANDO, FL 32826                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $180.00




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 126
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21    Page 135 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



LANCASTER, WILLIAM M                                 Claim Number: 10180
206 ANGIE DR                                         Claim Date: 08/05/2020
TAYLORS, SC 29687                                    Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

UNSECURED                   Claimed:                         $600.00
LECLAIR, KEVIN A                                     Claim Number: 10181
26646 PLAYERS CIR, APT 9                             Claim Date: 08/05/2020
LUTZ, FL 33559                                       Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $90.00
LEDFORD DISTRIBUTING CO                              Claim Number: 10182
PO BOX 566                                           Claim Date: 08/05/2020
REIDVILLE, SC 29375                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $5,664.08              Scheduled:              $4,096.12
MALMUD, RANDY                                        Claim Number: 10183
6000 SW 117TH LN RD                                  Claim Date: 08/05/2020
OCALA, FL 34476                                      Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $762.96 UNLIQ
LANCASTER, WILLIAM M                                 Claim Number: 10184
206 ANGIE DR                                         Claim Date: 08/05/2020
TAYLORS, SC 29687                                    Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                         $600.00




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 127
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 548         Filed 01/15/21   Page 136 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



MYERS, JOHN H                                        Claim Number: 10185
5 E PLUM ST, #22                                     Claim Date: 08/05/2020
CHESTERFIELD, IN 46017                               Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $307.70
FIELDS, CARL E                                       Claim Number: 10186
205 PLEASANT DR                                      Claim Date: 08/05/2020
EASLEY, SC 29642                                     Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)
                                                     Claim Out of Balance Claim out of balance

ADMINISTRATIVE              Claimed:                        $1,270.92
PRIORITY                    Claimed:                        $1,270.92
TOTAL                       Claimed:                        $1,270.92
LAWRENCE, JANICE L                                   Claim Number: 10187
675 INDIAN ROCKS RD N, APT 210D                      Claim Date: 08/05/2020
BELLEAIR BLUFFS, FL 33770                            Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $229.20
BURKART, ANDREW R                                    Claim Number: 10188
3011 EASTON RIDGE PL                                 Claim Date: 08/05/2020
FORT WAYNE, IN 46818                                 Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $2,832.50
BUZZN BEE INC                                        Claim Number: 10189
1341 SE DIXIE HWY                                    Claim Date: 08/05/2020
STUART, FL 34994                                     Debtor: EARTH FARE, INC.
                                                     Comments:
                                                     AMENDS CLAIM #10084

ADMINISTRATIVE              Claimed:                         $119.76
UNSECURED                   Claimed:                         $622.74                   Scheduled:                 $742.50




Epiq Bankruptcy Solutions, LLC                                                                                                            Page: 128
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 137 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



HUDGINS, BRENT                                       Claim Number: 10190
132 WHITE OAK EXT                                    Claim Date: 08/05/2020
ARDEN, NC 28704                                      Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $1,152.44
VOYER, CLEMENT L III                                 Claim Number: 10191
11824 MCCOY RD                                       Claim Date: 08/05/2020
HUNTERSVILLE, NC 28078                               Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $958.27
SANTA, ANGEL R BURGOS                                Claim Number: 10192
2701 NE 7 ST, APT 301                                Claim Date: 08/05/2020
OCALA, FL 34470                                      Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

PRIORITY                    Claimed:                         $362.56
GIRON, LAUREN A                                      Claim Number: 10193
253 MIRAMAR DR                                       Claim Date: 08/05/2020
MARTINEZ, GA 30907                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $630.30
SINGH, PRITIMA                                       Claim Number: 10194
110 BRAINTREE CT                                     Claim Date: 08/05/2020
CARY, NC 27513                                       Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $267.25




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 129
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21     Page 138 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



DECKER STELE AND ASSOCIATES                          Claim Number: 10195
5 HOOLET CT                                          Claim Date: 08/06/2020
CANDLER, NC 28715                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                          $475.00
BLAZING BEAN ROASTERS                                Claim Number: 10196
PO BOX 15053                                         Claim Date: 08/06/2020
CLEARWATER, FL 33766                                 Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 531 (12/08/2020)


ADMINISTRATIVE              Claimed:                         $1,071.00
UNSECURED                   Claimed:                           $791.97             Scheduled:               $1,862.97
NICKERSON, NOREEN S                                  Claim Number: 10197
13405 CEDAR FARM RD, APT 301                         Claim Date: 08/06/2020
CHARLOTTE, NC 28278                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $306.00              Scheduled:                $306.00
RSC MECHANICAL INC                                   Claim Number: 10198
43750 GARFIELD RD                                    Claim Date: 08/06/2020
CLINTON TOWNSHIP, MI 48038                           Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 531 (12/08/2020)


UNSECURED                   Claimed:                        $63,881.21             Scheduled:              $56,590.27
SOUTHERN EAGLE OF SOUTH CAROLINA                     Claim Number: 10199
1600 CHARLESTON REGIONAL PKWY                        Claim Date: 08/06/2020
CHARLESTON, SC 29492                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $2,194.20




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 130
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 139 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



BREWER, KATHLEEN D                                   Claim Number: 10200
186 BRITTANY PLACE DR, APT E                         Claim Date: 08/06/2020
HENDERSONVILLE, NC 28792                             Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $2,099.98
SIEFERT, NICOLE K                                    Claim Number: 10201
300 PALISADES, APT 105                               Claim Date: 08/06/2020
ASHEVILLE, NC 28803                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


SECURED                     Claimed:                         $154.50
WHITTINGTON, GLENN A                                 Claim Number: 10202
2022 WOODLAWN DR SW                                  Claim Date: 08/06/2020
HUNTSVILLE, AL 35802                                 Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


UNSECURED                   Claimed:                        $1,204.80
FIRST UTILITY DISTRICT                               Claim Number: 10203
122 DURWOOD RD                                       Claim Date: 08/06/2020
KNOXVILLE, TN 37922                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $706.08               Scheduled:              $595.04
MAD PRIEST COFFEE ROASTER, THE                       Claim Number: 10204
1900 BROAD ST                                        Claim Date: 08/06/2020
CHATTANOOGA, TN 37408                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $4,185.25




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 131
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21    Page 140 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



LEED ELECTRIC INC                                    Claim Number: 10205
8325-G ARROWBRIDGE BLVD                              Claim Date: 08/06/2020
CHARLOTTE, NC 28273                                  Debtor: EARTH FARE, INC.
                                                     Comments: POSSIBLE DUPLICATE OF 90


UNSECURED                   Claimed:                        $8,803.36
HARVEST CAFE COFFEE                                  Claim Number: 10206
2225 E 54TH ST                                       Claim Date: 08/06/2020
INDIANAPOLIS, IN 46220                               Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 531 (12/08/2020)


ADMINISTRATIVE              Claimed:                          $129.56
UNSECURED                   Claimed:                        $1,332.44
MONICA'S COCOCASTILE SOAP                            Claim Number: 10207
6518 SE HAWTHORNE RD                                 Claim Date: 08/06/2020
GAINESVILLE, FL 32641                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                          $76.50               Scheduled:                $76.50
ORE, DWAYNE A II                                     Claim Number: 10208
1005 CHISHOLM ESTATES DR                             Claim Date: 08/06/2020
SAINT CLOUD, FL 34771-8907                           Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $218.50
BIG DIPPER WAX WORKS                                 Claim Number: 10209
700 S ORCHARD ST                                     Claim Date: 08/06/2020
SEATTLE, WA 98108                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $1,578.70              Scheduled:              $1,579.20




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 132
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 141 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



MCMINN, WANDA CLAYTON                                Claim Number: 10210
125 FRANCIS RD                                       Claim Date: 08/06/2020
HENDERSONVILLE, NC 28792                             Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $1,823.41
BUTLER, EMMALEE O                                    Claim Number: 10211
1557 NEWFOUND RD                                     Claim Date: 08/06/2020
LEICESTER, NC 28748                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $3,614.63
ODORISIO, ANTHONY E JR                               Claim Number: 10212
1456 FAIRWAY DR                                      Claim Date: 08/06/2020
DUNEDIN, FL 34698                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $1,152.00
EHRET, JUSTIN D                                      Claim Number: 10213
509 ABERDEEN ST                                      Claim Date: 08/06/2020
CARMEL, IN 46032                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $1,157.93
J&J TORTILLA CO LLC                                  Claim Number: 10214
2691 16TH ST                                         Claim Date: 08/06/2020
HOPKINS, MI 49328                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $769.35               Scheduled:              $769.35




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 133
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21     Page 142 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



DIAZ, JAHNISHA M                                     Claim Number: 10215
1059 MATADOR DR                                      Claim Date: 08/07/2020
ROCKLEDGE, FL 32955                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $208.00
HUBBARD, KYLE L                                      Claim Number: 10216
8210 GABON CT                                        Claim Date: 08/07/2020
CHARLOTTE, NC 28215                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $1,768.86
THOMAS SIGN & AWNING COMPANY INC                     Claim Number: 10217
C/O TRENAM LAW                                       Claim Date: 08/07/2020
ATTN STEPHANIE C LIEB                                Debtor: EARTH FARE, INC.
101 E KENNEDY BLVD, STE 2700
TAMPA, FL 33602

UNSECURED                   Claimed:                        $31,598.80             Scheduled:              $31,598.80
O'SHEA, SARAH E                                      Claim Number: 10218
235 MARLIN DR                                        Claim Date: 08/07/2020
MERRITT ISLAND, FL 32952                             Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $173.04
LAUGHTER, TANYA                                      Claim Number: 10219
PO BOX 1987                                          Claim Date: 08/07/2020
FLETCHER, NC 28732                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $659.20




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 134
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21     Page 143 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



MOUNTAIN FRESH CREAMERY                              Claim Number: 10220
7118 BRITT GAILEY RD                                 Claim Date: 08/07/2020
CLERMONT, GA 30527                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $4,901.50             Scheduled:               $4,862.80
TRANSCONTINENTAL ROBBIE INC                          Claim Number: 10221
ATTN MATT DUTCHER                                    Claim Date: 08/07/2020
10810 MID AMERICA AVE                                Debtor: EARTH FARE, INC.
LENEXA, KS 66219


UNSECURED                   Claimed:                        $59,486.00
VITAL PLANET LLC                                     Claim Number: 10222
133 CANDY LN                                         Claim Date: 08/07/2020
PALM HARBOR, FL 34683                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $2,030.20             Scheduled:               $1,210.59
MOODY, CHRISTOPHER T                                 Claim Number: 10223
150 OAK RIDGE PL, 15 P                               Claim Date: 08/07/2020
GREENVILLE, SC 29615                                 Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $798.45              Scheduled:                $798.45
EXCELL REFRIGERATION OF SC INC                       Claim Number: 10224
359 RIVERCHASE WAY                                   Claim Date: 08/07/2020
LEXINGTON, SC 29072                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


PRIORITY                    Claimed:                        $45,156.71
UNSECURED                                                                          Scheduled:              $41,202.50




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 135
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 144 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



DAVIS, KENNETH                                       Claim Number: 10225
113 BALBRIGGAN DR                                    Claim Date: 08/07/2020
GOOSE CREEK, SC 29445                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $301.12
WILLOUGHBY, GAIL R                                   Claim Number: 10226
1417 PINEHURST BLVD                                  Claim Date: 08/07/2020
KALAMAZOO, MI 49006                                  Debtor: EARTH FARE, INC.



PRIORITY                                                                           Scheduled:              $360.40
UNSECURED                   Claimed:                         $360.40
TENNESSEE DEPARTMENT OF REVENUE                      Claim Number: 10227
TDOR                                                 Claim Date: 08/07/2020
C/O ATTORNEY GENERAL                                 Debtor: EARTH FARE, INC.
PO BOX 20207                                         Comments: DOCKET: 511 (11/10/2020)
NASHVILLE, TN 37202

PRIORITY                    Claimed:                  $2,634,286.63 UNLIQ
DEMARCO, MICHAEL H                                   Claim Number: 10228
1105 WHISTON DR                                      Claim Date: 08/07/2020
APEX, NC 27502                                       Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


PRIORITY                    Claimed:                        $1,258.43
ROUND MOUNTAIN CREAMERY                              Claim Number: 10229
2203 OLD FORT RD                                     Claim Date: 08/07/2020
BLACK MOUNTAIN, NC 28711                             Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $873.54               Scheduled:              $873.54




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 136
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 145 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



DEKORSEY, JAMEY A                                    Claim Number: 10230
8206 CORTO CALLE ST                                  Claim Date: 08/07/2020
FORT WAYNE, IN 46815-5714                            Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $1,268.20
BRADBURN, CHARLOTTE M                                Claim Number: 10231
4056 MEANDER PL, UNIT 202                            Claim Date: 08/07/2020
ROCKLEDGE, FL 32955                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $270.00
CODISPOTI, JOSEPH A                                  Claim Number: 10232
1048 ROTHERWOOD DR                                   Claim Date: 08/08/2020
KINGSPORT, TN 37660                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $3,466.36
CODISPOTI, JOSEPH A                                  Claim Number: 10233
1048 ROTHERWOOD DR                                   Claim Date: 08/08/2020
KINGSPORT, TN 37660                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $144.10
REYNOLDS, ZACHARY T                                  Claim Number: 10234
11 LOOKOUT LN                                        Claim Date: 08/08/2020
MILLS RIVER, NC 28759                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $2,266.00




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 137
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 146 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



STATON, EMILY J                                      Claim Number: 10235
210 S TREMONT DR                                     Claim Date: 08/08/2020
GREENSBORO, NC 27403                                 Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $1,488.14
WALKER, SHURANDA                                     Claim Number: 10236
PO BOX 286                                           Claim Date: 08/08/2020
TOPPING, VA 23169                                    Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

PRIORITY                    Claimed:                          $183.59
MORRIS, DERRICK N                                    Claim Number: 10237
3507 EDENWOOD DR                                     Claim Date: 08/08/2020
HOLIDAY, FL 34691                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                          $824.00
RICHBOURG, ERIC                                      Claim Number: 10238
23 LINDEN AVE                                        Claim Date: 08/08/2020
ASHEVILLE, NC 28801                                  Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

PRIORITY                    Claimed:                        $11,059.39
PRINCE, CHASE K                                      Claim Number: 10239
5 DAWSON RD                                          Claim Date: 08/08/2020
GREENVILLE, SC 29609                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $1,730.81




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 138
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21    Page 147 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



TOKARZ, EVAN                                         Claim Number: 10240
17814 FALLOWFIELD DR                                 Claim Date: 08/08/2020
LUTZ, FL 33549                                       Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                          $80.00
KVESETH, TRINA                                       Claim Number: 10241
52 LEE RD, #686                                      Claim Date: 08/08/2020
OPELIKA, AL 36804                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $2,028.69
KAVANAUGH, SHAWN P                                   Claim Number: 10242
3911 STANTON DR                                      Claim Date: 08/09/2020
FORT WAYNE, IN 46815                                 Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $1,155.89              Scheduled:              $1,155.89
MONTGOMERY, LYDIA T                                  Claim Number: 10243
10 CHATHAM RD                                        Claim Date: 08/09/2020
ASHEVILLE, NC 28804                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $943.22
HOFFMAN, SARA K                                      Claim Number: 10244
667 PROSPECT AVE                                     Claim Date: 08/09/2020
CANAL FULTON, OH 44614                               Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $440.00




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 139
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 148 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



LEE, ADAM                                            Claim Number: 10245
134 OLD MEADOW WAY                                   Claim Date: 08/09/2020
PALM BEACH GARDENS, FL 33418                         Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $226.60
SMITHGALL, MICHAEL                                   Claim Number: 10246
1208 QUAIL DR                                        Claim Date: 08/09/2020
MONROE, NC 28112                                     Debtor: EARTH FARE, INC.



PRIORITY                                                                           Scheduled:              $760.00
UNSECURED                   Claimed:                         $760.00
KIJOWSKI, KAREN A                                    Claim Number: 10247
1738 NORTHAMPTON RD, APT 1509                        Claim Date: 08/09/2020
AKRON, OH 44313                                      Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $453.20
BERKLE, PAUL J JR                                    Claim Number: 10248
10920 79TH ST E                                      Claim Date: 08/09/2020
PARRISH, FL 34219                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $4,284.00
EADES, COTY A                                        Claim Number: 10249
257 WESLEY DR                                        Claim Date: 08/09/2020
PINEY FLATS, TN 37686                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $417.17




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 140
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21    Page 149 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



KIM, MARCUS S                                        Claim Number: 10250
138 VILLAGE VIEW DR, APT 201                         Claim Date: 08/10/2020
MOORESVILLE, NC 28117                                Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $1,283.65
BARBER, LEREMY                                       Claim Number: 10251
4451 GULFSTREAM RD                                   Claim Date: 08/10/2020
LAKE WORTH, FL 33461                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $0.00 UNDET
MACE, THOMAS A                                       Claim Number: 10252
29 ORCHARD DR                                        Claim Date: 08/10/2020
BURNSVILLE, NC 28714                                 Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $4,897.48
HINNRICHS, CURTIS J                                  Claim Number: 10253
21401 SW HONEYSUCKLE ST                              Claim Date: 08/10/2020
DUNNELLAN, FL 34431                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $600.60
HOBART GLOSSON FOOD EQUIPMENT                        Claim Number: 10254
6110 BLUFFTON RD, STE 208                            Claim Date: 08/10/2020
FORT WAYNE, IN 46809                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $1,936.83              Scheduled:              $1,936.83




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 141
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21     Page 150 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



NEW WAVE ENVIRO PRODUCTS INC                         Claim Number: 10255
PO BOX 4146                                          Claim Date: 08/10/2020
ENGLEWOOD, CO 80155                                  Debtor: EARTH FARE, INC.



SECURED                     Claimed:                         $3,633.71
UNSECURED                   Claimed:                        $13,769.40             Scheduled:              $13,769.40
SHREFFLER, JENNIFER S                                Claim Number: 10256
70 S FAIR OAKS DR                                    Claim Date: 08/10/2020
HENDERSONVILLE, NC 28791                             Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $4,159.62
TOP SHELF                                            Claim Number: 10257
3108 CLOVER HILL RIDGE RD                            Claim Date: 08/10/2020
MARYVILLE, TN 37801-9523                             Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                          $280.00
GRASSROOTS COFFEE                                    Claim Number: 10258
105 HADLEY DR                                        Claim Date: 08/10/2020
THOMASVILLE, GA 31792                                Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                          $436.45
UNSECURED                                                                          Scheduled:                $436.45
LULOFS, RENEE M                                      Claim Number: 10259
906 BEAVERDALE LN                                    Claim Date: 08/10/2020
ROCKLEDGE, FL 32955                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


PRIORITY                                                                           Scheduled:                 $49.24
UNSECURED                   Claimed:                           $49.24




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 142
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 151 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



PERKIN & PERKIN                                      Claim Number: 10260
D/B/A OLIKA                                          Claim Date: 08/10/2020
27 MAPLE AVE                                         Debtor: EARTH FARE, INC.
KENTFILED, CA 94904


UNSECURED                   Claimed:                         $590.75               Scheduled:              $590.75
REEVES, EMMA N                                       Claim Number: 10261
855 DRAKE DR                                         Claim Date: 08/10/2020
NEW FRANKLIN, OH 44216                               Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $840.48
MOORE, LILLIE D                                      Claim Number: 10262
15234 AULLCIN COURE                                  Claim Date: 08/10/2020
CHARLOTTE, NC 28278                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $180.00 UNLIQ
SLATON, SANDRA                                       Claim Number: 10263
172 COUNTRY WALK DR                                  Claim Date: 08/10/2020
POWELL, TN 37849                                     Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

PRIORITY                    Claimed:                        $1,967.99
PERRY, CAITLIN E                                     Claim Number: 10264
5351 ST ANDREWS ST NW                                Claim Date: 08/10/2020
CANTON, OH 44708                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $2,080.00




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 143
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21    Page 152 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



HOULDSWORTH, PAMELA K                                Claim Number: 10265
1224 35 AVE N                                        Claim Date: 08/10/2020
SAINT PETERSBURG, FL 33704                           Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


PRIORITY                    Claimed:                         $957.73
BETBEZE, MELANIE PARTRIDGE                           Claim Number: 10266
75 N SPRINGS DR                                      Claim Date: 08/11/2020
HENDERSONVILLE, NC 28791                             Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $981.05
TRIAD SERVICE CENTER                                 Claim Number: 10267
PO BOX 1803                                          Claim Date: 08/11/2020
GRAND RAPIDS, MI 49501                               Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $1,975.10              Scheduled:              $1,975.10
SHOWN & COMPANY INC                                  Claim Number: 10268
D/B/A TENNESSEE'S BEST                               Claim Date: 08/11/2020
918 TIPTON STATION RD                                Debtor: EARTH FARE, INC.
KNOXVILLE, TN 37920                                  Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                         $848.00
LAKE CHAMPLAIN CHOCOLATES                            Claim Number: 10269
750 PINE ST                                          Claim Date: 08/11/2020
BURLINGTON, VT 05401                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $2,849.58              Scheduled:              $2,891.52




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 144
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 153 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



MAJEWSKI, RAYMOND C                                  Claim Number: 10270
8738 MATTHEW ST                                      Claim Date: 08/11/2020
SEMINOLE, FL 33772                                   Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


PRIORITY                    Claimed:                          $317.08
CITY OF COCOA                                        Claim Number: 10271
65 STONE ST                                          Claim Date: 08/11/2020
COCOA, FL 32922                                      Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


SECURED                     Claimed:                          $770.29
JAXMA ORCHID GREENHOUSES INC                         Claim Number: 10272
6440 HWY 17 S                                        Claim Date: 08/11/2020
GREEN COVE SPRINGS, FL 32043                         Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 531 (12/08/2020)


ADMINISTRATIVE              Claimed:                         $7,365.84
UNSECURED                   Claimed:                         $8,737.51
DRESS IT UP DRESSING                                 Claim Number: 10273
4825 CORDELL AVE                                     Claim Date: 08/11/2020
BETHESDA, MD 20814                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                          $216.12
RETAIL DATA LLC                                      Claim Number: 10274
ATTN BENNY JONES, CONTROLLER                         Claim Date: 08/11/2020
11013 W BROAD ST, STE 300                            Debtor: EARTH FARE, INC.
GLEN ALLEN, VA 23060


UNSECURED                   Claimed:                        $38,982.00




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 145
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21    Page 154 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



EMERY, EMI                                           Claim Number: 10275
911 WESTMINSTER BLVD                                 Claim Date: 08/11/2020
OLDSMAR, FL 34677                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $288.12               Scheduled:               $288.12
PALM BEACH COUNTY WATER UTILITIES                    Claim Number: 10276
301 N OLIVE AVE, 7TH FL                              Claim Date: 08/11/2020
WEST PALM BEACH, FL 33401                            Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $742.98
GARDNER, ALBERT A III                                Claim Number: 10277
425 30TH AVE W, UNIT C-106                           Claim Date: 08/11/2020
BRADENTON, FL 34205                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


PRIORITY                    Claimed:                         $706.83
FORT WAYNE NEWSPAPERS INC                            Claim Number: 10278
600 W MAIN ST                                        Claim Date: 08/11/2020
FORT WAYNE, IN 46802                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $5,516.55              Scheduled:              $5,516.55
KAVANAUGH, MEGAN L                                   Claim Number: 10279
3911 STANTON DR                                      Claim Date: 08/11/2020
FORT WAYNE, IN 46815                                 Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $133.90




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 146
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21     Page 155 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



PAULINO, VICTOR M                                    Claim Number: 10280
10886 SW 90TH TER                                    Claim Date: 08/11/2020
OCALA, FL 34481                                      Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $267.80
ACCENT INDUSTRIES INC                                Claim Number: 10281
5800 S MOORLAND RD                                   Claim Date: 08/11/2020
NEW BERLIN, WI 53151                                 Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 531 (12/08/2020)


UNSECURED                   Claimed:                        $55,166.91 UNLIQ       Scheduled:              $29,443.45
LUNA BAKING CORPORATION                              Claim Number: 10282
815 W BROAD ST, STE B & C                            Claim Date: 08/12/2020
ATHENS, GA 30601                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $3,870.80              Scheduled:               $3,870.80
STONECIPHER, JESSICA JEAN                            Claim Number: 10283
614 SW 27TH CT                                       Claim Date: 08/12/2020
GAINESVILLE, FL 32601                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $69.00
HAMILTON COUNTY TRUSTEE                              Claim Number: 10284
625 GEORGIA AVE, RM 210                              Claim Date: 08/12/2020
CHATTANOOGA, TN 37402                                Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

SECURED                     Claimed:                          $415.53




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 147
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21    Page 156 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



ALOE LIFE INTERNATIONAL                              Claim Number: 10285
11657 RIVERSIDE DR, STE 169                          Claim Date: 08/12/2020
LAKESIDE, CA 92040                                   Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                          $274.57
UNSECURED                   Claimed:                        $1,334.02              Scheduled:              $1,522.02
HAMILTON COUNTY TRUSTEE                              Claim Number: 10286
625 GEORGIA AVE, RM 210                              Claim Date: 08/12/2020
CHATTANOOGA, TN 37402                                Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


SECURED                     Claimed:                         $360.04
BATTERSBY, CATHERINE JEAN                            Claim Number: 10287
24 JUNO DR                                           Claim Date: 08/12/2020
ASHEVILLE, NC 28806                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $1,006.63
HAMILTON COUNTY TRUSTEE                              Claim Number: 10288
625 GEORGIA AVE, RM 210                              Claim Date: 08/12/2020
CHATTANOOGA, TN 37402                                Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


SECURED                     Claimed:                        $1,133.62
HAMILTON COUNTY TRUSTEE                              Claim Number: 10289
625 GEORGIA AVE, RM 210                              Claim Date: 08/12/2020
CHATTANOOGA, TN 37402                                Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


SECURED                     Claimed:                         $677.94




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 148
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 157 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



HAMILTON COUNTY TRUSTEE                              Claim Number: 10290
625 GEORGIA AVE, RM 210                              Claim Date: 08/12/2020
CHATTANOOGA, TN 37402                                Debtor: EARTH FARE, INC.
                                                     Comments:
                                                     AMENDS CLAIM #10284

SECURED                     Claimed:                        $415.53
PISGAH BREWING COMPANY                               Claim Number: 10291
2948 US HWY 70                                       Claim Date: 08/12/2020
BLACK MOUNTAIN, NC 28711                             Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                        $766.80
LUTJEN, MICHELLE M                                   Claim Number: 10292
1224 35TH AVE N                                      Claim Date: 08/12/2020
SAINT PETERSBRG, FL 33704                            Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $278.10
LITTLE BLACK DRESSING CO                             Claim Number: 10293
PO BOX 6214                                          Claim Date: 08/12/2020
HIGH POINT, NC 27262                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $143.52                Scheduled:              $143.52
MORRISSEY, SARAH E                                   Claim Number: 10294
1217 FRANKLIN ST                                     Claim Date: 08/12/2020
KALAMAZOO, MI 49001                                  Debtor: EARTH FARE, INC.



PRIORITY                                                                           Scheduled:              $201.00
UNSECURED                   Claimed:                        $201.00




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 149
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21     Page 158 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



NUTRIGOLD INC                                        Claim Number: 10295
1467 W 105 N                                         Claim Date: 08/12/2020
OREM, UT 84057                                       Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $43,057.75             Scheduled:               $9,941.28
COMMUNITY NEWS PUBLICATIONS                          Claim Number: 10296
PO BOX 479                                           Claim Date: 08/12/2020
LUTZ, FL 33548                                       Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $13,247.00             Scheduled:              $13,247.00
BROWN, DUSTIN H                                      Claim Number: 10297
15 LYNWOOD CIR                                       Claim Date: 08/12/2020
ASHEVILLE, NC 28806                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


PRIORITY                    Claimed:                         $1,996.46
NAPPA, HALINA A                                      Claim Number: 10298
872 OLD COUNTRY RD SE                                Claim Date: 08/12/2020
PALM BAY, FL 32909                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $138.00
SAMARITANO, MARY JO                                  Claim Number: 10299
6535A CHASEWOOD DR                                   Claim Date: 08/13/2020
JUPITER, FL 33458                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $645.81




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 150
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 159 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



SAMARITANO, MARY JO                                  Claim Number: 10300
6535A CHASEWOOD DR                                   Claim Date: 08/13/2020
JUPITER, FL 33458                                    Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

PRIORITY                    Claimed:                          $246.97
FOOD SUPPLIES DISTRIBUTING COMPANY INC               Claim Number: 10301
10-355 RAYETTE RD                                    Claim Date: 08/13/2020
CONCORD, ON L4K 2G2                                  Debtor: EARTH FARE, INC.
CANADA


UNSECURED                   Claimed:                          $578.00              Scheduled:              $578.00
KOLIC, VALERIE L                                     Claim Number: 10302
5270 LAKEPOINT DR                                    Claim Date: 08/13/2020
CARMEL, IN 46033                                     Debtor: EARTH FARE, INC.
                                                     Comments: POSSIBLE DUPLICATE OF 20028


PRIORITY                    Claimed:                             $0.00 UNDET
COMERFORD, RYANN A                                   Claim Number: 10303
1546 WAGAR AVE                                       Claim Date: 08/13/2020
LAKEWOOD, OH 44107                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $1,144.85
PEACE COFFEE LLC                                     Claim Number: 10304
2801 21ST AVE S, STE 130                             Claim Date: 08/13/2020
MINNEAPOLIS, MN 55407                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $37,592.81




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 151
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 548         Filed 01/15/21     Page 160 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



FRANGIPANI BODY PRODUCTS                             Claim Number: 10305
PO BOX 502241                                        Claim Date: 08/13/2020
INDIANAPOLIS, IN 46250                               Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                          $383.28
GWINNETT COUNTY TAX COMMISSIONER                     Claim Number: 10306
ATTN ROBIN COOK                                      Claim Date: 08/13/2020
75 LANGELY DR                                        Debtor: EARTH FARE, INC.
LAWRENCEVILLE, GA 30046                              Comments:
                                                     AMENDS CLAIM #52

PRIORITY                    Claimed:                        $44,793.93                 Scheduled:                 $41,288.32
ROACH, CAROL R                                       Claim Number: 10307
2623 TEAKWOOD DR                                     Claim Date: 08/13/2020
CLEARWATER, FL 33764                                 Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


PRIORITY                    Claimed:                          $960.00
REDDING, JESSICA A                                   Claim Number: 10308
1922 IVY DR                                          Claim Date: 08/13/2020
COCOA, FL 32922                                      Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)
                                                     Claim Out of Balance Claim out of balance

ADMINISTRATIVE              Claimed:                          $250.38
PRIORITY                    Claimed:                          $250.38
TOTAL                       Claimed:                          $250.38
VOLTZ, ELAINE M                                      Claim Number: 10309
2407 SUMAC DR                                        Claim Date: 08/13/2020
AUGUSTA, GA 30906                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $642.39




Epiq Bankruptcy Solutions, LLC                                                                                                              Page: 152
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 161 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



GODINO, EMRYS                                        Claim Number: 10310
27 MASSEY RD                                         Claim Date: 08/13/2020
ASHEVILLE, NC 28804                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $475.86
O'NEIL, DENIQUE P                                    Claim Number: 10311
655 UPPER TRL                                        Claim Date: 08/13/2020
BLYTHEWOOD, SC 29016                                 Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $1,323.36
KRIM, CAMERON N                                      Claim Number: 10312
2860 LITTLETON DR                                    Claim Date: 08/13/2020
NORTON, OH 44203                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $139.05
VELAZQUEZ, MARC A                                    Claim Number: 10313
7705 HOLLISWOOD CT, APT 426                          Claim Date: 08/14/2020
CHARLOTTE, NC 28217                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


ADMINISTRATIVE              Claimed:                         $406.64
GRAVES, CHRISTOPHER A                                Claim Number: 10314
1622 WILDCAT LN                                      Claim Date: 08/14/2020
CHAPEL HILL, NC 27516                                Debtor: EARTH FARE, INC.



PRIORITY                                                                           Scheduled:              $787.80
UNSECURED                   Claimed:                         $787.80




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 153
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21     Page 162 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



WALTERS, JOHN M                                      Claim Number: 10315
2234 SUMMIT RIDGE LP                                 Claim Date: 08/14/2020
MORRISVILLE, NC 27560                                Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

PRIORITY                    Claimed:                          $656.08
SWEETWATER ORGANIC COFFEE COMPANY                    Claim Number: 10317
1331 S MAIN S                                        Claim Date: 08/14/2020
GAINESVILLE, FL 32601                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $13,704.71             Scheduled:              $10,476.64
CULLNANE, STEPHANIE A                                Claim Number: 10318
53 RIVER FOREST ST                                   Claim Date: 08/14/2020
RIVER FOREST, IN 46011                               Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $2,575.00
THOUSAND FACES COFFEE                                Claim Number: 10319
510 N THOMAS ST                                      Claim Date: 08/14/2020
ATHENS, GA 30601                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $2,420.41             Scheduled:               $2,420.41
RGOP 2 LLC                                           Claim Number: 10320
C/O BELK GAMBRELL ENTERPRISES                        Claim Date: 08/14/2020
ATTN MATTHEW POTTER, CFO                             Debtor: EARTH FARE, INC.
5625 FAIRVIEW RD                                     Comments: POSSIBLE DUPLICATE OF 20034
CHARLOTTE, NC 28209

PRIORITY                    Claimed:                             $0.00 UNDET
SECURED                     Claimed:                             $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 154
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 163 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



PINELLAS COUNTY UTILITIES                            Claim Number: 10321
PO BOX 1780                                          Claim Date: 08/14/2020
CLEARWATER, FL 33757                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $1,083.77
R S LIPMAN COMPANY                                   Claim Number: 10322
2815 BRICK CHURCH PIKE                               Claim Date: 08/14/2020
NASHVILLE, TN 37207                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $606.46
WRIGHT, REBECCA K                                    Claim Number: 10323
749 WICKHAMS FANCY DR                                Claim Date: 08/14/2020
CANDLER, NC 28715                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $6,972.13
UNSECURED                   Claimed:                            $0.18
TREASURER OF VIRGINIA                                Claim Number: 10324
C/O VA DEPT OF THE TREASURY                          Claim Date: 08/14/2020
ATTN UNCLAIMED PROPERTY DIVISION                     Debtor: EARTH FARE, INC.
PO BOX 2478
RICHMOND, VA 23218-2478

UNSECURED                   Claimed:                           $0.00 UNDET
SOULE, MATTHEW S                                     Claim Number: 10325
3991 LANDERWOOD DR                                   Claim Date: 08/14/2020
GREENSBORO, NC 27405                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 155
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21    Page 164 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



GROVE, EDWARD H, IV                                  Claim Number: 10327
1405 LONDON COMPANY WAY                              Claim Date: 08/14/2020
WILLIAMSBURG, VA 23185                               Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $124.63               Scheduled:               $124.63
HADDEN, MICHELLE E                                   Claim Number: 10328
4051 E FREEDOM CIR                                   Claim Date: 08/15/2020
OOLTEWAH, TN 37363                                   Debtor: EARTH FARE, INC.



PRIORITY                                                                           Scheduled:              $1,100.00
UNSECURED                   Claimed:                        $1,100.00
ALLEN, WILLIAM D                                     Claim Number: 10329
3323 RYDERWOOD DR                                    Claim Date: 08/15/2020
GREENSBORO, NC 27407                                 Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


PRIORITY                    Claimed:                        $3,656.89
CARROLL, GREGORY W                                   Claim Number: 10330
7001 HANNAH LN                                       Claim Date: 08/15/2020
JULIAN, NC 27283                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $1,515.34
WARD, TIMOTHY SCOTT                                  Claim Number: 10331
60 EVENING DR                                        Claim Date: 08/15/2020
CANTON, NC 28716                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $3,959.60




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 156
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 165 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



JENKINS, TIFFANY N                                   Claim Number: 10332
913 FAIRWAY DR                                       Claim Date: 08/16/2020
HUNTSVILLE, AL 35816                                 Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $1,311.63
DAVISON, PAUL A                                      Claim Number: 10333
405 WALTZ LN                                         Claim Date: 08/16/2020
KINGSPORT, TN 37663                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $923.68
DAVISON, PAUL A                                      Claim Number: 10334
405 WALTZ LN                                         Claim Date: 08/16/2020
KINGSPORT, TN 37663                                  Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

PRIORITY                    Claimed:                         $162.42
GOETZ, JEFF                                          Claim Number: 10335
11418 GREEN ST                                       Claim Date: 08/16/2020
CARMEL, IN 46033                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $133.94
GOETZ, JEFFREY D                                     Claim Number: 10336
11418 GREEN ST                                       Claim Date: 08/16/2020
CARMEL, IN 46033                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $4,934.14




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 157
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 166 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



CULLINGFORD, MATTHEW W                               Claim Number: 10337
391 LAKEMONT DR                                      Claim Date: 08/16/2020
CLAYTON, NC 27520                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $2,076.40
BALCOM, KATHARINE                                    Claim Number: 10338
4918 72ND CT E                                       Claim Date: 08/16/2020
BRADENTON, FL 34203                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


PRIORITY                    Claimed:                        $1,255.02
ANDRADE, JAN MARCOS                                  Claim Number: 10339
5070 ASHLEY LAKE DR, APT 824                         Claim Date: 08/16/2020
BOYNTON BEACH, FL 33437                              Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $287.06
ANDRADE, JAN M                                       Claim Number: 10340
5070 ASHLEY LAKE DR, APT 824                         Claim Date: 08/16/2020
BOYNTON BEACH, FL 33437                              Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $668.51
JONES, WENDY L                                       Claim Number: 10341
6009 RUDDER RD                                       Claim Date: 08/16/2020
KNOXVILLE, TN 37920-5548                             Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $1,375.64




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 158
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 548         Filed 01/15/21     Page 167 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



UNITED BEVERAGES OF NC LLC                           Claim Number: 10342
PO BOX 818                                           Claim Date: 08/17/2020
HICKORY, NC 28603                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $1,185.36
WARNER, COLE G                                       Claim Number: 10343
11740 ASHWICK PL                                     Claim Date: 08/17/2020
ALPHARETTA, GA 30005                                 Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)
                                                     Claim Out of Balance Claim out of balance

ADMINISTRATIVE              Claimed:                          $108.20
PRIORITY                    Claimed:                          $108.20                  Scheduled:                   $108.20
TOTAL                       Claimed:                          $108.20
CHARLESTON COFFEE ROASTERS                           Claim Number: 10344
7246 STALL RD, STE 300                               Claim Date: 08/17/2020
CHARLESTON, SC 29406                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $10,437.50                 Scheduled:                 $10,437.50
METCALF, PELAR B                                     Claim Number: 10345
1522 SUMMERHILL DR                                   Claim Date: 08/17/2020
KNOXVILLE, TN 37922                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $797.58
FURY'S FERRY SHOPPES LLC                             Claim Number: 10346
C/O HULL PROPERTY GROUP LLC                          Claim Date: 08/17/2020
ATTN ASHLEY DOLCE                                    Debtor: EARTH FARE, INC.
1190 INTERSTATE PKWY
AUGUSTA, GA 30909

UNSECURED                   Claimed:                    $371,763.95




Epiq Bankruptcy Solutions, LLC                                                                                                              Page: 159
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 168 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



BENAVIDES, MARIA N                                   Claim Number: 10347
PO BOX 238321                                        Claim Date: 08/17/2020
COCOA, FL 32923                                      Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $0.00 UNDET
BAXTER, CHARLES R                                    Claim Number: 10348
572 VALBON ST                                        Claim Date: 08/17/2020
ORANGE PARK, FL 32073                                Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $1,436.85
HONABLEW, ROMEL L                                    Claim Number: 10349
3004-B LAWNDALE DR                                   Claim Date: 08/17/2020
GREENSBORO, NC 27408                                 Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


PRIORITY                                                                           Scheduled:              $937.60
UNSECURED                   Claimed:                         $937.61
SCOTT, KEVIN M                                       Claim Number: 10350
1007 PHILLIP ST                                      Claim Date: 08/17/2020
GARNER, NC 27529                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $527.51 UNLIQ
RUVOLIS, DAVID                                       Claim Number: 10352
2170 N LAKE DR, APT 7025                             Claim Date: 08/17/2020
COLUMBIA, SC 29212                                   Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

PRIORITY                    Claimed:                        $2,692.30




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 160
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21    Page 169 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



CITY OF HIGH POINT                                   Claim Number: 10353
PO BOX 10039                                         Claim Date: 08/18/2020
HIGH POINT, NC 27261-3039                            Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $10,466.04             Scheduled:              $8,143.53
STEWART, CARLA M                                     Claim Number: 10354
17 WINDING LN                                        Claim Date: 08/18/2020
RINGGOLD, GA 30736                                   Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


PRIORITY                    Claimed:                          $666.04
SCHINDLER ELEVATOR CORPORATION                       Claim Number: 10355
1530 TIMBERWOLF DR                                   Claim Date: 08/18/2020
HOLLAND, OH 43528                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                          $136.40              Scheduled:               $136.40
RUTLEDGE ECENIA PA                                   Claim Number: 10356
ATTN MAGGIE SCHULTZ, ESQ                             Claim Date: 08/18/2020
PO BOX 551                                           Debtor: EARTH FARE, INC.
TALLAHASSEE, FL 32302


UNSECURED                   Claimed:                         $2,347.06             Scheduled:              $1,086.00
DIETZEN, LAURA A                                     Claim Number: 10357
3814 FOUNTAIN AVE, APT A                             Claim Date: 08/18/2020
CHATTANOOGA, TN 37412                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 161
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21     Page 170 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



JITTERY JOE'S COFFEE                                 Claim Number: 10358
1480 BAXTER ST, STE C                                Claim Date: 08/18/2020
ATHENS, GA 30606                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $2,362.50              Scheduled:               $2,362.50
TWITTY, STEVIE RASHAD                                Claim Number: 10359
17 MELTON DR                                         Claim Date: 08/18/2020
ASHEVILLE, NC 28805                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $1,660.17
HANDMADE EXPRESSIONS                                 Claim Number: 10360
D/B/A MATR BOOMIE                                    Claim Date: 08/18/2020
204 W POWELL LN, BLDG 3                              Debtor: EARTH FARE, INC.
AUSTIN, TX 78753


UNSECURED                   Claimed:                        $3,022.00              Scheduled:               $3,016.00
KRG CENTRE LLC                                       Claim Number: 10361
C/O MARK A BOGDANOWICZ                               Claim Date: 08/18/2020
211 FULTON ST, STE 600                               Debtor: EARTH FARE, INC.
PEORIA, IL 61602


UNSECURED                   Claimed:                    $676,137.48                Scheduled:          $133,476.84
KRG TORINGDON MARKET LLC                             Claim Number: 10362
C/O MARK A BOGDANOWICZ                               Claim Date: 08/18/2020
211 FULTON ST, STE 600                               Debtor: EARTH FARE, INC.
PEORIA, IL 61602


UNSECURED                   Claimed:                    $515,520.48                Scheduled:              $42,960.04




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 162
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 548         Filed 01/15/21   Page 171 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



RAPP, BRADLEY J                                      Claim Number: 10363
4162 KOALA CR                                        Claim Date: 08/18/2020
TEGA CAY, SC 29708                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $203.94
ARAMARK UNIFORM & CAREER APPAREL LLC                 Claim Number: 10364
C/O HAWLEY TROXELL ENNIS & HAWLEY LLP                Claim Date: 08/18/2020
ATTN SHEILA R SCHWAGNER                              Debtor: EARTH FARE, INC.
PO BOX 1617                                          Comments: DOCKET: 538 (12/18/2020)
BOISE, ID 83701

ADMINISTRATIVE              Claimed:                     $68,794.02
UNSECURED                   Claimed:                    $493,718.10
RAPP, MARY A                                         Claim Number: 10365
4162 KOALA CIR                                       Claim Date: 08/18/2020
TEGA CAY, SC 29708                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $148.96
WHITE, ELLA C                                        Claim Number: 10366
141 CUMBERLAND AVE, #6                               Claim Date: 08/18/2020
ASHEVILLE, NC 28801                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)
                                                     Claim Out of Balance Claim out of balance

ADMINISTRATIVE              Claimed:                         $369.92
PRIORITY                    Claimed:                         $369.92
TOTAL                       Claimed:                         $369.92
SIMPSON-BARNES, SHARLEY J                            Claim Number: 10367
6036 BRADFORD ST                                     Claim Date: 08/19/2020
PORTAGE, MI 49024-2554                               Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


PRIORITY                    Claimed:                        $1,968.00




Epiq Bankruptcy Solutions, LLC                                                                                                            Page: 163
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 172 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



SCHIPP, JAMES E, JR                                  Claim Number: 10368
121 WIGMORE LN                                       Claim Date: 08/19/2020
LEXINGTON, SC 29072                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $100.93
AMERICAN PREMIUM BEVERAGE                            Claim Number: 10369
5241 NATIONAL CENTER DR                              Claim Date: 08/19/2020
COLFAX, NC 27235                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $568.94
BRINK, JEFFREY A                                     Claim Number: 10370
218 LOWER GLEN CIR                                   Claim Date: 08/19/2020
BLYTHEWOOD, SC 29016                                 Debtor: EARTH FARE, INC.
                                                     Comments: POSSIBLE DUPLICATE OF 20057


PRIORITY                    Claimed:                         $315.00
YERBA MATE CO, THE                                   Claim Number: 10371
C/O BARNES & THORNBURG                               Claim Date: 08/19/2020
ATTN JOSEPH MATTEO                                   Debtor: EARTH FARE, INC.
445 PARK AVE, STE 700
NEW YORK, NY 10022

ADMINISTRATIVE              Claimed:                        $8,633.18
UNSECURED                   Claimed:                           $59.70
MAGNUSON, SARAH                                      Claim Number: 10372
86 OTEEN CHURCH RD                                   Claim Date: 08/19/2020
ASHEVILLE, NC 28805                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $1,422.00




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 164
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21     Page 173 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



TINY FOOTPRINT DISTRIBUTION LLC                      Claim Number: 10373
5310 E 25TH ST                                       Claim Date: 08/19/2020
INDIANAPOLIS, IN 46218                               Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $28,838.09             Scheduled:              $25,370.78
WEILER, DANIEL                                       Claim Number: 10374
342 EXPLORER DR                                      Claim Date: 08/19/2020
CHAPIN, SC 29036                                     Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


PRIORITY                    Claimed:                          $210.00
UNSECURED                   Claimed:                           $10.00
CITY OF ROANOKE TREASURER                            Claim Number: 10375
PO BOX 1451                                          Claim Date: 08/19/2020
ROANOKE, VA 24007                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $35,759.61
AXIOM IMPRESSIONS LLC                                Claim Number: 10376
3200 E HEARTLAND DR                                  Claim Date: 08/19/2020
LIBERTY, MO 64068                                    Debtor: EARTH FARE, INC.
                                                     Comments:
                                                     AMENDS CLAIM #10050

UNSECURED                   Claimed:                    $182,196.94                Scheduled:          $146,432.58
JONES, ANNA K                                        Claim Number: 10377
3713 PIROLA ST                                       Claim Date: 08/19/2020
CHATTANOOGA, TN 37410                                Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $628.39




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 165
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 174 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



PAPPAS, CAROL C                                      Claim Number: 10378
2761 BLUFF ESTATE WAY                                Claim Date: 08/19/2020
JACKSONVILLE, FL 32226                               Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $231.03
MARQUART, KAITLIN                                    Claim Number: 10379
5610 GLENHILL AVE NE                                 Claim Date: 08/19/2020
CANTON, OH 44721                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $324.51
CRIMSON CUP COFFEE AND TEA                           Claim Number: 10380
1925 ALUM CREEK DR                                   Claim Date: 08/20/2020
COLUMBUS, OH 43207                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $772.73               Scheduled:              $888.98
ELITE EXPORTS INC SA                                 Claim Number: 10381
C/O PATRICK E GONYA JR, ESQ                          Claim Date: 08/20/2020
1395 BRICKELL AVE, STE 700                           Debtor: EARTH FARE, INC.
MIAMI, FL 33131                                      Comments: DOCKET: 531 (12/08/2020)


ADMINISTRATIVE              Claimed:                     $17,430.24
UNSECURED                   Claimed:                    $152,175.13
LENNY BOY LLC                                        Claim Number: 10382
ATTN NATHAN VILLAUME                                 Claim Date: 08/20/2020
3000 S TRYON ST                                      Debtor: EARTH FARE, INC.
CHARLOTTE, NC 28217                                  Comments: POSSIBLE DUPLICATE OF 78


UNSECURED                   Claimed:                        $6,467.00




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 166
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 175 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



ANDREWS, JOHNNY HOWARD                               Claim Number: 10383
2009 DECK HILL RD                                    Claim Date: 08/20/2020
BLOWING ROCK, NC 28605                               Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $1,660.56
HART, MARY P DE                                      Claim Number: 10384
121 BROAD ST, APT B                                  Claim Date: 08/20/2020
ASHEVILLE, NC 28801                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


PRIORITY                    Claimed:                         $1,362.11
MAMMOTH CREAMERIES LLC                               Claim Number: 10385
3417 INDIGO WATERS DR                                Claim Date: 08/20/2020
AUSITN, TX 78732                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $19,247.00
GOODFRIEND, KATHY OGLE                               Claim Number: 10386
8328 BRIGHTMOOR CT                                   Claim Date: 08/20/2020
KNOXVILLE, TN 37923                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


PRIORITY                    Claimed:                         $8,135.05
BENNERMAN, MICHAEL ERICHSON                          Claim Number: 10387
1204 E WASHINGTON ST                                 Claim Date: 08/20/2020
GREENSBORO, NC 27401                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $1,916.41




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 167
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 176 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



MARTIN, CYNTHIA                                      Claim Number: 10388
7812 EDGEWATER DR                                    Claim Date: 08/20/2020
COLUMBIA, SC 29223                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $1,433.70
BRINDLE, CHRISTOPHER W                               Claim Number: 10389
420 PLOVER PL                                        Claim Date: 08/20/2020
PALM HARBOR, FL 34683                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                          $276.95
FURMANSKI, PATRICIA                                  Claim Number: 10390
6320 2ND ST E                                        Claim Date: 08/20/2020
BRADENTON, FL 34203                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $475.19
OAK HILL CAPITAL MGMT PARTNERS III LP                Claim Number: 10392
ATTN ALLAN KAHN                                      Claim Date: 08/20/2020
65 E 55 ST, 32ND FL                                  Debtor: EARTH FARE, INC.
NEW YORK, NY 10128


SECURED                     Claimed:                 $14,800,000.00 UNLIQ
OREGON'S WILD HARVEST                                Claim Number: 10393
1601 NE HEMLOCK AVE                                  Claim Date: 08/20/2020
REDMOND, OR 97756                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $36,015.65




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 168
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21    Page 177 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



BLACK POWDER ROASTING COMPANY                        Claim Number: 10394
256 RACEWAY DR, STE 10                               Claim Date: 08/20/2020
MOORESVILLE, NC 28117                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $1,720.50              Scheduled:              $1,251.50
TARDY, JENNIFER RENEE                                Claim Number: 10396
215 FLORES LN                                        Claim Date: 08/20/2020
MARTINEZ, GA 30907                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $1,992.32
THOMAS, HERB B                                       Claim Number: 10397
215 FLORES LN                                        Claim Date: 08/20/2020
MARTINEZ, GA 30907                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $2,519.99              Scheduled:              $2,519.99
NOWADING, ANDRE                                      Claim Number: 10398
2270 ARGONNE DR                                      Claim Date: 08/20/2020
MARYVILLE, TN 37804                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $969.20
EMORY, DONNA L                                       Claim Number: 10399
9892 HAZE DR                                         Claim Date: 08/20/2020
VENICE, FL 34292                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $273.98




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 169
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21    Page 178 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



OAK HILL CAPITAL PARTNERS III LP                     Claim Number: 10400
ATTN ALLAN KAHN                                      Claim Date: 08/20/2020
65 E 55 ST, 32ND FL                                  Debtor: EARTH FARE, INC.
NEW YORK, NY 10128


SECURED                     Claimed:                 $14,800,000.00                Scheduled:        $14,800,000.00
OAK HILL CAPITAL MGMT PARTNERS III LP                Claim Number: 10401
ATTN ALLAN KAHN                                      Claim Date: 08/20/2020
65 E 55 ST, 32ND FL                                  Debtor: EARTH FARE, INC.
NEW YORK, NY 10128                                   Comments: POSSIBLE DUPLICATE OF 10392


SECURED                     Claimed:                 $14,800,000.00
USA NANFANG FOOD INDUSTRY INC                        Claim Number: 10402
ATTN BRIAN LIU                                       Claim Date: 08/20/2020
6905 ARAGON CIR                                      Debtor: EARTH FARE, INC.
BUENA PARK, CA 90620


UNSECURED                   Claimed:                        $1,752.17              Scheduled:              $1,752.17
WHITE, CHRISTOPHER                                   Claim Number: 10403
6332 HARRISON OOLTEWAH RD                            Claim Date: 08/20/2020
HARRISON, TN 37341                                   Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                        $1,663.10
PRIORITY                    Claimed:                        $1,663.10
OAK HILL CAPITAL MANAGEMENT LLC                      Claim Number: 10404
ATTN ALLAN KAHN                                      Claim Date: 08/20/2020
65 E 55 ST, 32ND FL                                  Debtor: EARTH FARE, INC.
NEW YORK, NY 10128


SECURED                     Claimed:                 $14,800,000.00




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 170
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21     Page 179 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



HICKS, BRADLEE C                                     Claim Number: 10406
3 WILBURN RD                                         Claim Date: 08/20/2020
ASHEVILLE, NC 28806                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $5,769.23
APIARIES, RITTER                                     Claim Number: 10407
219 N SHARON AMITY RD                                Claim Date: 08/21/2020
CHARLOTTE, NC 28211-3003                             Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                          $876.00
HIGHER GROUNDS TRADING COMPANY                       Claim Number: 10408
806 RED DR, STE 150                                  Claim Date: 08/21/2020
TRAVERSE CITY, MI 49864                              Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                          $375.06              Scheduled:                $250.80
HUTTON PASCO POWER CENTER EX LLC                     Claim Number: 10409
C/O MILLER & MARTIN PLLC                             Claim Date: 08/21/2020
ATTN LAURA KETCHAM                                   Debtor: EARTH FARE, INC.
832 GEORGIA AVE, STE 1200
CHATTANOOGA, TN 37402

UNSECURED                   Claimed:                  $1,736,923.66                Scheduled:              $51,107.03
COX SALES & SERVICE INC                              Claim Number: 10410
3276 MARJAN DR                                       Claim Date: 08/21/2020
ATLANTA, GA 30340                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $25,694.51




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 171
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 180 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



GEMINI PLACE TOWNE CENTER LLC                        Claim Number: 10411
C/O VORYS SATER SEYMOUR AND PEASE LLP                Claim Date: 08/21/2020
ATTN ROBER A BELL JR                                 Debtor: EARTH FARE, INC.
52 E GAY ST
COLUMBUS, OH 43215

UNSECURED                   Claimed:                    $787,181.92                Scheduled:          $217,248.15
WITTE, MORGAN P                                      Claim Number: 10413
4348 EVARD RD                                        Claim Date: 08/21/2020
FORT WAYNE, IN 46835                                 Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $1,987.44
SOUTHEASTERN PRODUCTS INC                            Claim Number: 10414
145 SOUTHCHASE BLVD                                  Claim Date: 08/21/2020
FOUNTAIN INN, SC 29644                               Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                  $1,023,672.22                Scheduled:         $1,023,672.22
SAILPOINTE CREATIVE GROUP                            Claim Number: 10415
ATTN ACCTS RECIEV                                    Claim Date: 08/21/2020
3025 SALT CREEK LN                                   Debtor: EARTH FARE, INC.
ARLINGTON HEIGHTS, IL 60005                          Comments: DOCKET: 531 (12/08/2020)


UNSECURED                   Claimed:                        $34,724.00
CITY OF OLDSMAR                                      Claim Number: 10416
C/O TRASK DAIGNEAULT LLP                             Claim Date: 08/21/2020
ATTN THOMAS J TRASK, ESQ                             Debtor: EARTH FARE, INC.
1001 S FT HARRISON AVE, STE 201
CLEARWATER, FL 33756

SECURED                     Claimed:                          $422.64




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 172
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21    Page 181 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



ELDERBERRY SYRUP BY RUTH LLC                         Claim Number: 10417
1109 ECHO DR NE                                      Claim Date: 08/21/2020
LELAND, NC 28451                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $1,746.00             Scheduled:              $1,746.00
RICHBOURG, ERIC                                      Claim Number: 10418
23 LINDEN AVE                                        Claim Date: 08/21/2020
ASHEVILLE, NC 28801                                  Debtor: EARTH FARE, INC.
                                                     Comments:
                                                     AMENDS CLAIM #10238

PRIORITY                    Claimed:                        $11,059.39
KARABETSOS, HELEN                                    Claim Number: 10419
1715 KASHMIR WHITE LN                                Claim Date: 08/21/2020
FORT MILL, SC 29708                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $212.24
KARABETSOS, CHRISTOPHER J                            Claim Number: 10420
1715 KASHMIR WHITE LN                                Claim Date: 08/21/2020
FORT MILL, SC 29708                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $175.10
ACCRUENT LLC                                         Claim Number: 10421
ATTN LEGAL                                           Claim Date: 08/21/2020
11500 ALTERRA PKWY, STE 110                          Debtor: EARTH FARE, INC.
AUSTIN, TX 78758


UNSECURED                   Claimed:                        $27,573.53




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 173
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21     Page 182 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



YELLOW BRANCH FARM                                   Claim Number: 10422
136 YELLOW BRANCH CIR                                Claim Date: 08/21/2020
ROBBINSVILLE, NC 28771                               Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                          $797.60
NOW NATURAL FOODS                                    Claim Number: 10423
12734 COLLECTION CENTER DR                           Claim Date: 08/21/2020
CHICAGO, IL 60693                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $95,668.35             Scheduled:              $95,668.35
LOVE-ROBINSON, TIFFANY                               Claim Number: 10424
2728 COLD CREEK BLVD                                 Claim Date: 08/21/2020
JACKSONVILLE, FL 32221                               Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $581.00              Scheduled:                $581.00
BOCO, ELIZALDE                                       Claim Number: 10425
215 SANDY PEACH LN                                   Claim Date: 08/21/2020
LEXINGTON, SC 29073                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $1,739.23
IRON MOUNTAIN INFORMATION MANAGEMENT LLC Claim Number: 10426
1 FEDERAL ST, 7TH FL                     Claim Date: 08/21/2020
BOSTON, MA 02110                         Debtor: EARTH FARE, INC.



SECURED                     Claimed:                         $2,219.54 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 174
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21     Page 183 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



GAMBY, COLE N                                        Claim Number: 10427
5612 JACKSBORO PIKE                                  Claim Date: 08/21/2020
KNOXVILLE, TN 37918                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $752.93
SHOPS OF FAIRLAWN DELAWARE LLC                       Claim Number: 10428
629 EUCLID AVE, STE 1300                             Claim Date: 08/21/2020
CLEVELAND, OH 44114                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                    $419,754.92                Scheduled:              $33,282.37
BECK, YOLANDA L                                      Claim Number: 10429
5841 106TH TER N                                     Claim Date: 08/21/2020
PINELLAS PARK, FL 33782                              Debtor: EARTH FARE, INC.
                                                     Comments: POSSIBLE DUPLICATE OF 20069


PRIORITY                    Claimed:                        $168.00
BECK, MAKAYLA M                                      Claim Number: 10430
5841 106TH TER N                                     Claim Date: 08/21/2020
PINELLAS, FL 33782                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $702.98
SPENCER, CAROL                                       Claim Number: 10431
8830-C SW 94 ST                                      Claim Date: 08/21/2020
OCALA, FL 34481                                      Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $742.70




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 175
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 184 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



LEE, HYEJIN J                                        Claim Number: 10432
432 WINDSWEPT DR                                     Claim Date: 08/21/2020
ASHEVILLE, NC 28801                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $2,261.54
POWELL, ANTHONY W                                    Claim Number: 10433
138 MOODY AVE                                        Claim Date: 08/21/2020
CANDLER, NC 28715                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $1,713.46
SEQUEL NATURALS ULC                                  Claim Number: 10434
101-3001 WAYBURNE DR                                 Claim Date: 08/21/2020
BURNABY, BC V5G 4W3                                  Debtor: EARTH FARE, INC.
CANADA


ADMINISTRATIVE              Claimed:                         $7,314.47
UNSECURED                   Claimed:                        $19,725.21
FIRE FROM THE MOUNTAIN                               Claim Number: 10435
2452 NC HWY 88                                       Claim Date: 08/21/2020
ZIONVILLE, NC 28698-9530                             Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                          $861.00              Scheduled:              $861.00
DEROCHE, KARA J                                      Claim Number: 10436
8532 BROOKPLACE DR                                   Claim Date: 08/22/2020
HIXSON, TN 37343                                     Debtor: EARTH FARE, INC.
                                                     Comments: POSSIBLE DUPLICATE OF 20073


PRIORITY                    Claimed:                         $1,598.80




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 176
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 185 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



BAILEY, MITCHELL E                                   Claim Number: 10437
4040 MOUNTAIN CREEK RD, APT 1902                     Claim Date: 08/22/2020
CHATTANOOGA, TN 37415                                Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $692.70
UNSECURED                   Claimed:                           $0.08
FORD, LEMERAKLE                                      Claim Number: 10438
318 BROWN AVE NW                                     Claim Date: 08/22/2020
CLEVELAND, TN 37311                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


PRIORITY                    Claimed:                         $360.00
BERRY, MELISSA D                                     Claim Number: 10439
217 FARMINGTON DR                                    Claim Date: 08/22/2020
HARVEST, AL 35749                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $471.01
BRACELIN, STEFANI N                                  Claim Number: 10440
175 ALBANY ST                                        Claim Date: 08/22/2020
KALAMAZOO, MI 49001                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $706.58
NELSON, ASHLEY M                                     Claim Number: 10441
205 JUNIPER AVE                                      Claim Date: 08/22/2020
ALCOA, TN 37701                                      Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $1,527.32




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 177
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21   Page 186 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



DAVISON, PAUL A                                      Claim Number: 10443
405 WALTZ LN                                         Claim Date: 08/22/2020
KINGSPORT, TN 37663                                  Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

PRIORITY                    Claimed:                        $4,156.92
GARVIN, MARINA                                       Claim Number: 10444
8889 SHINING OAK CT                                  Claim Date: 08/22/2020
JACKSONVILLE, FL 32217                               Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $895.16
BONE, LORENZA K                                      Claim Number: 10445
109 QUIET LN                                         Claim Date: 08/22/2020
HAZEL GREEN, AL 35750                                Debtor: EARTH FARE, INC.
                                                     Comments: POSSIBLY AMENDED BY 10551


UNSECURED                   Claimed:                         $423.78
HUNT, CARLY E                                        Claim Number: 10446
1080 SAM COOPER RD                                   Claim Date: 08/23/2020
WATKINSVILLE, GA 30677                               Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                         $464.50
HUNT, CARLY E                                        Claim Number: 10447
1080 SAM COOPER RD                                   Claim Date: 08/23/2020
WATKINSVILLE, GA 30677                               Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $318.00




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 178
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 548         Filed 01/15/21   Page 187 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



WIMPY, ASHLEY                                        Claim Number: 10448
5819 HWY 41                                          Claim Date: 08/23/2020
RINGGOLD, GA 30736                                   Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


PRIORITY                    Claimed:                         $434.53
DRAKE, MARY K                                        Claim Number: 10449
11121 FIDELITY AVE                                   Claim Date: 08/23/2020
CLEVELAND, OH 44111                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $287.84
BETLOCK, CLINTON T                                   Claim Number: 10450
1393 FRYSTON ST                                      Claim Date: 08/23/2020
SAINT JOHNS, FL 32259                                Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $2,109.80
CROWDER, CHAINEY L                                   Claim Number: 10451
1252 N CONCORD RD                                    Claim Date: 08/23/2020
CHATTANOOGA, TN 37421                                Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $401.52
LAVOIE, DOUGLAS K                                    Claim Number: 10452
632 N WENDOVER RD, APT J                             Claim Date: 08/23/2020
CHARLOTTE, NC 28211                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)
                                                     Claim Out of Balance Claim out of balance

ADMINISTRATIVE              Claimed:                        $3,292.63
PRIORITY                    Claimed:                        $3,292.63
TOTAL                       Claimed:                        $3,292.63




Epiq Bankruptcy Solutions, LLC                                                                                                            Page: 179
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 188 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



JAGNOW, JUSTIN W                                     Claim Number: 10453
9294 120TH WAY                                       Claim Date: 08/23/2020
SEMINOLE, FL 33772                                   Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

PRIORITY                    Claimed:                        $4,652.10
TERAMO, FAITH P                                      Claim Number: 10454
3642 100 TER N                                       Claim Date: 08/23/2020
PINELLAS PARK, FL 33782                              Debtor: EARTH FARE, INC.



PRIORITY                                                                           Scheduled:              $463.68
UNSECURED                   Claimed:                         $463.68
SMITH, JOSHUA D                                      Claim Number: 10455
280 EDGEWOOD RD, APT A12                             Claim Date: 08/23/2020
ASHEVILLE, NC 28804                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $676.86
STALEY, DANIEL T                                     Claim Number: 10456
3607 S HUBERT AVE                                    Claim Date: 08/23/2020
TAMPA, FL 33629                                      Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


PRIORITY                    Claimed:                        $2,800.00
MINARDI, LOGAN A                                     Claim Number: 10457
1645 N WOODMERE DR, APT D-13                         Claim Date: 08/23/2020
CHARLESTON, SC 29407                                 Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $817.29




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 180
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 189 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



VAUGHN, BRYAN                                        Claim Number: 10458
1110 HANCOCK ST                                      Claim Date: 08/23/2020
COLUMBIA, SC 29205                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $1,625.40
CORNETT, KELSI E                                     Claim Number: 10459
614 HILLCREST DR                                     Claim Date: 08/23/2020
JOHNSON CITY, TN 37604                               Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $481.44
PLANT DEVAS INC                                      Claim Number: 10460
5925 PRIESTLY DR, STE 120                            Claim Date: 08/23/2020
CARLSBAD, CA 92008                                   Debtor: EARTH FARE, INC.
                                                     Comments: POSSIBLE DUPLICATE OF 97


UNSECURED                   Claimed:                        $10,697.14
WELSH, ELIZABETH H                                   Claim Number: 10461
2514 SPRING GARDEN ST, APT A                         Claim Date: 08/23/2020
GREENSBORO, NC 27403                                 Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


UNSECURED                   Claimed:                         $1,485.88
BRYANT, JAMES G                                      Claim Number: 10462
2566 GARY CIR, APT 3                                 Claim Date: 08/23/2020
DUNEDIN, FL 34698                                    Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


PRIORITY                    Claimed:                        $13,218.00




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 181
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 190 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



STOCKELL, ANGELA C                                   Claim Number: 10463
1372 BUNTS RD, APT 2                                 Claim Date: 08/23/2020
LAKEWOOD, OH 44107                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $235.00
PRITCHETT, CHRISTINA                                 Claim Number: 10464
9406 SOMERSET DR                                     Claim Date: 08/24/2020
OOLTEWAH, TN 37363                                   Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


PRIORITY                    Claimed:                        $435.88
BADER, SUSAN L                                       Claim Number: 10465
2613 POINCIANNA ST SW                                Claim Date: 08/24/2020
HUNTSVILLE, AL 35801                                 Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $607.24
HYLTON, CHRISTOPHER                                  Claim Number: 10466
2581 FORK MOUNTAIN RD                                Claim Date: 08/24/2020
BASSETT, VA 24055                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $940.00
HAUSLER, KELSEY L                                    Claim Number: 10467
4220 PRINCETON AVE                                   Claim Date: 08/24/2020
GREENSBORO, NC 27407                                 Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $298.10




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 182
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 191 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



TKC-SMP STEELE CREEK LLC                             Claim Number: 10469
C/O MOORE & VAN ALLEN PLLC                           Claim Date: 08/24/2020
ATTN LUIS M LLUBERAS                                 Debtor: EARTH FARE, INC.
100 N TRYON ST, STE 4700
CHARLOTTE, NC 28202

ADMINISTRATIVE              Claimed:                          $0.00 UNLIQ
UNSECURED                   Claimed:                    $156,662.07 UNLIQ
TOOMER, KIMBERLY D                                   Claim Number: 10470
PO BOX 621                                           Claim Date: 08/24/2020
DADE CITY, FL 33526-0621                             Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


UNSECURED                   Claimed:                            $0.00 UNDET
SYMONETTE, TERRANCE                                  Claim Number: 10471
PO BOX 621                                           Claim Date: 08/24/2020
DADE CITY, FL 33529                                  Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

PRIORITY                    Claimed:                        $20,000.00
REYNOLDS, LISA E                                     Claim Number: 10472
5318 COLLEGEVIEW DR                                  Claim Date: 08/24/2020
OOLTEWAH, TN 37363-8734                              Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $1,261.09
SCHMIED, CAROL R                                     Claim Number: 10473
1927 WALDENS EDGE WAY                                Claim Date: 08/24/2020
SIGNAL MOUNTAIN, TN 37377                            Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $791.93




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 183
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 192 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



DURHAM, JOSHUA DEWESE                                Claim Number: 10474
466 MOUNTAIN LAUREL DR                               Claim Date: 08/24/2020
COLUMBUS, NC 28722                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $640.00
WEISS, IDA R                                         Claim Number: 10475
13514 MESSINA LP, UNIT 106                           Claim Date: 08/24/2020
LAKEWOOD RANCH, FL 34211                             Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $185.44
EWEN, COLLEEN E                                      Claim Number: 10476
2514 SPRING GARDEN ST, APT C                         Claim Date: 08/24/2020
GREENSBORO, NC 27403                                 Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $1,277.52
IRWIN NATURALS                                       Claim Number: 10477
5310 BEETHOVEN ST                                    Claim Date: 08/24/2020
LOS ANGELES, CA 90066                                Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 531 (12/08/2020)
                                                     AMENDS CLAIM #134 & #135

ADMINISTRATIVE              Claimed:                         $8,758.12
UNSECURED                   Claimed:                        $76,544.14
SCOTT, KEVIN                                         Claim Number: 10478
1007 PHILLIP ST                                      Claim Date: 08/24/2020
GARNER, NC 27529                                     Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


PRIORITY                    Claimed:                          $796.95




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 184
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 193 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



DAWSON, SHEILA M                                     Claim Number: 10479
2079 NORTHSIDE DR                                    Claim Date: 08/24/2020
CHARLESTON, SC 29407                                 Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $182.00
SHEPHERD, TERESA P                                   Claim Number: 10480
4800 IRISH POTATO RD                                 Claim Date: 08/24/2020
KANNAPOLIS, NC 28083                                 Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $576.64
KELSI CORNETT, AMY HILE, KAREN BAUER                 Claim Number: 10481
C/O MARY E OLSEN                                     Claim Date: 08/24/2020
PO BOX 3103                                          Debtor: EARTH FARE, INC.
MOBILE, AL 36652                                     Comments: POSSIBLE DUPLICATE OF 20099
                                                     DOCKET: 537 (12/18/2020)

ADMINISTRATIVE              Claimed:                 $10,000,000.00
PRIORITY                    Claimed:                 $10,000,000.00
TOTAL                       Claimed:                 $10,000,000.00
KEEFE, DANIEL P                                      Claim Number: 10482
219 DUZANE DR                                        Claim Date: 08/24/2020
KNOXVILLE, TN 37934                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $1,467.71
UNITED NATURAL FOODS INC                             Claim Number: 10483
C/O LANDIS RATH & COBB LLP                           Claim Date: 08/24/2020
ATTN RICHARD S COBB & MATTHEW R PIERCE               Debtor: EARTH FARE, INC.
919 MARKET ST, STE 1800
WILMINGTON, DE 19801

ADMINISTRATIVE              Claimed:                  $5,425,761.47 UNLIQ
UNSECURED                   Claimed:                  $9,846,613.53 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 185
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21     Page 194 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



COLLETTE, JOANNE M                                   Claim Number: 10484
18 BRUSHWOOD RD                                      Claim Date: 08/24/2020
ASHEVILLE, NC 28804                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $214.88
ALBERT'S ORGANICS INC                                Claim Number: 10485
C/O LANDIS RATH & COBB LLP                           Claim Date: 08/24/2020
ATTN RICHARD S COBB & MATTHEW R PIERCE               Debtor: EARTH FARE, INC.
919 MARKET ST, STE 1800
WILMINGTON, DE 19801

ADMINISTRATIVE              Claimed:                  $1,763,142.14 UNLIQ
UNSECURED                   Claimed:                  $3,635,977.88 UNLIQ
HARVEST MARKET LLC                                   Claim Number: 10489
C/O GRANT KONVALINKA & HARRISON PC                   Claim Date: 08/24/2020
ATTN HARRY R CASH, ESQ                               Debtor: EARTH FARE, INC.
633 CHESTNUT ST, STE 900
CHATTANOOGA, TN 37450-0900

UNSECURED                   Claimed:                        $84,449.80             Scheduled:              $77,949.80
USRP 1 LLC                                           Claim Number: 10490
C/O REGENCY CENTERS LP                               Claim Date: 08/24/2020
ATTN ERNST BELL, ESQ                                 Debtor: EARTH FARE, INC.
ONE INDEPENDENT DR                                   Comments: DOCKET: 538 (12/18/2020)
JACKSONVILLE, FL 32202

ADMINISTRATIVE              Claimed:                    $189,818.31
UNSECURED                   Claimed:                  $1,818,689.43
CITY OF KNOXVILLE                                    Claim Number: 10492
PO BOX 1028                                          Claim Date: 08/24/2020
KNOXVILLE, TN 37901                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $4,954.43             Scheduled:               $9,290.00




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 186
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 195 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



CITY OF KNOXVILLE                                    Claim Number: 10493
PO BOX 1028                                          Claim Date: 08/24/2020
KNOXVILLE, TN 37901                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $4,335.57
BUNZL DISTRIBUTION SOUTHEAST LLC                     Claim Number: 10494
C/O THOMPSON COBURN LLP                              Claim Date: 08/24/2020
ATTN DAVID D FARRELL                                 Debtor: EARTH FARE, INC.
ONE US BANK PLZ, STE 2700
SAINT LOUIS, MO 63101

ADMINISTRATIVE              Claimed:                    $365,253.99
UNSECURED                   Claimed:                    $474,636.95
REPUBLIC NATIONAL DISTRIBUTING CO                    Claim Number: 10495
9423 N MAIN ST                                       Claim Date: 08/24/2020
JACKSONVILLE, FL 32218                               Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                        $26,619.85
FLOWERS BAKERIES LLC                                 Claim Number: 10496
C/O KILPATRICK TOWNSEND & STOCKTON LLP               Claim Date: 08/24/2020
ATTN PAUL ROSENBLATT                                 Debtor: EARTH FARE, INC.
1100 PEACHTREE ST NE, STE 2800                       Comments: DOCKET: 531 (12/08/2020)
ATLANTA, GA 30309

ADMINISTRATIVE              Claimed:                        $32,264.53
UNSECURED                   Claimed:                         $8,462.30
SUSO 4 BATTLEGROUND LP                               Claim Number: 10497
C/O LIPPES MATHIAS WEXLER FRIEDMAN LLP               Claim Date: 08/24/2020
ATTN JOHN A MUELLER                                  Debtor: EARTH FARE, INC.
50 FOUNTAIN PLZ, STE 1700
BUFFALO, NY 14202

UNSECURED                   Claimed:                    $289,228.91




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 187
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21     Page 196 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



DOMINION ENERGY OHIO                                 Claim Number: 10498
PO BOX 5759                                          Claim Date: 08/24/2020
CLEVELAND, OH 44101                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $12,189.55
ST JOHNS PARKWAY LAND TRUST                          Claim Number: 10499
1 SLEIMAN PKWY, STE 240                              Claim Date: 08/24/2020
JACKSONVILLE, FL 32216                               Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                  $1,436,775.72                Scheduled:          $821,500.83
BENCHMARK LADY LAKE 25 ASSOCIATES LLC                Claim Number: 10500
C/O LIPPES MATHIAS WEXLER FRIEDMAN LLP               Claim Date: 08/24/2020
ATTN JOHN A MUELLER                                  Debtor: EARTH FARE, INC.
50 FOUNTAIN PLZ, STE 1700
BUFFALO, NY 14202

UNSECURED                   Claimed:                  $1,766,577.70
HOMESTEAD CREAMERY INC                               Claim Number: 10501
C/O VOGEL & CROMWELL LLC                             Claim Date: 08/24/2020
ATTN CHRISTIAN K VOGEL, COUNSEL                      Debtor: EARTH FARE, INC.
513 FOREST AVE, STE 205
RICHMOND, VA 23229

ADMINISTRATIVE              Claimed:                    $114,243.93
UNSECURED                   Claimed:                    $495,210.26                Scheduled:          $583,299.11
ATLANTIC NORTH SHOPPING CENTER                       Claim Number: 10502
1 SLEIMAN PKWY, STE 240                              Claim Date: 08/24/2020
JACKSONVILLE, FL 32216                               Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                    $618,724.53                Scheduled:              $51,545.17




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 188
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 548         Filed 01/15/21     Page 197 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



YALE HUNTSVILLE LLC                                  Claim Number: 10503
C/O YALE REALTY SERVICES                             Claim Date: 08/24/2020
ATTN LUKE GORZ                                       Debtor: EARTH FARE, INC.
10 NEW KING ST, STE 102
WHITE PLAINS, NY 10604

UNSECURED                   Claimed:                    $381,431.96                    Scheduled:                 $73,062.37
MOORE, CHARLES H                                     Claim Number: 10504
11420 MISTY VALLEY CT                                Claim Date: 08/24/2020
CHARLOTTE, NC 28226                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)
                                                     Claim Out of Balance Claim out of balance

ADMINISTRATIVE              Claimed:                         $536.94
PRIORITY                    Claimed:                         $536.94
TOTAL                       Claimed:                         $536.94
JOHNSON BROTHERS OF FLORIDA                          Claim Number: 10505
ATTN JARED C MILBRADT                                Claim Date: 08/24/2020
1999 SHEPARD RD                                      Debtor: EARTH FARE, INC.
SAINT PAUL, MN 55116


UNSECURED                   Claimed:                         $294.00
SUPPLIES DISTRIBUTORS INC                            Claim Number: 10506
C/O SHAPIRO BEIGING BARBER OTTESON LLP               Claim Date: 08/24/2020
ATTN JOHN C LEININGER                                Debtor: EARTH FARE, INC.
5430 LYNDON B JOHNSON FWY, STE 1540
DALLAS, TX 75240

UNSECURED                   Claimed:                        $7,968.45
CITY OF CHARLOTTE - WATER                            Claim Number: 10507
600 E FOURTH ST, 7TH FL                              Claim Date: 08/24/2020
CHARLOTTE, NC 28202                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $2,940.23                  Scheduled:                  $2,174.77




Epiq Bankruptcy Solutions, LLC                                                                                                              Page: 189
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21     Page 198 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



JOHNSON BROTHERS OF INDIANA                          Claim Number: 10508
ATTN JARED C MILBRADT                                Claim Date: 08/24/2020
1999 SHEPARD RD                                      Debtor: EARTH FARE, INC.
SAINT PAUL, MN 55116


UNSECURED                   Claimed:                           $84.00
TRADE WINDS DISTRIBUTION LLC                         Claim Number: 10509
1557 RUNNYMEADE RD NE                                Claim Date: 08/24/2020
ATLANTA, GA 30319                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $12,867.08             Scheduled:              $11,367.72
BOYLES, ASHLEY M                                     Claim Number: 10510
4030 BRIGHT AVE                                      Claim Date: 08/24/2020
COLUMBIA, SC 29205                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                          $790.95 UNDET
FRANGIOSA FARMS LLC                                  Claim Number: 10511
PO BOX 4322                                          Claim Date: 08/24/2020
PARKER, CO 80134                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $47,306.60             Scheduled:               $1,405.06
SIMPLE KNEADS                                        Claim Number: 10512
2411 HANFORD RD                                      Claim Date: 08/24/2020
BURLINGTON, NC 27215                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $20,194.74 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 190
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 199 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



DELLAVECCHIA, TRACY                                  Claim Number: 10513
2010 TALLRIDGE RD                                    Claim Date: 08/25/2020
MELBOURNE, FL 32935                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $288.00
MILLER, TROY N                                       Claim Number: 10514
4023 PATRICK LN                                      Claim Date: 08/25/2020
FORT WAYNE, IN 46808                                 Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $1,488.94
SERRANO, CARLOS R                                    Claim Number: 10515
2820 NW 34TH ST                                      Claim Date: 08/25/2020
GAINESVILLE, FL 32605                                Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

PRIORITY                    Claimed:                        $1,188.40
SUMSKI, GREGORY M                                    Claim Number: 10516
346 PEARL ST                                         Claim Date: 08/25/2020
PENDLETON, IN 46064                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


UNSECURED                   Claimed:                        $1,225.97
SUMSKI, GREGORY M                                    Claim Number: 10517
346 PEARL ST                                         Claim Date: 08/25/2020
PENDLETON, IN 46064                                  Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

UNSECURED                   Claimed:                         $298.00




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 191
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 200 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



COLUMBIA CO TAX COMMISSIONER                         Claim Number: 10518
PO BOX 3030                                          Claim Date: 08/26/2020
EVANS, GA 30809                                      Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                        $12,301.55 UNLIQ
EEBOO CORPORATION                                    Claim Number: 10519
170 W 74TH ST, STE 102                               Claim Date: 08/26/2020
NEW YORK, NY 10023                                   Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                        $6,094.86
WAGNER, CODY J                                       Claim Number: 10520
12405 ST JOE RD                                      Claim Date: 08/26/2020
GRABILL, IN 46741                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $326.40
JAY ROBB ENTERPRISES                                 Claim Number: 10521
11231 US HWY 1, STE 350                              Claim Date: 08/26/2020
NORTH PALM BEACH, FL 33408                           Debtor: EARTH FARE, INC.
                                                     Comments: POSSIBLE DUPLICATE OF 10075
                                                     DOCKET: 537 (12/18/2020)

UNSECURED                   Claimed:                        $3,790.24
KIRBY, GREGG ANDREW                                  Claim Number: 10522
7008 E LAKESIDE DR                                   Claim Date: 08/26/2020
CHARLOTTE, NC 28215                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $693.16




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 192
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21    Page 201 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



ABEBE, MESFIN A                                      Claim Number: 10523
243 BEECH BROOK ST                                   Claim Date: 08/26/2020
JACKSONVILLE, FL 32259                               Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $882.56
FREAKER USA                                          Claim Number: 10524
ONE CORPORATE DR                                     Claim Date: 08/27/2020
PO BOX 600                                           Debtor: EARTH FARE, INC.
GRANTSVILLE, MD 21536


UNSECURED                   Claimed:                         $1,554.90             Scheduled:              $1,452.62
SUNRISE BROADCASING LLC                              Claim Number: 10525
25 N KERR AVE                                        Claim Date: 08/27/2020
WILMINGTON, NC 28405                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $8,446.45             Scheduled:              $8,446.45
4505 MEATS INC                                       Claim Number: 10526
548 MARKET ST, #15676                                Claim Date: 08/27/2020
SAN FRANCISCO, CA 94104-5401                         Debtor: EARTH FARE, INC.
                                                     Comments: POSSIBLE DUPLICATE OF 10076


UNSECURED                   Claimed:                        $16,447.88
MYERS, COLLIN C                                      Claim Number: 10527
9825 UNIVERCITY CITY BLVD, APT 4311                  Claim Date: 08/27/2020
CHARLOTTE, NC 28213                                  Debtor: EARTH FARE, INC.
                                                     Comments:
                                                     AMENDS CLAIM #20117

UNSECURED                   Claimed:                            $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 193
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 548         Filed 01/15/21     Page 202 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



HODGES, LAQUANA                                      Claim Number: 10528
1 DAWNWOOD CIR                                       Claim Date: 08/27/2020
ASHEVILLE, NC 28803                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $2,835.52
HILL, KATHERINE A                                    Claim Number: 10529
18 CHIPPING GREEN DR                                 Claim Date: 08/31/2020
ARDEN, NC 28704                                      Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)
                                                     Claim Out of Balance Claim out of balance

ADMINISTRATIVE              Claimed:                          $741.60
PRIORITY                    Claimed:                          $741.60
TOTAL                       Claimed:                          $741.60
HILL, KATHERINE A                                    Claim Number: 10530
18 CHIPPING GREEN DR                                 Claim Date: 08/31/2020
ARDEN, NC 28704                                      Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                          $741.60
PRIORITY                    Claimed:                          $741.60
TOTAL                       Claimed:                          $741.60
CAMPBELL, CHRISTOPHER J                              Claim Number: 10531
303 ANNA AVE NW                                      Claim Date: 09/01/2020
CANTON, OH 44708                                     Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                         $2,203.40
ASAP EVENT ADVERTISING                               Claim Number: 10532
PO BOX 710979                                        Claim Date: 09/01/2020
CINCINNATI, OH 45271-0979                            Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $10,646.59                 Scheduled:                 $10,646.59




Epiq Bankruptcy Solutions, LLC                                                                                                              Page: 194
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21     Page 203 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



BARLEANS                                             Claim Number: 10533
3660 SLATER RD                                       Claim Date: 09/01/2020
FERNDALE, WA 98248                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $92,780.83
ULTIMA HEALTH PRODUCTS INC                           Claim Number: 10534
PO BOX 746                                           Claim Date: 09/01/2020
CORTLAND, OH 44410                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $25,082.80             Scheduled:              $18,994.12
CITY OF AUBURN                                       Claim Number: 10535
ATTN REVENUE OFFICE                                  Claim Date: 09/02/2020
144 TICHENOR AVE, STE 6                              Debtor: EARTH FARE, INC.
AUBURN, AL 36830


PRIORITY                    Claimed:                         $6,949.94
FARM FOOD COLLABORATIVE                              Claim Number: 10536
PO BOX 18607                                         Claim Date: 09/04/2020
HUNTSVILLE, AL 35804                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $1,524.60
MOWRER, AMANDA C                                     Claim Number: 10537
9855 MOORESVILLE RD                                  Claim Date: 09/08/2020
DAVIDSON, NC 28036                                   Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


ADMINISTRATIVE              Claimed:                          $296.64




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 195
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 204 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



WALLACE, DEANNA S                                    Claim Number: 10538
837 W JASMINE DR                                     Claim Date: 09/09/2020
LAKE PARK, FL 33403                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $90.64
LUSTY MONK LLC                                       Claim Number: 10539
29 CANOE LN                                          Claim Date: 09/09/2020
ASHEVILLE, NC 28804                                  Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                         $898.80
ADAMS, RACHEL A                                      Claim Number: 10540
646 BRITTAIN RD                                      Claim Date: 09/15/2020
AKRON, OH 44305                                      Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $657.14
CHARLESTON LIVING MAGAZINE                           Claim Number: 10541
3853 COLONEL VANDERHORST CIR                         Claim Date: 09/15/2020
MOUNT PLEASANT, SC 29466                             Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $2,100.00
CAMPBELL, JASON K                                    Claim Number: 10542
4140 BONAPORTE DR, APT 6                             Claim Date: 09/16/2020
NORTH CHARLESTON, SC 29418                           Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                         $810.90




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 196
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 205 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



JOHNSON, DENISE C                                    Claim Number: 10543
8213 SUNDANCE CIR                                    Claim Date: 09/17/2020
ROANOKE, VA 24019                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $1,884.62
VEGAN HEAVENLY DELIGHTS INC                          Claim Number: 10544
3795 OLEANDER AVE                                    Claim Date: 09/17/2020
FORT PIERCE, FL 34982                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                          $504.00
WALTERS, BRANDON M                                   Claim Number: 10545
804 STONE CIRCLE DR                                  Claim Date: 09/19/2020
AKRON, OH 44320                                      Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $407.88
SATTLER, SABRINA R                                   Claim Number: 10546
1210 PITKIN AVE                                      Claim Date: 09/19/2020
AKRON, OH 44310                                      Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $716.76
FOOD EQUIPMENT SERVICES CO                           Claim Number: 10547
2315 SYCAMORE DR                                     Claim Date: 09/21/2020
KNOXVILLE, TN 37921-1750                             Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                        $12,769.82




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 197
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 206 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



ALACHUA COUNTY TAX COLLECTOR                         Claim Number: 10548
ATTN MATT GEIGER                                     Claim Date: 09/24/2020
12 SE 1ST ST                                         Debtor: EARTH FARE, INC.
GAINESVILLE, FL 32601                                Comments: DOCKET: 538 (12/18/2020)


SECURED                     Claimed:                        $58,543.99
CHALLENGER GRAY & CHRISTMAS INC                      Claim Number: 10549
645 SHERIDAN RD                                      Claim Date: 10/06/2020
WINNETKA, IL 60093                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                         $2,200.00
BONE, LORENZA K                                      Claim Number: 10550
109 QUIET LN                                         Claim Date: 12/09/2020
HAZEL GREEN, AL 35750                                Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $423.78
BONE, LORENZA K                                      Claim Number: 10551
109 QUIET LN                                         Claim Date: 12/09/2020
HAZEL GREEN, AL 35750                                Debtor: EARTH FARE, INC.
                                                     Comments: POSSIBLE DUPLICATE OF 10550
                                                     DOCKET: 537 (12/18/2020)

PRIORITY                    Claimed:                          $423.78
ADDISON FARMS VINEYARD                               Claim Number: 20000
4003 NEW LEICESTER HWY                               Claim Date: 08/03/2020
LEICESTER, NC 28748                                  Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                          $168.00




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 198
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 207 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



CUNDIFF, TRACY                                       Claim Number: 20001
6420 98TH ST E                                       Claim Date: 08/04/2020
BRADENTON, FL 34202                                  Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                        $735.36
CUNDIFF, TRACY                                       Claim Number: 20002
6420 98TH ST E                                       Claim Date: 08/04/2020
BRADENTON, FL 34202                                  Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                        $402.83
MAJOR CLEAN INC                                      Claim Number: 20003
448 SPRINGBROOK RD                                   Claim Date: 08/04/2020
CHARLOTTE, NC 28217                                  Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                        $397.00
UNSECURED                                                                          Scheduled:              $397.00
SMITH, BRIAN P                                       Claim Number: 20004
4385 ELMHURST LN                                     Claim Date: 08/04/2020
CUMMING, GA 30028                                    Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                          $0.00 UNDET
SMITH, BRIAN P                                       Claim Number: 20006
4385 ELMHURST LN                                     Claim Date: 08/04/2020
CUMMING, GA 30028                                    Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                          $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 199
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21     Page 208 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



SMITH, BRIAN P                                       Claim Number: 20007
4385 ELMHURST LN                                     Claim Date: 08/04/2020
CUMMING, GA 30028                                    Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                             $0.00 UNDET
NATURAL IMMUNOGENICS CORP                            Claim Number: 20008
7504 PENNSYLVANIA AVE                                Claim Date: 08/04/2020
SARASOTA, FL 34243                                   Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 531 (12/08/2020)


ADMINISTRATIVE              Claimed:                         $2,035.22
UNSECURED                   Claimed:                        $14,476.53             Scheduled:              $16,511.75
SAGE, MICHAEL H                                      Claim Number: 20009
3475 AUSTRIAN PINE WAY, APT 16A                      Claim Date: 08/05/2020
PORTAGE, MI 49024                                    Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                          $329.60
PRIORITY                                                                           Scheduled:                $329.60
FIORITA, ANTHONY MICHAEL                             Claim Number: 20010
1037 WYLIE SPRINGS CIR, APT 102                      Claim Date: 08/05/2020
CLOVER, SC 29710                                     Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                          $591.60
HOBSON, ALICA                                        Claim Number: 20011
233 STONEWALL CIR SW                                 Claim Date: 08/05/2020
CONCORD, NC 28027                                    Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                          $268.80




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 200
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21    Page 209 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



FORSYTH OWNER 3 LP                                   Claim Number: 20012
C/O HARTMAN SIMONS & WOOD LLP                        Claim Date: 08/05/2020
6400 POWERS FERRY RD NW, #400                        Debtor: EARTH FARE, INC.
ATLANTA, GA 30339                                    Comments: POSSIBLE DUPLICATE OF 10177
                                                     DOCKET: 537 (12/18/2020)

ADMINISTRATIVE              Claimed:                        $12,714.60
SUNBURST TROUT FARM LLC                              Claim Number: 20013
PO BOX 1484                                          Claim Date: 08/06/2020
WAYNESVILLE, NC 28786                                Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 531 (12/08/2020)


ADMINISTRATIVE              Claimed:                         $1,541.09
UNSECURED                   Claimed:                         $3,715.92             Scheduled:              $5,257.01
WHITTINGTON, GLENN A                                 Claim Number: 20014
2022 WOODLAWN DR SW                                  Claim Date: 08/06/2020
HUNTSVILLE, AL 35802                                 Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                            $0.00 UNDET
SIMPSON-BARNES, SHARLEY                              Claim Number: 20015
6036 BRADFORD ST                                     Claim Date: 08/06/2020
PORTAGE, MI 49024                                    Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                         $2,016.00
TRYON DISTRIBUTING LLC                               Claim Number: 20016
C/O JOHNSTON ALLISON & HORD PA                       Claim Date: 08/07/2020
ATTN SCOTT R MILLER                                  Debtor: EARTH FARE, INC.
1065 E MOREHEAD ST
CHARLOTTE, NC 28204

ADMINISTRATIVE              Claimed:                         $4,917.91




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 201
Name of proof of claims where to
                                                   Case 20-10256-KBO         Doc 548      Filed 01/15/21    Page 210 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



THOMAS SIGN & AWNING COMPANY INC                     Claim Number: 20017
C/O TRENAM LAW                                       Claim Date: 08/07/2020
ATTN STEPHANIE C LIEB                                Debtor: EARTH FARE, INC.
101 E KENNEDY BLVD, STE 2700                         Comments: DOCKET: 538 (12/18/2020)
TAMPA, FL 33602

ADMINISTRATIVE              Claimed:                        $15,665.00
MOODY, CHRISTOPHER                                   Claim Number: 20018
150 OAK RIDGE PL, 15P                                Claim Date: 08/07/2020
GREENVILLE, SC 29615                                 Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                          $798.45
WISE, JULIE                                          Claim Number: 20019
340 EDISTO DR                                        Claim Date: 08/08/2020
NORTH AUGUSTA, SC 29841                              Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                         $1,847.42
PRIORITY                                                                          Scheduled:               $1,847.42
KELLY, TIM                                           Claim Number: 20020
4000 TARRANT TRACE CIR                               Claim Date: 08/08/2020
HIGH POINT, NC 27265                                 Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                         $1,443.60
FLEEGER, JOHN M                                      Claim Number: 20021
290 CELESTIAL DR                                     Claim Date: 08/09/2020
GARNER, NC 27529                                     Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                         $1,470.86
PRIORITY                                                                          Scheduled:               $1,470.86




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 202
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 211 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



PRATT, MYRON                                         Claim Number: 20022
1514 N STATE RD 9                                    Claim Date: 08/09/2020
COLUMBIA CITY, IN 46725                              Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                         $980.64
LULOFS, RENEE M                                      Claim Number: 20023
906 BEAVERDALE LN                                    Claim Date: 08/10/2020
ROCKLEDGE, FL 32955                                  Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                          $49.24
PULLEN, JAMES M                                      Claim Number: 20024
113 WINTERSET PASS                                   Claim Date: 08/10/2020
WILLIAMSBURG, VA 23188                               Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                         $328.78
SLATON, SANDRA                                       Claim Number: 20025
172 COUNTRY WALK DR                                  Claim Date: 08/10/2020
POWELL, TN 37849                                     Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                        $1,967.99
SPECIALTY BEVERAGE OF VA LLC                         Claim Number: 20026
5401 EUBANK RD                                       Claim Date: 08/11/2020
SANDSTON, VA 23150                                   Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                         $582.57




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 203
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 212 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



MANOBIANCO, DONNA M                                  Claim Number: 20027
6204 PINE SISKIN GL                                  Claim Date: 08/13/2020
LAKEWOOD RANCH, FL 34202                             Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                         $243.39
KOLIC, VALERIE L                                     Claim Number: 20028
5270 LAKE POINT DR                                   Claim Date: 08/13/2020
CARMEL, IN 46033                                     Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $0.00 UNDET
REDDING, JESSICA A                                   Claim Number: 20029
1922 IVY DR                                          Claim Date: 08/13/2020
COCOA, FL 32922                                      Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                         $250.38
PRIORITY                                                                           Scheduled:              $250.38
REDDING, JESSICA A                                   Claim Number: 20030
1922 IVY DR                                          Claim Date: 08/13/2020
COCOA, FL 32922                                      Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                         $250.38
SANTANA, BRANDON G                                   Claim Number: 20031
9701 GROVE LAKE WAY, UNIT 201                        Claim Date: 08/13/2020
KNOXVILLE, TN 37922                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                        $1,565.60




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 204
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 213 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



VELAZQUEZ, MARC A                                    Claim Number: 20032
7705 HOLLISWOOD CT, APT 426                          Claim Date: 08/14/2020
CHARLOTTE, NC 28217                                  Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                          $406.64
LOPEZ, ALONZO L                                      Claim Number: 20033
2 CASTLEKNOCK DR, #304                               Claim Date: 08/14/2020
ASHEVILLE, NC 28803                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                          $608.40
RGOP 2 LLC                                           Claim Number: 20034
C/O BELK GAMBRELL ENTERPRISES                        Claim Date: 08/14/2020
ATTN MATTHEW POTTER, CFO                             Debtor: EARTH FARE, INC.
5625 FAIRVIEW RS
CHARLOTTE, NC 28209

ADMINISTRATIVE              Claimed:                        $39,931.84
PANGEA CDS INC                                       Claim Number: 20035
C/O DIAMOND MCCARTHY LLP                             Claim Date: 08/14/2020
ATTN KATHY BAZOIAN PHELPS                            Debtor: EARTH FARE, INC.
1999 AVE OF THE STARS, STE 1100
LOS ANGELES, CA 90067

ADMINISTRATIVE              Claimed:                         $9,020.00 UNLIQ
PUGH, VANESSA L                                      Claim Number: 20036
426 INLAND TRACE CT                                  Claim Date: 08/14/2020
ROCK HILL, SC 29732                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                          $426.01
PRIORITY                                                                           Scheduled:              $426.01




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 205
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 214 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



SOULE, MATTHEW SCOTT                                 Claim Number: 20037
3991 LANDERWOOD DR                                   Claim Date: 08/14/2020
GREENSBORO, NC 27405                                 Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                        $2,883.89
CONCEPCION, BELKIS MARIA MOREL                       Claim Number: 20038
3000 SW 20TH ST, APT A204                            Claim Date: 08/15/2020
OCALA, FL 34474                                      Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                         $139.05
DUDLEY, HEARL B                                      Claim Number: 20039
9235 GLEN MOOR LN                                    Claim Date: 08/15/2020
PORT RICHEY, FL 34668                                Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                         $595.35
DUDLEY, HEARL B                                      Claim Number: 20040
9235 GLEN MOOR LN                                    Claim Date: 08/15/2020
PORT RICHEY, FL 34668                                Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                         $595.35
PEREZ, CELIA G MORILLO                               Claim Number: 20041
104 JUNIPER LOOP                                     Claim Date: 08/15/2020
OCALA, FL 34480                                      Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                           $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 206
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21    Page 215 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



TAKACS, MARTIN A                                     Claim Number: 20042
4169 CLAGUE RD                                       Claim Date: 08/16/2020
NORTH OLMSTED, OH 44070                              Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                        $1,338.26
PRIORITY                                                                           Scheduled:              $1,338.26
COATES, AMELIA L                                     Claim Number: 20043
22506 MORNING GLORY CIR                              Claim Date: 08/16/2020
BRADENTON, FL 34202                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


ADMINISTRATIVE              Claimed:                         $584.21
ANDRADE, JAN M                                       Claim Number: 20044
5070 ASHLEY LAKE DR, APT 824                         Claim Date: 08/16/2020
BOYNTON BEACH, FL 33437                              Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                         $668.51
JOHNSON, JOHN W                                      Claim Number: 20045
3108 EMERALD DR                                      Claim Date: 08/17/2020
KALAMAZOO, MI 49001                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                         $680.78
WARNER, COLE G                                       Claim Number: 20046
11740 ASHWICK PL                                     Claim Date: 08/17/2020
ALPHARETTA, GA 30005                                 Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                         $108.20




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 207
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 216 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



HONABLEW, ROMEL LORETTA                              Claim Number: 20047
3004-B LAWNDALE DR                                   Claim Date: 08/17/2020
GREENSBORO, NC 27408                                 Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                         $937.61
ROBERTS, KARINA MARLENE                              Claim Number: 20048
632 N WENDOVER RD, APT J                             Claim Date: 08/17/2020
CHARLOTTE, NC 28211                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                        $2,425.13
VAIL, TERRY S                                        Claim Number: 20049
1304 WOODLAND AVE                                    Claim Date: 08/17/2020
JOHNSON CITY, TN 37601                               Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                        $1,654.09
ZUMBO, JOE                                           Claim Number: 20050
4627 WATERBELL LN                                    Claim Date: 08/17/2020
WAXHAW, NC 28173                                     Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                        $1,500.00
FOUT, REBEKA F                                       Claim Number: 20051
14025 MARIELLEN RD                                   Claim Date: 08/17/2020
HUNTSVILLE, AL 35803                                 Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                         $202.50




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 208
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 217 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



AMERICAN EXPRESS TRAVEL RELATED                      Claim Number: 20052
C/O BECKET AND LEE LLP                               Claim Date: 08/18/2020
PO BOX 3001                                          Debtor: EARTH FARE, INC.
MALVERN, PA 19355-0701                               Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                          $179.62
KRG CENTRE LLC                                       Claim Number: 20053
C/O MARK A BOGDANOWICZ                               Claim Date: 08/18/2020
211 FULTON ST, STE 600                               Debtor: EARTH FARE, INC.
PEORIA, IL 61602


ADMINISTRATIVE              Claimed:                        $32,218.55
SCHIPP, JAMES E, JR                                  Claim Number: 20054
121 WIGMORE LN                                       Claim Date: 08/19/2020
LEXINGTON, SC 29072                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                         $3,367.32
BROGDON, MICHAEL TODD                                Claim Number: 20055
2483 HOLLAND TR                                      Claim Date: 08/19/2020
LENOIR CITY, TN 37772                                Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                         $3,253.82
HICKS, AMY                                           Claim Number: 20056
112 ROBERTS LAKE CIR, APT 201                        Claim Date: 08/19/2020
ARDEN, NC 28704                                      Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                         $2,163.46




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 209
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 218 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



BRINK, JEFFREY A                                     Claim Number: 20057
218 LOWER GLEN CIR                                   Claim Date: 08/19/2020
BLYTHEWOOD, SC 29016                                 Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                          $315.00
CITY OF ROANOKE TREASURER                            Claim Number: 20058
PO BOX 1451                                          Claim Date: 08/19/2020
ROANOKE, VA 24007                                    Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                        $32,414.92
WEST, JASON M                                        Claim Number: 20059
1009 WALTERS LN                                      Claim Date: 08/19/2020
COLUMBIA, SC 29209                                   Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                          $557.60
VITAMER LABORATORIES                                 Claim Number: 20060
46 CORPORATE PARK, STE 200                           Claim Date: 08/19/2020
IRVINE, CA 92606                                     Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 531 (12/08/2020)


ADMINISTRATIVE              Claimed:                     $38,990.82
UNSECURED                   Claimed:                    $120,375.26
PALM BEACH COUNTY TAX COLLECTOR                      Claim Number: 20061
ATTN LEGAL SERVICES DEPARTMENT                       Claim Date: 08/20/2020
PO BOX 3715                                          Debtor: EARTH FARE, INC.
WEST PALM BEACH, FL 33402-3715


ADMINISTRATIVE              Claimed:                        $34,255.39




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 210
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 219 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



TARDY, JENNIFER                                      Claim Number: 20062
215 FLORES LN                                        Claim Date: 08/20/2020
MARTINEZ, GA 30907                                   Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


ADMINISTRATIVE              Claimed:                        $5,521.52
WHITE, CHRISTOPHER BRANDON                           Claim Number: 20063
6332 HARRISON OOLTEWAH RD                            Claim Date: 08/20/2020
HARRISON, TN 37341                                   Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $0.00 UNDET
HALLUM, CODY L                                       Claim Number: 20064
2149 DUGAN AVE                                       Claim Date: 08/20/2020
CHATTANOOGA, TN 37412                                Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                         $628.65
WITTE, MORGAN P                                      Claim Number: 20065
4348 EVARD RD                                        Claim Date: 08/21/2020
FORT WAYNE, IN 46835                                 Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $0.00 UNDET
ALLEN, KATHY A                                       Claim Number: 20066
1175 HAYWOOD RD, 4F                                  Claim Date: 08/21/2020
GREENVILLE, SC 29615                                 Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                           $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 211
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 220 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



SOUTH WINDERMERE ASSOC LTD PARTNERSHIP               Claim Number: 20067
C/O GOULD & COMPANY                                  Claim Date: 08/21/2020
ATTN MR GOULD                                        Debtor: EARTH FARE, INC.
715 BOYLSTON ST
BOSTON, MA 02116

ADMINISTRATIVE              Claimed:                         $8,548.79
BOCO, ELIZALDE                                       Claim Number: 20068
215 SANDY PEACH LN                                   Claim Date: 08/21/2020
LEXINGTON, SC 29073                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                          $422.76
BECK, YOLANDA L                                      Claim Number: 20069
5841 106TH TER N                                     Claim Date: 08/21/2020
PINELLAS PARK, FL 33782                              Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                          $168.00
SHOPS OF FAIRLAWN DELAWARE LLC                       Claim Number: 20070
629 EUCLID AVE, STE 1300                             Claim Date: 08/21/2020
CLEVELAND, OH 44114                                  Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                        $22,980.04
PETERS, ARIEL A                                      Claim Number: 20071
912 WELBOURNE ST                                     Claim Date: 08/21/2020
JOHNSON CITY, TN 37601                               Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


ADMINISTRATIVE              Claimed:                          $830.89




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 212
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 221 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



DEROCHE, KARA                                        Claim Number: 20073
8532 BROOKPLACE DR                                   Claim Date: 08/22/2020
HIXSON, TN 37343                                     Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                        $1,598.80
BAILEY, MITCHELL E                                   Claim Number: 20074
4040 MOUNTAIN CREEK RD, APT 1902                     Claim Date: 08/22/2020
CHATTANOOGA, TN 37415                                Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                         $692.78
WINKLEPLECK, ANGEL M                                 Claim Number: 20075
3583 HARRISON LN                                     Claim Date: 08/22/2020
LENOIR CITY, TN 37772                                Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $0.00 UNDET
WIMPY, ASHLEY                                        Claim Number: 20076
5819 HWY 41                                          Claim Date: 08/23/2020
RINGGOLD, GA 30736                                   Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                         $434.53
CROWDER, CHAINEY L                                   Claim Number: 20077
1252 N CONCORD RD                                    Claim Date: 08/23/2020
CHATTANOOGA, TN 37421                                Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                         $412.62




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 213
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 222 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



MCMAHAN, LINDSAY N                                   Claim Number: 20078
1829 JENKINS RD                                      Claim Date: 08/23/2020
CHATTANOOGA, TN 37421                                Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                           $0.00 UNDET
TERAMO, PASCUAL L                                    Claim Number: 20079
3642 100TH TER N                                     Claim Date: 08/23/2020
PINELLAS PARK, FL 33782                              Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                         $912.24
PRIORITY                                                                           Scheduled:              $912.24
ZIEBA, KLAUS G                                       Claim Number: 20080
99 TOWNE PL                                          Claim Date: 08/23/2020
CLYDE, NC 28721                                      Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                         $195.52
ZIEBA, KLAUS G                                       Claim Number: 20081
99 TOWNE PL                                          Claim Date: 08/23/2020
CLYDE, NC 28721                                      Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                        $1,153.85
MORACE, NICHOLAS                                     Claim Number: 20082
22969 SEASPRAY PL                                    Claim Date: 08/23/2020
BOCA RATON, FL 33428                                 Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                         $319.20




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 214
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 223 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



MARTIN, JOSEPH WARDLAW                               Claim Number: 20083
132 MAYWOOD DR                                       Claim Date: 08/23/2020
MONCKS CORNER, SC 29461                              Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


ADMINISTRATIVE              Claimed:                         $817.86
MARTIN, JOSEPH WARDLAW                               Claim Number: 20084
132 MAYWOOD DR                                       Claim Date: 08/23/2020
MONCKS CORNER, SC 29461                              Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                         $817.86
IOMMAZZO, BENITO                                     Claim Number: 20085
2533 WOODFERN LN                                     Claim Date: 08/23/2020
JACKSONVILLE, FL 32223                               Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                         $298.70
PRIORITY                                                                           Scheduled:              $298.70
WELSH, ELIZABETH H                                   Claim Number: 20086
2514 SPRING GARDEN ST, APT A                         Claim Date: 08/23/2020
GREENSBORO, NC 27403                                 Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                        $1,485.88
DOLAN, SEAN K                                        Claim Number: 20087
183 OLD STATE RT 34, APT 1                           Claim Date: 08/23/2020
JONESBOROUGH, TN 37659                               Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                           $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 215
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 224 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



DARNELL, SUSAN S                                     Claim Number: 20088
2710 ROCKWOOD RD                                     Claim Date: 08/23/2020
GREENSBORO, NC 27408                                 Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                        $419.04
PRITCHETT, CHRISTINA                                 Claim Number: 20089
9406 SOMERSET DR                                     Claim Date: 08/24/2020
OOLTEWAH, TN 37363                                   Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                        $435.88
SYMONETTE, TERRANCE                                  Claim Number: 20090
PO BOX 621                                           Claim Date: 08/24/2020
DADE CITY, FL 33526                                  Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                          $0.00 UNDET
TOOMER, KIMBERLY                                     Claim Number: 20091
PO BOX 621                                           Claim Date: 08/24/2020
DADE CITY, FL 33526                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                          $0.00 UNDET
ERDMAN, HUNTER J                                     Claim Number: 20092
1715 MANDARIN ESTATES DR                             Claim Date: 08/24/2020
JACKSONVILLE, FL 32223                               Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                        $525.00




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 216
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548    Filed 01/15/21   Page 225 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



INLAND FRESH SEAFOOD CO OF AMERICA INC               Claim Number: 20093
1651 MONTREAL CIR                                    Claim Date: 08/24/2020
TUCKER, GA 30084                                     Debtor: EARTH FARE, INC.
                                                     Comments: POSSIBLE DUPLICATE OF 107


ADMINISTRATIVE              Claimed:                  $3,054,378.21
FRIDRIKSSON, JON O                                   Claim Number: 20094
3570 APPLEWOOD TER                                   Claim Date: 08/24/2020
PINELLAS PARK, FL 33781                              Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                         $3,384.62
HAN, JESSICA                                         Claim Number: 20095
11106 HARROWFIELD RD                                 Claim Date: 08/24/2020
CHARLOTTE, NC 28226                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                            $0.00 UNDET
REPUBLIC NATIONAL DISTRIBUTING CO                    Claim Number: 20096
9423 N MAIN ST                                       Claim Date: 08/24/2020
JACKSONVILLE, FL 32218                               Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                        $26,619.85
REPUBLIC NATIONAL DISTRIBUTING CO                    Claim Number: 20097
9423 N MAIN ST                                       Claim Date: 08/24/2020
JACKSONVILLE, FL 32218                               Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                         $1,567.50




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 217
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 226 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



KELSI CORNETT, AMY HILE, KAREN BAUER                 Claim Number: 20099
C/O MARY E OLSEN                                     Claim Date: 08/24/2020
PO BOX 3103                                          Debtor: EARTH FARE, INC.
MOBILE, AL 36652                                     Comments: POSSIBLE DUPLICATE OF 10481


ADMINISTRATIVE              Claimed:                 $10,000,000.00
HARVEST MARKET LLC                                   Claim Number: 20101
C/O GRANT KONVALINKA & HARRISON PC                   Claim Date: 08/24/2020
ATTN HARRY R CASH, ESQ                               Debtor: EARTH FARE, INC.
633 CHESTNUT ST, STE 900
CHATTANOOGA, TN 37450-0900

ADMINISTRATIVE              Claimed:                        $64,360.00
SUPPLY CHAIN SERVICES                                Claim Number: 20103
7800 3RD ST N, STE 920                               Claim Date: 08/24/2020
OAKDALE, MN 55128                                    Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                            $0.00 UNDET
STERNER, CHARLENE M                                  Claim Number: 20104
525 CHIPPEWA AVE NE                                  Claim Date: 08/24/2020
PALM BAY, FL 32907                                   Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


ADMINISTRATIVE              Claimed:                         $1,740.00
THOMPSON, J K                                        Claim Number: 20105
27 OAKLEY PL                                         Claim Date: 08/24/2020
ASHEVILLE, NC 28806                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


ADMINISTRATIVE              Claimed:                         $4,951.92




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 218
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 227 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



SUPPLIES DISTRIBUTORS INC                            Claim Number: 20106
C/O SHAPIRO BIEGING BARBER OTTESON LLP               Claim Date: 08/24/2020
ATTN JOHN C LEININGER                                Debtor: EARTH FARE, INC.
5430 LYNDON B JOHNSON FRWY, STE 1540                 Comments: DOCKET: 531 (12/08/2020)
DALLAS, TX 75240

ADMINISTRATIVE              Claimed:                        $1,485.49
DIGBY, LINDA J                                       Claim Number: 20107
PO BOX 51511                                         Claim Date: 08/24/2020
KALAMAZOO, MI 49005                                  Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                           $0.00 UNDET
PRIORITY                                                                           Scheduled:              $103.82
MONASTRA, JOSEPH A                                   Claim Number: 20108
3884 SILSBY RD                                       Claim Date: 08/24/2020
CLEVELAND, OH 44111                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                         $551.76
FRANGIOSA FARMS LLC                                  Claim Number: 20109
PO BOX 4322                                          Claim Date: 08/24/2020
PARKER, CO 80134                                     Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                         $218.34
FRANGIOSA FARMS LLC                                  Claim Number: 20110
PO BOX 4322                                          Claim Date: 08/24/2020
PARKER, CO 80134                                     Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                         $218.34




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 219
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21     Page 228 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



BLAKLEY, MARSHALL                                    Claim Number: 20111
3884 SILSBY RD                                       Claim Date: 08/24/2020
CLEVELAND, OH 44111-5830                             Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                          $945.00
CALABRESE, ANDREA                                    Claim Number: 20112
12 ROBIN LN                                          Claim Date: 08/24/2020
ASHEVILLE, NC 28806                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                           $80.92
SERRANO, CARLOS R                                    Claim Number: 20113
2820 NW 34TH ST                                      Claim Date: 08/25/2020
GAINESVILLE, FL 32605                                Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                         $1,188.40
CARROLL DISTRIBUTING COMPANY                         Claim Number: 20114
1553 CHAD CARROLL WAY                                Claim Date: 08/26/2020
MELBOURNE, FL 32940                                  Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                          $521.00
SUPERMARKET SYSTEMS, INC.                            Claim Number: 20115
PO BOX 472513                                        Claim Date: 08/26/2020
CHARLOTTE, NC 28247-2513                             Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                        $53,979.90
UNSECURED                                                                          Scheduled:              $53,979.90




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 220
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 229 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



SEEMANN, DAVID S                                     Claim Number: 20116
2591 SMITH RD                                        Claim Date: 08/27/2020
AKRON, OH 44333                                      Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                         $736.00
MYERS, COLLINS C                                     Claim Number: 20117
9825 UNIVERCITY CITY BLVD, APT 4311                  Claim Date: 08/27/2020
CHARLOTTE, NC 28213                                  Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $0.00 UNDET
GONZALEZ, RICKY K                                    Claim Number: 20118
3320 HATCHET BAY DR, APT 3312                        Claim Date: 08/28/2020
CHARLESTON, SC 29414                                 Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                        $1,485.00
HILL, KATHERINE A                                    Claim Number: 20119
18 CHIPPING GREEN DR                                 Claim Date: 08/31/2020
ARDEN, NC 28704                                      Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                         $741.60
HILL, KATHERINE A                                    Claim Number: 20120
18 CHIPPING GREEN DR                                 Claim Date: 08/31/2020
ARDEN, NC 28704                                      Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                         $741.60




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 221
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 230 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



HILL, KATHERINE A                                    Claim Number: 20121
18 CHIPPING GREEN DR                                 Claim Date: 08/31/2020
ARDEN, NC 28704                                      Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                         $741.60
FAERIE MADE                                          Claim Number: 20122
57 OAKWOOD ST                                        Claim Date: 09/03/2020
ASHEVILLE, NC 28806                                  Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                         $573.75
UNSECURED                                                                          Scheduled:              $573.75
JARRELL, CLIFFORD T                                  Claim Number: 20123
4009 PULLMAN CIR                                     Claim Date: 09/07/2020
AUGUSTA, GA 30909                                    Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                         $875.09
MOWRER, AMANDA C                                     Claim Number: 20124
9855 MOORESVILLE RD                                  Claim Date: 09/08/2020
DAVIDSON, NC 28036                                   Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                         $296.64
MOSLEY, LEANNE J LOPEZ                               Claim Number: 20125
131 ROCKINGHAM RD                                    Claim Date: 09/08/2020
JUPITER, FL 33458                                    Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                        $5,019.23




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 222
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 231 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



KROLL COFFEE LLC                                     Claim Number: 20126
8 JAMES SQUARE                                       Claim Date: 09/09/2020
WILLIAMSBURG, VA 23185                               Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                        $421.00
RATZ, JEFFREY K RATZ                                 Claim Number: 20127
7500 COVE POINT DR                                   Claim Date: 09/14/2020
RALEIGH, NC 27613                                    Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                        $227.25
BATISTINI USA                                        Claim Number: 20128
PO BOX 1457                                          Claim Date: 09/17/2020
CLEMMONS, NC 27012                                   Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                        $955.86
COOK, DANIEL                                         Claim Number: 20129
701 MARKET STREET, STE 111 #214                      Claim Date: 09/17/2020
SAINT AUGUSTINE, FL 32095                            Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


ADMINISTRATIVE              Claimed:                          $0.00 UNDET
ABIGAIL L MILLER                                     Claim Number: 20130
6880 83RD AVE N                                      Claim Date: 10/07/2020
PINELLAS PARK, FL 33781                              Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                        $179.86




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 223
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 232 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



REHMAN, ACIF K                                       Claim Number: 20131
32363 NATURAL BRIDGE RD                              Claim Date: 11/28/2020
WESLEY CHAPEL, FL 33543                              Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                        $132.00
FORCELLEDO, RITA                                     Claim Number: 50001
127 WALNUT CREEK RD                                  Claim Date: 08/10/2020
SUMMERVILLE, SC 29483                                Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                        $105.12
TAHERI, NAJAM                                        Claim Number: 50002
4140 PINE GLADES RD                                  Claim Date: 08/10/2020
WEST PALM BEACH, FL 33406                            Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                         $55.00
BATTLE-AXE COFFEE COMPANY                            Claim Number: 50003
ATTN BETSY VALINE                                    Claim Date: 08/10/2020
1221 KIRBY HOLLOW RD                                 Debtor: EARTH FARE, INC.
DORSET, VT 05251                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                        $330.00
JANEIRO, AVA                                         Claim Number: 50004
239 WALCOTT DR                                       Claim Date: 08/10/2020
LYMAN, SC 29365                                      Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                        $213.21




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 224
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 233 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



NORTHERN AIR HEAT & REFRIGERATION INC                Claim Number: 50005
3230 59TH DR E, #106                                 Claim Date: 08/10/2020
BRADENTON, FL 34203                                  Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                        $1,529.41
AMMON, KELLY                                         Claim Number: 50006
18645 DETROIT AVE, #614                              Claim Date: 08/11/2020
LAKEWOOD, OH 44107                                   Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                         $217.98
KINMAN, ANGELA                                       Claim Number: 50007
1290 FOXTRAIL DR E                                   Claim Date: 08/11/2020
NEW PALESTINE, IN 46163                              Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                         $584.85
CAROLINA REFRIGERATION                               Claim Number: 50008
PO BOX 2013                                          Claim Date: 08/12/2020
LEXINGTON, SC 29071                                  Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $0.00 UNDET
FISHER, JAMES F                                      Claim Number: 50009
1222 STEWART AVE SE                                  Claim Date: 08/12/2020
ROANOKE, VA 24013                                    Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                        $1,271.20




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 225
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 234 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



HILL, BEVERLY T                                      Claim Number: 50010
8832 SW 94TH LN, UNIT E                              Claim Date: 08/13/2020
OCALA, FL 34481                                      Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                        $1,489.92
BISHOP, MIRELVIS                                     Claim Number: 50011
20 OAKCREST DR                                       Claim Date: 08/14/2020
ASHEVILLE, NC 28806                                  Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                        $1,687.14
SLATON, SANDRA KAY                                   Claim Number: 50012
172 COUNTRY WALK DR                                  Claim Date: 08/14/2020
POWELL, TN 37849                                     Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                        $1,967.99
SCHUMACHER, COLLEEN                                  Claim Number: 50013
674 SCOTT PL NW                                      Claim Date: 08/14/2020
MASSILLON, OH 44647                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                           $0.00 UNDET
MARTIN, FRANK                                        Claim Number: 50014
101 OLYMPIC DR                                       Claim Date: 08/17/2020
CARY, NC 27513                                       Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                         $673.00




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 226
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 235 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



JOHNSON, BILLY L                                     Claim Number: 50015
332 B PLEASANT CIR                                   Claim Date: 08/17/2020
OPELIKA, AL 36801                                    Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                         $400.00
COOK, DEBRA L                                        Claim Number: 50016
1700 NE 115TH AVE, LOT 23                            Claim Date: 08/17/2020
SILVER SPRINGS, FL 34488                             Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $0.00 UNDET
O'ROUKE, ROXANNE W                                   Claim Number: 50017
900 ELM HAL CIR                                      Claim Date: 08/17/2020
SUMMERVILLE, SC 29483                                Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 511 (11/10/2020)


ADMINISTRATIVE              Claimed:                         $101.97
LOWE, TERRY M                                        Claim Number: 50018
1000 SADDLE DR                                       Claim Date: 08/18/2020
YORK, SC 29745                                       Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                        $1,181.62 UNLIQ
FAZAL AHMED SARWARI, GUL GHUTI                       Claim Number: 50019
537 SHADY PINE WAY, APT C2                           Claim Date: 08/19/2020
GREENACRES, FL 33415                                 Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                           $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 227
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 236 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



ALQIWAMI, SALEM ALI O                                Claim Number: 50020
1522 NORTHSHORE WOODS DR                             Claim Date: 08/19/2020
KNOXVILLE, TN 37919                                  Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                         $612.42
CHRIS LYONS                                          Claim Number: 50021
163 KATE ST, APT 25                                  Claim Date: 08/19/2020
JOHNSON CITY, TN 37615                               Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                        $1,040.66
DADDANO, MICHELLE                                    Claim Number: 50022
7801 MAPLEWOOD DR, UNIT 915                          Claim Date: 08/20/2020
WEST MELBOURNE, FL 32904                             Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                         $113.30
SMITH, KAITLYN E                                     Claim Number: 50023
508 BRIARFIELD DR                                    Claim Date: 08/20/2020
FORT WAYNE, IN 46825                                 Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                         $454.05
SHOAF, ELIZABETH ARLENE                              Claim Number: 50024
2268 TYRO RD                                         Claim Date: 08/20/2020
LEXINGTON, NC 27295                                  Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                         $232.76




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 228
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 237 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



BENJAMIN, JONATHAN W                                 Claim Number: 50025
427 BLUE RIDGE DR, APT C44                           Claim Date: 08/21/2020
MARTINEZ, GA 30907                                   Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                        $1,595.43
ROBBINS, RYAN                                        Claim Number: 50026
2614 RAVENS GLASS CT                                 Claim Date: 08/21/2020
WILMINGTON, NC 28411                                 Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                           $0.00 UNDET
STEVENSON, MICHAEL A                                 Claim Number: 50027
508 SURREY RD                                        Claim Date: 08/24/2020
KNOXVILLE, TN 37915                                  Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $0.00 UNDET
WILLIAMS, KEVIN                                      Claim Number: 50028
1700 JEKYLL LN                                       Claim Date: 08/24/2020
WAXHAW, NC 28173                                     Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                        $1,843.38
WILLIAMS, KEVIN                                      Claim Number: 50029
1700 JEKYLL LN                                       Claim Date: 08/24/2020
WAXHAW, NC 28173                                     Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                          $17.34




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 229
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 238 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



SCHALLER, MICHELE M                                  Claim Number: 50030
4005 BELAIR RD                                       Claim Date: 08/24/2020
AUGUSTA, GA 30909                                    Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                        $1,913.52
BECKWITH, MAURICE                                    Claim Number: 50031
18 CLOVER HILL PL                                    Claim Date: 08/24/2020
DURHAM, NC 27712                                     Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                         $216.30
WARNER, SEAN G                                       Claim Number: 50032
11740 ASHWICK PL                                     Claim Date: 08/24/2020
ALPHARETTA, GA 30005                                 Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                         $861.79
JACKSON, CLIFFORD RAY JR                             Claim Number: 50033
2807 GARDEN CITY BLVD SE, APT 205                    Claim Date: 08/25/2020
ROANOKE, VA 24014                                    Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                         $437.50
JAMISON, FRANKLYN                                    Claim Number: 50034
3256 CAUSEY RD                                       Claim Date: 08/26/2020
AUSTELL, GA 30106                                    Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 230
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 239 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



MILLIGAN, ISAAC LEROY                                Claim Number: 50035
4534 CORBETT ST                                      Claim Date: 08/27/2020
COLUMBIA, SC 29209                                   Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                          $0.00 UNDET
HOODZ OF FORT WAYNE                                  Claim Number: 50036
7750 ZIONSVILLE RD, STE 350                          Claim Date: 08/28/2020
INDIANAPOLIS, IN 46268                               Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                        $800.00
BYNE BLUEBERRY FARMS INC                             Claim Number: 50037
537 JONES AVE                                        Claim Date: 09/02/2020
WAYNESBORO, GA 30830                                 Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                        $117.00 UNDET
RANDALL, THOMAS FRANCIS                              Claim Number: 50038
2245 IRONSTONE DR W                                  Claim Date: 09/04/2020
JACKSON, FL 32246                                    Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                          $0.00 UNDET
MENDEZ, LIDENIA SALMERON                             Claim Number: 50039
210 JOHNSTON BLVD, LOT 20                            Claim Date: 09/14/2020
ASHEVILLE, NC 28806                                  Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                        $550.40




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 231
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 240 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)



LANZA, STEPHEN E                                     Claim Number: 50040
35 CROSSCREEK DR, APT 08                             Claim Date: 10/02/2020
CHARLESTON, SC 29412                                 Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                          $0.00 UNDET
FLORES, ZENAIDA M                                    Claim Number: 50041
284 BEAVERDAM RD                                     Claim Date: 11/20/2020
ASHEVILLE, NC 28804                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE              Claimed:                        $316.48




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 232
Name of proof of claims where to
                                                   Case 20-10256-KBO     Doc 548         Filed 01/15/21    Page 241 of 260            Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (20-10256)




                                                                   Summary Page

                 Total Number of Filed Claims:              1157                                          Claimed Amount      Allowed Amount

                                                                       Administrative:                       $38,724,669.93              $0.00
                                                                       Priority:                             $15,157,517.70              $0.00
                                                                       Secured:                              $60,428,296.69              $0.00
                                                                       Unsecured:                            $90,744,721.92              $0.00
                                                                       Total:                               $205,055,206.24              $0.00
Name of proof of claims where to
                                                  Case 20-10256-KBO            Doc 548   Filed 01/15/21     Page 242 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (NO CASE)



IB MEDIA LLC                                        Claim Number: 19
7420 CLOUDS REST DR                                 Claim Date: 02/24/2020
FORT MILL, SC 29707                                 Debtor: EARTH FARE, INC.
                                                    Comments: EXPUNGED
                                                    DOCKET: 530 (12/08/2020)

UNSECURED                  Claimed:                        $10,000.00
RICKEY HUNT SERVICES                                Claim Number: 76
D/B/A ROTO-ROOTER                                   Claim Date: 03/23/2020
PO BOX 27031                                        Debtor: EARTH FARE, INC.
KNOXVILLE, TN 37927


UNSECURED                  Claimed:                         $1,172.76
OREGON'S WILD HARVEST                               Claim Number: 109
1601 NE HEMLOCK AVE                                 Claim Date: 05/06/2020
REDMOND, OR 97756                                   Debtor: EARTH FARE, INC.
                                                    Comments: EXPUNGED
                                                    DOCKET: 530 (12/08/2020)

UNSECURED                  Claimed:                        $38,573.54             Scheduled:              $15,298.48
JONES, PAULINE WENDY                                Claim Number: 137
3846 NIGHTHAWK DR                                   Claim Date: 08/06/2020
PALM HARBOR, FL 34684                               Debtor: EARTH FARE, INC.
                                                    Comments: EXPUNGED
                                                    DOCKET: 531 (12/08/2020)

ADMINISTRATIVE             Claimed:                             $0.00 UNDET
JONES, PAULINE WENDY                                Claim Number: 138
3846 NIGHTHAWK DR                                   Claim Date: 08/06/2020
PALM HARBOR, FL 34684                               Debtor: EARTH FARE, INC.
                                                    Comments: EXPUNGED
                                                    DOCKET: 531 (12/08/2020)

UNSECURED                  Claimed:                            $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 1
Name of proof of claims where to
                                                  Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 243 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (NO CASE)



WOOLLEY, KAREN S                                    Claim Number: 141
289 LEE RD 45                                       Claim Date: 08/06/2020
OPELIKA, AL 36804                                   Debtor: EARTH FARE, INC.
                                                    Comments: DOCKET: 511 (11/10/2020)


PRIORITY                   Claimed:                        $1,094.00
SCHNEIDER, JOHN D JR                                Claim Number: 144
5112 TIVOLI RUN                                     Claim Date: 08/07/2020
LAKEWOOD RANCH, FL 34211                            Debtor: EARTH FARE, INC.
                                                    Comments: DOCKET: 511 (11/10/2020)


PRIORITY                   Claimed:                        $1,065.65
SPENCER, ELENA T                                    Claim Number: 155
3247 53RD TER N                                     Claim Date: 08/10/2020
SAINT PETERSBURG, FL 33714                          Debtor: EARTH FARE, INC.



UNSECURED                  Claimed:                           $0.00 UNDET
ROANOKE GAS COMPANY                                 Claim Number: 157
519 KIMBALL AVE NE                                  Claim Date: 08/10/2020
ROANOKE, VA 24016                                   Debtor: EARTH FARE, INC.
                                                    Comments: DOCKET: 538 (12/18/2020)


SECURED                    Claimed:                        $1,632.14
RAPID ROOTER SEWER & DRAIN SERVICE INC              Claim Number: 162
ATTN DONNA JOHNSON                                  Claim Date: 08/10/2020
22 SUNNY HILLS DR                                   Debtor: EARTH FARE, INC.
ATHENS, GA 30601


UNSECURED                  Claimed:                         $350.00




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 2
Name of proof of claims where to
                                                  Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 244 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (NO CASE)



SEA OF GLASS INC                                    Claim Number: 180
D/B/A FISH WINDOW CLEANING                          Claim Date: 08/10/2020
PO BOX 111                                          Debtor: EARTH FARE, INC.
OSHTEMO, MI 49077


UNSECURED                  Claimed:                          $975.00
CAROLINA WATER CONSULTANTS LLC                      Claim Number: 182
ATTN KALA WOLFIE                                    Claim Date: 08/10/2020
PO BOX 1469                                         Debtor: EARTH FARE, INC.
ARDEN, NC 28704


UNSECURED                  Claimed:                          $249.85
PIERCE, JOSEPH T                                    Claim Number: 184
171 VALLEYVIEW RD                                   Claim Date: 08/10/2020
THOMASVILLE, NC 27360                               Debtor: EARTH FARE, INC.



UNSECURED                  Claimed:                         $3,000.00
SCHAAF, RODNEY                                      Claim Number: 185
4296 BABYLON AVE SW                                 Claim Date: 08/10/2020
MASSILLON, OH 44646                                 Debtor: EARTH FARE, INC.
                                                    Comments: DOCKET: 511 (11/10/2020)


PRIORITY                   Claimed:                         $4,548.56
PEIRCE, JULIE                                       Claim Number: 188
11270 RANCH CREEK TER, #111                         Claim Date: 08/10/2020
BRADENTON, FL 34211                                 Debtor: EARTH FARE, INC.
                                                    Comments: EXPUNGED
                                                    DOCKET: 531 (12/08/2020)

PRIORITY                   Claimed:                        $13,650.00




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 3
Name of proof of claims where to
                                                  Case 20-10256-KBO            Doc 548   Filed 01/15/21    Page 245 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (NO CASE)



TAHERI, NAJAM                                       Claim Number: 194
4140 PINE GLADES RD                                 Claim Date: 08/10/2020
WEST PALM BEACH, FL 33406                           Debtor: EARTH FARE, INC.
                                                    Comments: EXPUNGED
                                                    DOCKET: 531 (12/08/2020)

ADMINISTRATIVE             Claimed:                          $55.00
SECURED                    Claimed:                           $0.00
NORTHERN AIR HEAT & REFRIGERATION INC               Claim Number: 199
3230 59TH DR E, #106                                Claim Date: 08/10/2020
BRADENTON, FL 34203                                 Debtor: EARTH FARE, INC.
                                                    Comments: DOCKET: 531 (12/08/2020)


UNSECURED                  Claimed:                        $1,529.41              Scheduled:              $1,529.41
M&J WINES AND MICROBREW                             Claim Number: 211
26355 FALL RD                                       Claim Date: 08/10/2020
ELBERTA, AL 36530                                   Debtor: EARTH FARE, INC.



UNSECURED                  Claimed:                         $299.00
CAFFEY DISTRIBUTING COMPANY INC                     Claim Number: 227
8749 W MARKET ST                                    Claim Date: 08/12/2020
GREENSBORO, NC 27409                                Debtor: EARTH FARE, INC.
                                                    Comments: EXPUNGED
                                                    DOCKET: 530 (12/08/2020)

UNSECURED                  Claimed:                         $833.33
MELATTA INC                                         Claim Number: 233
1504 MAX HOOKS RD, STE I                            Claim Date: 08/13/2020
GROVELAND, FL 34736                                 Debtor: EARTH FARE, INC.
                                                    Comments: DOCKET: 538 (12/18/2020)


PRIORITY                   Claimed:                         $279.76




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 4
Name of proof of claims where to
                                                  Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 246 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (NO CASE)



REPUBLIC NATIONAL DISTRIBUTING COMPANY              Claim Number: 235
14038 WASHINGTON HWY                                Claim Date: 08/13/2020
ASHLAND, VA 23005                                   Debtor: EARTH FARE, INC.



UNSECURED                  Claimed:                        $1,312.44
HAIMBAUGH, JAMES S                                  Claim Number: 238
7969 SOMERSET DR                                    Claim Date: 08/13/2020
LARGO, FL 33773                                     Debtor: EARTH FARE, INC.
                                                    Comments: EXPUNGED
                                                    DOCKET: 531 (12/08/2020)

PRIORITY                   Claimed:                         $325.00
RICKEY HUNT SERVICES                                Claim Number: 264
D/B/A ROTO ROOTER                                   Claim Date: 08/17/2020
PO BOX 27031                                        Debtor: EARTH FARE, INC.
KNOXVILLE, TN 37927                                 Comments: EXPUNGED
                                                    DOCKET: 530 (12/08/2020)

UNSECURED                  Claimed:                        $1,172.76
HAYWOOD, LINDA C                                    Claim Number: 266
4956 WINDMILL MANOR AVE                             Claim Date: 08/17/2020
BRADENTON, FL 34203                                 Debtor: EARTH FARE, INC.
                                                    Comments: DOCKET: 511 (11/10/2020)


PRIORITY                   Claimed:                         $427.84
SNIPE, HENRIETTA                                    Claim Number: 274
722 LONGFELLOW RD                                   Claim Date: 08/17/2020
CHARLESTON, SC 29407                                Debtor: EARTH FARE, INC.
                                                    Comments: DOCKET: 511 (11/10/2020)


PRIORITY                   Claimed:                         $210.00




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 5
Name of proof of claims where to
                                                  Case 20-10256-KBO            Doc 548    Filed 01/15/21   Page 247 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (NO CASE)



JOHNSON, BILLY L                                    Claim Number: 292
332 B PLEASANT CIRCLE                               Claim Date: 08/17/2020
OPELIKA, AL 36801                                   Debtor: EARTH FARE, INC.
                                                    Comments: EXPUNGED
                                                    DOCKET: 531 (12/08/2020)

PRIORITY                   Claimed:                           $400.00
SECURED                    Claimed:                             $0.00
PEPIN, MICHELLE                                     Claim Number: 301
C/O OLSEN LAW FIRM PA                               Claim Date: 08/13/2020
1030 SE 17TH ST                                     Debtor: EARTH FARE, INC.
OCALA, FL 34471                                     Comments: POSSIBLE DUPLICATE OF 314


UNSECURED                  Claimed:                        $750,000.00
JOHNSTONE, PAULETTE M                               Claim Number: 322
17626 GAWTHROP DR, #301                             Claim Date: 08/19/2020
BRADENTON, FL 34211                                 Debtor: EARTH FARE, INC.
                                                    Comments: DOCKET: 511 (11/10/2020)


PRIORITY                   Claimed:                          $1,080.62
SIX RIVERS MEDIA LLC                                Claim Number: 327
701 LYNN GARDEN DR                                  Claim Date: 08/19/2020
KINGSPORT, TN 37660                                 Debtor: EARTH FARE, INC.



UNSECURED                  Claimed:                              $0.00 UNDET
DAVIS, BRENDA MITCHELL                              Claim Number: 342
3711 E MARSHFIELD RD                                Claim Date: 08/20/2020
JOHN'S ISLAND, SC 29455                             Debtor: EARTH FARE, INC.



UNSECURED                  Claimed:                              $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 6
Name of proof of claims where to
                                                  Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 248 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (NO CASE)



WADE, DARRIUS                                       Claim Number: 351
520 S BULL ST                                       Claim Date: 08/21/2020
COLUMBIA, SC 29205                                  Debtor: EARTH FARE, INC.
                                                    Comments: EXPUNGED
                                                    DOCKET: 531 (12/08/2020)

PRIORITY                   Claimed:                         $105.00
DOUGLAS, RAFAEL                                     Claim Number: 359
603 STONEBURY CIR                                   Claim Date: 08/21/2020
BLYTHEWOOD, SC 29016                                Debtor: EARTH FARE, INC.



PRIORITY                   Claimed:                         $315.00
SCHUBERT, KARINA                                    Claim Number: 369
RODENSLEINER STR 29                                 Claim Date: 08/24/2020
REICHELSHEIM, 64385                                 Debtor: EARTH FARE, INC.
GERMANY


UNSECURED                  Claimed:                           $0.00 UNDET
SAWNEE EMC                                          Claim Number: 377
543 ATLANTA HWY                                     Claim Date: 08/24/2020
CUMMING, GA 30040                                   Debtor: EARTH FARE, INC.



UNSECURED                  Claimed:                        $2,722.29
CITY OF ROCK HILL                                   Claim Number: 378
155 JOHNSON ST                                      Claim Date: 08/24/2020
ROCK HILL, SC 29730                                 Debtor: EARTH FARE, INC.



UNSECURED                  Claimed:                        $9,688.95




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 7
Name of proof of claims where to
                                                  Case 20-10256-KBO            Doc 548   Filed 01/15/21    Page 249 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (NO CASE)



TOWN OF HUNTERSVILLE                                Claim Number: 381
PO BOX 664                                          Claim Date: 08/24/2020
HUNTERSVILLE, NC 28070                              Debtor: EARTH FARE, INC.



SECURED                    Claimed:                        $4,735.70
FOUT, REBEKA F                                      Claim Number: 382
14025 MARIELLEN RD SW                               Claim Date: 08/24/2020
HUNTSVILLE, AL 35803                                Debtor: EARTH FARE, INC.
                                                    Comments: EXPUNGED
                                                    DOCKET: 531 (12/08/2020)

UNSECURED                  Claimed:                         $202.50
ADS SECURITY                                        Claim Number: 383
3001 ARMORY DR, STE 100                             Claim Date: 08/24/2020
NASHVILLE, TN 37204                                 Debtor: EARTH FARE, INC.



UNSECURED                  Claimed:                        $3,588.86
MANATEE COUNTY UTILITIES DEPARTMENT                 Claim Number: 390
PO BOX 25010                                        Claim Date: 08/24/2020
BRADENTON, FL 34206-5010                            Debtor: EARTH FARE, INC.



UNSECURED                  Claimed:                        $2,734.85              Scheduled:              $1,036.01
HALDEMAN, JENNIE L                                  Claim Number: 403
PO BOX 20552                                        Claim Date: 08/24/2020
BRADENTON, FL 34204-0552                            Debtor: EARTH FARE, INC.
                                                    Comments: EXPUNGED
                                                    DOCKET: 531 (12/08/2020)

UNSECURED                  Claimed:                         $197.01




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 8
Name of proof of claims where to
                                                  Case 20-10256-KBO            Doc 548   Filed 01/15/21    Page 250 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (NO CASE)



BRADLEY, NESHUN                                     Claim Number: 404
4903 MASTIN LAKE RD                                 Claim Date: 08/24/2020
HUNTSVILLE, AL 35810                                Debtor: EARTH FARE, INC.



PRIORITY                   Claimed:                           $0.00 UNDET
LOMONACO, MICHAEL                                   Claim Number: 405
10933 117 ST N                                      Claim Date: 08/24/2020
LARGO, FL 33778                                     Debtor: EARTH FARE, INC.



PRIORITY                   Claimed:                        $1,025.60              Scheduled:              $1,025.60
HALDEMAN, DAN E                                     Claim Number: 406
PO BOX 20552                                        Claim Date: 08/24/2020
BRADENTON, FL 34204-0552                            Debtor: EARTH FARE, INC.
                                                    Comments: EXPUNGED
                                                    DOCKET: 531 (12/08/2020)

UNSECURED                  Claimed:                         $314.60
SMITH, HEATHER M                                    Claim Number: 409
12807 ATKINS CIR, DR #308                           Claim Date: 08/25/2020
CHARLOTTE, NC 28277                                 Debtor: EARTH FARE, INC.
                                                    Comments: DOCKET: 511 (11/10/2020)


PRIORITY                   Claimed:                        $2,580.38
JAMISON, FRANKLYN                                   Claim Number: 414
3256 CAUSEY RD                                      Claim Date: 08/26/2020
AUSTELL, GA 30106                                   Debtor: EARTH FARE, INC.
                                                    Comments: EXPUNGED
                                                    DOCKET: 531 (12/08/2020)

UNSECURED                  Claimed:                           $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 9
Name of proof of claims where to
                                                  Case 20-10256-KBO            Doc 548    Filed 01/15/21   Page 251 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (NO CASE)



MILLIGAN, ISAAC L                                   Claim Number: 417
4534 CORBETT ST                                     Claim Date: 08/27/2020
COLUMBIA, SC 29209                                  Debtor: EARTH FARE, INC.
                                                    Comments: EXPUNGED
                                                    DOCKET: 531 (12/08/2020)

SECURED                    Claimed:                             $0.00 UNDET
RGIS LLC                                            Claim Number: 427
2000 E TAYLOR RD                                    Claim Date: 09/01/2020
AUBURN HILLS, MI 48326                              Debtor: EARTH FARE, INC.
                                                    Comments: POSSIBLE DUPLICATE OF 55
                                                    DOCKET: 537 (12/18/2020)

UNSECURED                  Claimed:                        $19,500.00
WINEBOW                                             Claim Number: 431
12305 N LAKERIDGE PWKY                              Claim Date: 09/08/2020
ASHLAND, VA 23005                                   Debtor: EARTH FARE, INC.



UNSECURED                  Claimed:                         $1,780.91
CITY OF ROCK HILL                                   Claim Number: 435
155 JOHNSTON ST                                     Claim Date: 09/14/2020
ROCK HILL, SC 29730                                 Debtor: EARTH FARE, INC.
                                                    Comments: POSSIBLE DUPLICATE OF 378
                                                    DOCKET: 537 (12/18/2020)

UNSECURED                  Claimed:                         $9,688.95
REVENUE COMMISSIONER OF LEE COUNTY AL               Claim Number: 438
C/O OLINE W PRICE ACTA, REV COMMISSIONER            Claim Date: 09/14/2020
PO BOX 2413                                         Debtor: EARTH FARE, INC.
OPELIKA, AL 36803                                   Comments: EXPUNGED
                                                    DOCKET: 530 (12/08/2020)

PRIORITY                   Claimed:                         $9,594.72




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 10
Name of proof of claims where to
                                                  Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 252 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (NO CASE)



BARANOSKI, WENDY M                                  Claim Number: 439
2412 DUCK POND CIR, APT D                           Claim Date: 09/18/2020
MORRISVILLE, NC 27560                               Debtor: EARTH FARE, INC.
                                                    Comments: EXPUNGED
                                                    DOCKET: 530 (12/08/2020)

UNSECURED                  Claimed:                           $0.00 UNDET
HARVEST MOON DISTRIBUTORS LLC                       Claim Number: 440
3451 PARKWAY CENTER CT                              Claim Date: 09/21/2020
ORLANDO, FL 32808                                   Debtor: EARTH FARE, INC.



UNSECURED                  Claimed:                         $273.00
KELLER, NORA                                        Claim Number: 444
12040 LORENZA LN                                    Claim Date: 09/28/2020
ORLANDO, FL 32827                                   Debtor: EARTH FARE, INC.
                                                    Comments: EXPUNGED
                                                    DOCKET: 531 (12/08/2020)

PRIORITY                   Claimed:                        $1,500.00
CARROLL DISTRIBUTING COMPANY                        Claim Number: 453
1553 CHAD CARROLL WAY                               Claim Date: 11/23/2020
MELBOURNE, FL 32940                                 Debtor: EARTH FARE, INC.



UNSECURED                  Claimed:                         $521.00
FORCELLEDO, RITA                                    Claim Number: 50001
127 WALNUT CREEK RD                                 Claim Date: 08/10/2020
SUMMERVILLE, SC 29483                               Debtor: EARTH FARE, INC.
                                                    Comments: EXPUNGED
                                                    DOCKET: 531 (12/08/2020)

ADMINISTRATIVE             Claimed:                         $105.12




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 11
Name of proof of claims where to
                                                  Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 253 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (NO CASE)



TAHERI, NAJAM                                       Claim Number: 50002
4140 PINE GLADES RD                                 Claim Date: 08/10/2020
WEST PALM BEACH, FL 33406                           Debtor: EARTH FARE, INC.
                                                    Comments: EXPUNGED
                                                    DOCKET: 530 (12/08/2020)

ADMINISTRATIVE             Claimed:                          $55.00
BATTLE-AXE COFFEE COMPANY                           Claim Number: 50003
ATTN BETSY VALINE                                   Claim Date: 08/10/2020
1221 KIRBY HOLLOW RD                                Debtor: EARTH FARE, INC.
DORSET, VT 05251                                    Comments: EXPUNGED
                                                    DOCKET: 530 (12/08/2020)

ADMINISTRATIVE             Claimed:                         $330.00
JANEIRO, AVA                                        Claim Number: 50004
239 WALCOTT DR                                      Claim Date: 08/10/2020
LYMAN, SC 29365                                     Debtor: EARTH FARE, INC.
                                                    Comments: EXPUNGED
                                                    DOCKET: 531 (12/08/2020)

ADMINISTRATIVE             Claimed:                         $213.21
NORTHERN AIR HEAT & REFRIGERATION INC               Claim Number: 50005
3230 59TH DR E, #106                                Claim Date: 08/10/2020
BRADENTON, FL 34203                                 Debtor: EARTH FARE, INC.
                                                    Comments: EXPUNGED
                                                    DOCKET: 530 (12/08/2020)

ADMINISTRATIVE             Claimed:                        $1,529.41
KINMAN, ANGELA                                      Claim Number: 50007
1290 FOXTRAIL DR E                                  Claim Date: 08/11/2020
NEW PALESTINE, IN 46163                             Debtor: EARTH FARE, INC.
                                                    Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE             Claimed:                         $584.85




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 12
Name of proof of claims where to
                                                  Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 254 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (NO CASE)



CAROLINA REFRIGERATION                              Claim Number: 50008
PO BOX 2013                                         Claim Date: 08/12/2020
LEXINGTON, SC 29071                                 Debtor: EARTH FARE, INC.
                                                    Comments: EXPUNGED
                                                    DOCKET: 530 (12/08/2020)

ADMINISTRATIVE             Claimed:                           $0.00 UNDET
FISHER, JAMES F                                     Claim Number: 50009
1222 STEWART AVE SE                                 Claim Date: 08/12/2020
ROANOKE, VA 24013                                   Debtor: EARTH FARE, INC.
                                                    Comments: EXPUNGED
                                                    DOCKET: 531 (12/08/2020)

ADMINISTRATIVE             Claimed:                        $1,271.20
BISHOP, MIRELVIS                                    Claim Number: 50011
20 OAKCREST DR                                      Claim Date: 08/14/2020
ASHEVILLE, NC 28806                                 Debtor: EARTH FARE, INC.
                                                    Comments: EXPUNGED
                                                    DOCKET: 531 (12/08/2020)

ADMINISTRATIVE             Claimed:                        $1,687.14
SLATON, SANDRA KAY                                  Claim Number: 50012
172 COUNTRY WALK DR                                 Claim Date: 08/14/2020
POWELL, TN 37849                                    Debtor: EARTH FARE, INC.
                                                    Comments: EXPUNGED
                                                    DOCKET: 531 (12/08/2020)

ADMINISTRATIVE             Claimed:                        $1,967.99
MARTIN, FRANK                                       Claim Number: 50014
101 OLYMPIC DR                                      Claim Date: 08/17/2020
CARY, NC 27513                                      Debtor: EARTH FARE, INC.
                                                    Comments: DOCKET: 538 (12/18/2020)


ADMINISTRATIVE             Claimed:                         $673.00




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 13
Name of proof of claims where to
                                                  Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 255 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (NO CASE)



COOK, DEBRA L                                       Claim Number: 50016
1700 NE 115TH AVE, LOT 23                           Claim Date: 08/17/2020
SILVER SPRINGS, FL 34488                            Debtor: EARTH FARE, INC.
                                                    Comments: EXPUNGED
                                                    DOCKET: 531 (12/08/2020)

ADMINISTRATIVE             Claimed:                          $0.00 UNDET
FAZAL AHMED SARWARI, GUL GHUTI                      Claim Number: 50019
537 SHADY PINE WAY, APT C2                          Claim Date: 08/19/2020
GREENACRES, FL 33415                                Debtor: EARTH FARE, INC.



ADMINISTRATIVE             Claimed:                          $0.00 UNDET
ALQIWAMI, SALEM ALI O                               Claim Number: 50020
1522 NORTHSHORE WOODS DR                            Claim Date: 08/19/2020
KNOXVILLE, TN 37919                                 Debtor: EARTH FARE, INC.
                                                    Comments: EXPUNGED
                                                    DOCKET: 531 (12/08/2020)

ADMINISTRATIVE             Claimed:                        $612.42
DADDANO, MICHELLE                                   Claim Number: 50022
7801 MAPLEWOOD DR, UNIT 915                         Claim Date: 08/20/2020
WEST MELBOURNE, FL 32904                            Debtor: EARTH FARE, INC.
                                                    Comments: EXPUNGED
                                                    DOCKET: 531 (12/08/2020)

ADMINISTRATIVE             Claimed:                        $113.30
SHOAF, ELIZABETH ARLENE                             Claim Number: 50024
2268 TYRO RD                                        Claim Date: 08/20/2020
LEXINGTON, NC 27295                                 Debtor: EARTH FARE, INC.
                                                    Comments: EXPUNGED
                                                    DOCKET: 531 (12/08/2020)

ADMINISTRATIVE             Claimed:                        $232.76




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 14
Name of proof of claims where to
                                                  Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 256 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (NO CASE)



BENJAMIN, JONATHAN W                                Claim Number: 50025
427 BLUE RIDGE DR, APT C44                          Claim Date: 08/21/2020
MARTINEZ, GA 30907                                  Debtor: EARTH FARE, INC.
                                                    Comments: EXPUNGED
                                                    DOCKET: 531 (12/08/2020)

ADMINISTRATIVE             Claimed:                        $1,595.43
ROBBINS, RYAN                                       Claim Number: 50026
2614 RAVENS GLASS CT                                Claim Date: 08/21/2020
WILMINGTON, NC 28411                                Debtor: EARTH FARE, INC.



ADMINISTRATIVE             Claimed:                           $0.00 UNDET
SCHALLER, MICHELE M                                 Claim Number: 50030
4005 BELAIR RD                                      Claim Date: 08/24/2020
AUGUSTA, GA 30909                                   Debtor: EARTH FARE, INC.
                                                    Comments: EXPUNGED
                                                    DOCKET: 531 (12/08/2020)

ADMINISTRATIVE             Claimed:                        $1,913.52
JAMISON, FRANKLYN                                   Claim Number: 50034
3256 CAUSEY RD                                      Claim Date: 08/26/2020
AUSTELL, GA 30106                                   Debtor: EARTH FARE, INC.
                                                    Comments: EXPUNGED
                                                    DOCKET: 531 (12/08/2020)

ADMINISTRATIVE             Claimed:                           $0.00 UNDET
MILLIGAN, ISAAC LEROY                               Claim Number: 50035
4534 CORBETT ST                                     Claim Date: 08/27/2020
COLUMBIA, SC 29209                                  Debtor: EARTH FARE, INC.
                                                    Comments: EXPUNGED
                                                    DOCKET: 531 (12/08/2020)

ADMINISTRATIVE             Claimed:                           $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 15
Name of proof of claims where to
                                                  Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 257 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (NO CASE)



HOODZ OF FORT WAYNE                                 Claim Number: 50036
7750 ZIONSVILLE RD, STE 350                         Claim Date: 08/28/2020
INDIANAPOLIS, IN 46268                              Debtor: EARTH FARE, INC.
                                                    Comments: EXPUNGED
                                                    DOCKET: 530 (12/08/2020)

ADMINISTRATIVE             Claimed:                        $800.00
BYNE BLUEBERRY FARMS INC                            Claim Number: 50037
537 JONES AVE                                       Claim Date: 09/02/2020
WAYNESBORO, GA 30830                                Debtor: EARTH FARE, INC.



ADMINISTRATIVE             Claimed:                        $117.00 UNDET
RANDALL, THOMAS FRANCIS                             Claim Number: 50038
2245 IRONSTONE DR W                                 Claim Date: 09/04/2020
JACKSON, FL 32246                                   Debtor: EARTH FARE, INC.



ADMINISTRATIVE             Claimed:                          $0.00 UNDET
MENDEZ, LIDENIA SALMERON                            Claim Number: 50039
210 JOHNSTON BLVD, LOT 20                           Claim Date: 09/14/2020
ASHEVILLE, NC 28806                                 Debtor: EARTH FARE, INC.
                                                    Comments: EXPUNGED
                                                    DOCKET: 531 (12/08/2020)

ADMINISTRATIVE             Claimed:                        $550.40




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 16
Name of proof of claims where to
                                                  Case 20-10256-KBO     Doc 548         Filed 01/15/21    Page 258 of 260           Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (NO CASE)




                                                                  Summary Page

                 Total Number of Filed Claims:             79                                            Claimed Amount     Allowed Amount

                                                                      Administrative:                          $14,406.75              $0.00
                                                                      Priority:                                $38,202.13              $0.00
                                                                      Secured:                                  $6,367.84              $0.00
                                                                      Unsecured:                              $860,681.01              $0.00
                                                                      Total:                                  $919,657.73              $0.00
Name of proof of claims where to
                                                 Case 20-10256-KBO            Doc 548   Filed 01/15/21   Page 259 of 260   Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (NON-DEBTOR)



MAPLE VIEW MILK CO LLC                             Claim Number: 33
3109 DAIRYLAND RD                                  Claim Date: 03/03/2020
HILLSBOROUGH, NC 27278                             Debtor: EARTH FARE, INC.



UNSECURED                  Claimed:                     $2,416.20




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 1
Name of proof of claims where to
                                                 Case 20-10256-KBO     Doc 548         Filed 01/15/21    Page 260 of 260           Date: 01/06/2021
Numerical Claims Register for Earth Fare, Inc. (NON-DEBTOR)




                                                                  Summary Page

                Total Number of Filed Claims:                 1                                         Claimed Amount     Allowed Amount

                                                                     Administrative:                               $0.00              $0.00
                                                                     Priority:                                     $0.00              $0.00
                                                                     Secured:                                      $0.00              $0.00
                                                                     Unsecured:                                $2,416.20              $0.00
                                                                     Total:                                    $2,416.20              $0.00
